 Case 18-33707         Doc 339      Filed 08/17/21 Entered 08/17/21 13:48:17        Desc Main
                                    Document      Page 1 of 108



                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                                        Case No. 18-33707

 Diocese of Winona-Rochester,                                  Chapter 11

                          Debtor.



    NOTICE OF HEARING AND VERIFIED JOINT MOTION UNDER SECTIONS
    105(A) AND 363 OF THE BANKRUPTCY CODE AND BANKRUPTCY RULES
   6004 AND 9019 FOR AN ORDER (I) APPROVING SETTLEMENT AGREEMENT
         BETWEEN THE DEBTOR, THE OTHER DOW ENTITIES AND THE
   LMI/INTERSTATE ENTITIES AND (II) AUTHORIZING THE DEBTOR TO SELL
            INSURANCE POLICIES AND GRANT RELATED RELEASES


To:       The parties specified in Federal Rule of Bankruptcy Procedure 2002(a) and Local Rule

9013-3:


          1.       The Diocese of Winona-Rochester (the “Diocese”) and the Official Committee

of Unsecured Creditors (the “UCC”) respectfully move (this “Motion”) the Court for the relief

requested below and give notice of hearing.

          2.       The Court will hold a hearing on the Motion at 9:30 a.m. on Thursday,

September 23, 2021, before the Honorable William J. Fisher in Courtroom 2A at the United

States Courthouse, 316 North Robert Street, St. Paul, Minnesota.

          3.       Under Local Rule 9006-1(c), any response to this Motion must be filed and

served no later than Friday, September 17, 2021, which is five (5) days before the time set for

the hearing (including Saturdays, Sundays, and holidays). UNLESS A RESPONSE

OPPOSING THIS MOTION IS TIMELY FILED, THE COURT MAY GRANT THE

MOTION WITHOUT A HEARING.

                                                                                   Bodman_17599390_3
    Case 18-33707        Doc 339       Filed 08/17/21 Entered 08/17/21 13:48:17                      Desc Main
                                       Document      Page 2 of 108



          4.         The Court has jurisdiction over this Motion under 28 U.S.C. §§ 157 and 1334,

Fed. R. Bankr. P. 5005 and Local Rule 1070-1. This is a core proceeding.

          5.       This Motion arises under Sections 105(a) and 363 of title 11 of the United States

Code (the “Bankruptcy Code”). This Motion is filed under Fed. R. Bankr. P. 6004, 9014, and 9019

and Local Rules 2002-1, 6004-1, 9013-1, 9013-2, and 9019-1.

                                           RELIEF REQUESTED

          6.       By this Motion, the Diocese and UCC request an order: (i) approving the

Settlement Agreement and Release, a copy of which is attached as Exhibit A (the “Settlement

Agreement”) between the Diocese, the other DoW Entities 1 named therein (the “DoW Entities”),

and the following insurers: certain Underwriters at Lloyd’s, London, and certain London Market

Companies (collectively, “London Market Insurers”) and Interstate Fire & Casualty Company

(“Interstate” and collectively with the London Market Insurers, “LMI/Interstate”); (ii) authorizing

the Diocese to sell certain insurance policies free and clear of all liens, claims, interests, and

encumbrances and grant related releases; (iii) waiving the stay imposed by Fed. R. Bank. P.

6004(h); and (iv) granting such other relief as is just and proper.

           7.      Under the terms of the Settlement Agreement and at the request of

    LMI/Interstate, the Diocese and UCC request that the Court enter an order approving the

    Settlement Agreement in substantially the same form as the proposed order filed with this

    Motion.

                                       GENERAL BACKGROUND

          8.       The Diocese filed its voluntary petition on November 30, 2018 (the “Petition



1
 All capitalized terms not specifically defined in this Motion will have the meaning given to them in the Settlement
Agreement.
                                                         2
                                                                                                   Bodman_17599390_3
 Case 18-33707           Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17           Desc Main
                                    Document      Page 3 of 108



Date”), under chapter 11 of the Bankruptcy Code and has been operating as a debtor-in-

possession since that time under Sections 1107(a) and 1108 of the Bankruptcy Code.

        9.          On December 19, 2018, the Office of the United States Trustee appointed the
UCC.

        10.         On July 13, 2021, the Diocese and the UCC filed a Corrected Third Amended

Joint Chapter 11 Plan of Reorganization (the “Plan”). [Doc. 316] A confirmation hearing on the

Plan is set for September 23, 2021.

                          BACKGROUND SPECIFIC TO THE MOTION

        11.         As an integral part of their proposed Plan, the Diocese and UCC have reached a

Settlement Agreement with LMI/Interstate regarding certain of the Diocese’s insurance policies,

or alleged policies, and certain certificates providing or allegedly providing coverage to the

Diocese and various DoW Entities (collectively, the “Policies”).

        12.         The Plan provides for a Channeling Injunction and Supplemental Settling Insurer

Injunction in favor of LMI/Interstate. The confirmation of the Plan and the approval of the

Channeling Injunction and Supplemental Settling Insurer Injunction are material conditions of

the SettlementAgreement.

        13.         Under the Settlement Agreement, the London Market Insurers and Interstate will,

collectively (on a several basis), pay $6.5 million to repurchase and/or obtain injunctions and

releases of coverage in connection with their respective insurance contracts, alleged contracts,

and certificates.

        14.         Prior to the Petition Date, the Diocese purchased from LMI/Interstate certain

insurance policies that it now believes should provide funds to pay claims filed by the survivors

of sexual abuse in this chapter 11 case.


                                                   3
                                                                                     Bodman_17599390_3
 Case 18-33707          Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17             Desc Main
                                    Document      Page 4 of 108



         15.       LMI/Interstate generally dispute their obligations, if any, to provide coverage

under the Subject Insurance Policies related to the Tort Claims and further contest the extent of

their liability, if any, under the Subject Insurance Policies.

         16.       To resolve the dispute over the alleged obligations of LMI/Interstate under the

Subject Insurance Policies, the parties have conferred and have reached an agreement in principle

that is formalized in final form as the Settlement Agreement.

         17.       The settlement is the result of arms-length negotiations among the Diocese, the

UCC, counsel representing the vast majority of survivors who are creditors of the Diocese, the

DoW Entities, and LMI/Interstate.

         18.       The material provisions of the Settlement Agreement are summarized as follows:

     x         The LMI Insurance Policies and the Interstate Insurance Policies shall be sold,

               conveyed, transferred, and assigned to the London Market Insurers and Interstate,

               respectively, free and clear of all Interests of all Persons, including the Tort

               Claimants and the Protected Parties;

     x         LMI/Interstate, on the one hand, and the Diocese and other DoW Entities, on the

               other hand, shall exchange global releases of claims, except as otherwise provided in

               the Settlement Agreement;

    x          A Channeling Injunction and a Supplemental Settling Insurer Injunction shall be in

               the Diocese’s plan of reorganization;

    x          LMI/Interstate shall pay the following amounts, which amounts shall be paid to the

               Trust that is to be established under the Plan to make distributions to Tort Claimants:




                                                    4
                                                                                       Bodman_17599390_3
Case 18-33707      Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17              Desc Main
                               Document      Page 5 of 108



Insurer                                                                                  Amount
Certain Underwriters at Lloyd’s, London                                            $2,952,534.96
Excess Insurance Company                                                             $124,435.59
Terra Nova Insurance Company                                                         $114,987.33
Sphere Drake Insurance Company                                                         $23,611.03
Yasuda Fire & Marine Insurance Company (U.K.) Ltd.                                    $34,427.09.
Dominion Insurance Company Ltd.                                                             $1.00
British National Life Insurance Society Ltd.                                                $1.00
Assicurazioni Generali S.p.A.                                                               $1.00
St. Katherine Insurance Company PLC                                                         $1.00
Interstate                                                                             $3,250,000
TOTAL                                                                                  $6,500,000

   x      Each of the above amounts shall be paid in two separate payments in an amount equal

          to 50% of the above amounts, one of which payments is in consideration for the buy-

          back of the respective Subject Insurance Policies and the other of which payments is

          in consideration for the entry of the Channeling Injunction and the Supplemental

          Settling Insurer Injunction described in the Settlement Agreement and the Plan. The

          payments shall be made no later than sixty (60) days after the later of (i) the dates on

          which the Confirmation Order and the Approval Order become Final Orders; and (ii)

          the date on which LMI and Interstate receive notice from DoW or the Trustee that

          the Plan Effective Date has occurred;

   x      The Trust will indemnify and hold harmless the LMI/Interstate Entities from and

          against any and all Channeled Claims and the Diocese will indemnify and hold

          harmless the LMI/Interstate Entities from and against any and all Enjoined Claims,

          except for Channeled Claims;

   x      Effective as of the date the Trust receives the Settlement Amount, all Persons will be

          barred, estopped, and permanently enjoined from asserting any Barred Claims

          against the LMI/Interstate Entities. The Barred Claims include all Tort, Direct

                                               5
                                                                                   Bodman_17599390_3
Case 18-33707          Doc 339      Filed 08/17/21 Entered 08/17/21 13:48:17             Desc Main
                                    Document      Page 6 of 108



              Action, and Released Claims, each as defined in the Settlement Agreement.

    x         The Settlement Agreement is contingent and conditioned on the following: (i) the

              Dissolved Entities have been reinstated by the Minnesota Secretary of State and

              remain reinstated; (ii) the Parties have executed the Settlement Agreement; (iii) the

              Court has issued the Approval Order and the Settlement Approval Findings and

              Conclusions, and the Approval Order has become a Final Order; and (iv) the Court

              has issued the Confirmation Order and the Confirmation Findings and Conclusions,

              and the Confirmation Order has become a Final Order.

        19.      The Diocese, in consultation with the UCC, has determined that it is in the best

interest of its estate and its creditors to reach a negotiated resolution of the disputes with

LMI/Interstate for the reasons that follow.

        20.      First, the Diocese and UCC believe that there exists a meaningful possibility that

any litigation against LMI/Interstate could result in returns less than the proposed settlement

amounts listed above, net of litigation costs and the time value of money.

        21.      Second, even successful actions against LMI/Interstate would result in appeals

and protracted litigation that would delay the return to creditors for several years.

        22.      Third, any litigation with LMI/Interstate would involve the interpretation of

historic insurance policies and center on the resolution of complex, time-consuming and

disputed coverage questions. Not only does this complexity add to the cost of any potential

litigation, but it also makes the outcome of lawsuits against LMI/Interstate uncertain.

        23.      Fourth, the D iocese and UCC believe a prompt resolution to these disputes

will provide the best outcome for creditors in this case.

        24.      Finally, the Settlement Agreement provides the estate with value in excess of
                                                     6
                                                                                        Bodman_17599390_3
Case 18-33707        Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17             Desc Main
                                 Document      Page 7 of 108



what the Diocese and UCC believe is the lowest possible return to creditors.

       25.     Notice of this settlement will be sent to (i) all holders of Claims against the DoW

Entities, including Tort Claims, and their attorneys, if any, who are known to the DoW Entities;

(ii) the Official Committee of Unsecured Creditors; (iii) the Unknown Claims Representative;

(iv) all insurers of the DoW Entities that provide coverage for or are alleged to provide coverage

for Tort Claims; (v) the Secretary of the Department of Health and Human Services

(“Secretary”); (vi) CMS; (vii) the United States Attorney for the District of Minnesota; (viii) all

Persons who, in the opinion of any Party, might reasonably be expected to be affected by the

sale; and (ix) all other Persons as directed by the Bankruptcy Court. Notice, paid fifty percent

(50%) by DoW, and 50% by LMI/Interstate, will also be given by (a) publication in the national

editions of the USA Today – National Edition; National Catholic Reporter; and the National

Catholic Register (National Catholic Publication); and (b) local publication in the (i)

Minneapolis Star Tribune; (ii) St. Paul Pioneer Press; (iii) The Minnesota Daily; (iv) Post-

Bulletin (Rochester); (v) Winona Daily News; (vi) The Free Press (Mankato); (vii) Independent

(Marshall); (viii) Waseca County News; (ix) Owatonna Peoples Press; (x) Albert Lea Tribune;

(xi) Worthington Globe; (xii) Spring Valley News / Bluff Country Newspaper Group; (xiii)

Argus Leader (Sioux Falls); (xiv) La Crosse Tribune; (xv) Austin Daily Herald; (xvi) Nobles

County Review; (xvii) Steele County Times; (xviii) Faribault County Register; (xix) The

Caledonia Argus; (xx) Fairmont Sentinel; (xxi) Fulda Free Press; (xxii) Jackson County Pilot;

(xxiii) Houston County News; (xxiv) Winona Post; (xxv) Lake City Graphic; (xxvi) Wabasha

County Herald; (xxvii) Plainview News; (xxviii) The St. Charles Press; (xxix) Lewiston Journal;

(xxx) Rock County Star Herald; (xxxi) Maple River Messenger (Mapleton area); (xxxii) Tri-

County Record (Bluff Country News – Rushford area); (xxxiii) St. James Plaindealer; (xxxiv)

                                                 7
                                                                                    Bodman_17599390_3
 Case 18-33707      Doc 339      Filed 08/17/21 Entered 08/17/21 13:48:17            Desc Main
                                 Document      Page 8 of 108



Stewartville Star; (xxxv) Wells Mirror; (xxxvi) Cottonwood County Citizen (Windom); and

(xxxvii) Pipestone County Star. The Diocese and UCC believe, and request that the Court enter

findings and conclusions, that the foregoing constitutes due and adequate notice of the (a) sale

of the Subject Insurance Policies; (b) terms and conditions of the Settlement Agreement; and (c)

hearing on the sale of the Subject Insurance Policies.

       26.     Under Local Rule 9013-2(a), this Motion is verified and is accompanied by a

Memorandum, Proposed Order, and proof of service.

       27.     In accordance with Local Rule 9011-4(f), the parties authorize the filer to submit

this Motion with the electronic signature of any non-filingparty.

       WHEREFORE, the Diocese and UCC respectfully request that the Court, under

Bankruptcy Code Sections 363 and 105(a), issue findings and conclusions in the form attached

and enter an order: (i) approving the Settlement Agreement; (ii) authorizing the Diocese to sell

the Subject Insurance Policies free and clear of all liens, claims, interests, and encumbrances

and grant related releases; (iii) to the extent it applies, waiving any stay imposed by Bankruptcy

Rule 6004(h); and (iv) granting such other and further relief as the Court deems just and

equitable.

                                             Respectfully submitted,

Dated: August 17, 2021                       RESTOVICH BRAUN & ASSOCIATES

                                             /e/Thomas R. Braun
                                             Thomas R. Braun (#350631)
                                             Christopher W. Coon (#390083)
                                             117 East Center Street
                                             Rochester, MN 55904
                                             (507) 216-8652
                                             thomas@restovichlaw.com
                                             christopher@restovichlaw.com

                                             and
                                                8
                                                                                   Bodman_17599390_3
Case 18-33707   Doc 339   Filed 08/17/21 Entered 08/17/21 13:48:17      Desc Main
                          Document      Page 9 of 108



                                   BODMAN PLC


                                   /e/Robert J. Diehl, Jr.
                                   Robert J. Diehl, Jr. (P31264)
                                   Brian R. Trumbauer (P57747)
                                   Jaimee L. Witten (P70068)
                                   6th Floor at Ford Field
                                   1901 St. Antoine Street
                                   Detroit, Michigan 48226
                                   (313) 259-7777
                                   rdiehl@bodmanlaw.com
                                   btrumbauer@bodmanlaw.com
                                   jwitten@bodmanlaw.com

                                   ATTORNEYS FOR THE DIOCESE OF
                                   WINONA-ROCHESTER



                                   STINSON, LLP

                                   /e/Robert T. Kugler
                                   Robert T. Kugler (#194116)
                                   Edwin H. Caldie (#388930)
                                   Andrew J. Glasnovich (#398366)
                                   50 South Sixth Street, Suite 2600
                                   Minneapolis, MN 55402
                                   robert.kugler@stinson.com
                                   ed.caldie@stinson.com
                                   drew.glasnovich@stinson.com

                                   Telephone: 612-335-1500
                                   Facsimile: 612-335-1657

                                   ATTORNEYS FOR THE OFFICIAL
                                   COMMITTEE OF UNSECURED CREDITORS
                                   FOR THE DIOCESE OF WINONA-
                                   ROCHESTER




                                      9
                                                                       Bodman_17599390_3
Case 18-33707   Doc 339   Filed 08/17/21 Entered 08/17/21 13:48:17   Desc Main
                          Document     Page 10 of 108
Case 18-33707   Doc 339   Filed 08/17/21 Entered 08/17/21 13:48:17    Desc Main
                          Document     Page 11 of 108



                                 EXHIBIT A




                                                                     Bodman_17599390_3
    Case 18-33707           Doc 339      Filed 08/17/21 Entered 08/17/21 13:48:17      Desc Main
                                         Document     Page 12 of 108



                             SETTLEMENT AGREEMENT AND RELEASE

        This Settlement Agreement and Release (hereinafter the “Agreement”) is made this ___
day of August, 2021, by and between the Diocese of Winona-Rochester (“DoW” 1), and the other
“DoW Entities”, including the “Dissolved Entities”, on the one hand, and certain Underwriters
at Lloyd’s, London, and certain London Market Companies (collectively, “London Market
Insurers”), and “Interstate” on the other hand (collectively with the London Market Insurers,
“LMI/Interstate”). (The aforementioned parties are referred to hereinafter collectively as the
“Parties” or individually as a “Party”).

                                              WITNESSETH THAT:

WHEREAS, the “CVA” suspended the statute of limitations for a three-year window for all
Actions pending on or commenced between May 25, 2013, and May 25, 2016;

WHEREAS, as a result of the suspension of the statute of limitations pursuant to the CVA, “Tort
Claims” were brought against certain DoW Entities;

WHEREAS, certain “Protected Parties” incurred, and may incur in the future, liabilities,
expenses, and losses arising out of the Tort Claims;

WHEREAS, to address its liabilities for the Tort Claims, on the “Petition Date”, DoW filed the
“Bankruptcy Case” in the “Bankruptcy Court”;

WHEREAS, each of the London Market Insurers severally subscribed the “LMI Insurance
Policies”, and Interstate issued the “Interstate Insurance Policies”, allegedly providing insurance
to certain Protected Parties, including the “Dissolved Entities”;

WHEREAS, the LMI Insurance Policies listed on Attachment A-1, and the Interstate Insurance
Policies listed on Attachment A-2, are property of DoW’s bankruptcy estate;

WHEREAS, certain Protected Parties tendered “Coverage Claims” to the London Market Insurers
and Interstate to seek insurance coverage for certain Tort Claims;

WHEREAS, LMI/Interstate dispute the Coverage Claims;

WHEREAS, on June 27, 2018, DoW filed the “Insurance Coverage Action”;

WHEREAS, several London Market Insurers and Interstate are named defendants in the Insurance
Coverage Action, and dispute the substantive allegations and Coverage Claims asserted against
them in the Insurance Coverage Action;

WHEREAS, the Insurance Coverage Action was removed to the “District Court”, referred to the
Bankruptcy Court on December 3, 2018, and stayed by the Bankruptcy Court;



1
    Terms in bold, inside quotation marks, are defined in Section 1, “Definitions”.

                                                            1
                                                                                          DM3\7939915.1
                                                                                      Bodman_17918802_2
 Case 18-33707        Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17               Desc Main
                                  Document     Page 13 of 108



WHEREAS, on May 16, 2019, certain Persons filed the “Mediation Stipulation” to the
appointment of John E. Vukelich as mediator;

WHEREAS, on May 21, 2019, the Bankruptcy Court (i) approved the Mediation Stipulation,
appointing John E. Vukelich, as mediator; and (ii) ordered the “Mediation Parties” to mediate the
Tort Claims and the Coverage Claims;

WHEREAS, whether or not they (i) were subject to the Tort Claims; or (ii) asserted Coverage
Claims against the London Market Insurers or Interstate, the DoW Entities are settling with and
releasing the “LMI/Interstate Entities” pursuant to this Agreement;

WHEREAS, it is the intention of the Parties that the DoW Entities shall sell, assign, and transfer
(i) the LMI Insurance Policies to the London Market Insurers, and the London Market Insurers
shall buy back the LMI Insurance Policies by payment of the “LMI Buy-Back Payment”; and (ii)
the Interstate Insurance Policies to Interstate, and Interstate shall buy back the Interstate Insurance
Policies by payment of the “Interstate Buy-Back Payment”;

WHEREAS, the LMI Buy-Back Payment and the Interstate Buy-Back Payment shall be paid to
the “Trust” to be administered and distributed as provided in the “Plan”, the “Trust Agreement”
and the “Trust Distribution Plan” including to make payments to “Tort Claimants”;

WHEREAS, it is the intention of the Parties that any and all “Interests” in or to the “Subject
Insurance Policies” be extinguished, ended, and forever terminated;

WHEREAS, it is the intention of the Parties that (i) the DoW Entities shall (a) not retain any right,
title, or Interest in or to the “Subject Insurance Policies” and (b) release the LMI/Interstate Entities
from all “Released Claims”; and (ii) none of the LMI/Interstate Entities shall have any remaining
duty or obligation of any nature whatsoever to any DoW Entity except as set forth in this
Agreement;

WHEREAS, each of the London Market Insurers is making the “LMI Plan Payment” and
Interstate is making the “Interstate Plan Payment” to support the Plan and the transactions
contemplated thereunder, and in exchange, each of the LMI/Interstate Entities will be protected by
the “Supplemental Settling Insurer Injunction” and the “Channeling Injunction”, pursuant to
the Plan;

WHEREAS, DoW is not aware of, and has determined not to seek a discharge of, any Tort Claims
alleging “Abuse” that occurred on or after July 1, 2002; such Claims are not impaired by the Plan,
but shall proceed in state court, if any such Claims exist, to be defended and/or resolved by the
DoW Entity defending such Claims and the Catholic Mutual Relief Society of America (“Catholic
Mutual”);

WHEREAS, DoW agrees to obtain the Supplemental Settling Insurer Injunction for the benefit of
the “Settling Insurers”, transfer the LMI Plan Payment and the Interstate Plan Payment to the
Trust, and obtain the Channeling Injunction, pursuant to the Plan,; and

WHEREAS, by this Agreement, the Parties intend to adopt, by way of compromise, and without
prejudice to or waiver of their respective positions in other matters, without further trial or
                                                   2
                                                                                            DM3\7939915.1
                                                                                        Bodman_17918802_2
 Case 18-33707        Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17               Desc Main
                                  Document     Page 14 of 108



adjudication of any issues of fact or law, and without LMI/Interstate’s admission of liability or
responsibility under the Subject Insurance Policies, a full and final settlement that releases and
terminates all Interests of the LMI/Interstate Entities, and the DoW Entities, with respect to the
Subject Insurance Policies, including all rights, obligations and liabilities of the LMI/Interstate
Entities relating to the “Barred Claims” and “Enjoined Claims,” without prejudice to their
respective positions on policy wordings or any other issues relating to the Insurance Coverage
Action, the Coverage Claims, or otherwise.

                                         AGREEMENTS:

NOW, THEREFORE, in full consideration of the foregoing and of the mutual agreements herein
contained, and intending to be legally bound, the Parties agree as follows:

1.     Definitions

        The following definitions and the definitions used above apply to this Agreement as well
as any exhibits or attachments hereto. Where the listed terms are further defined in the body of
this Agreement, the definitions listed here nonetheless apply and shall serve to further explain the
meaning of those terms. Each defined term stated in a singular form shall include the plural form,
each defined term stated in plural form shall include the singular form, and each defined term
stated in the masculine form or in the feminine form shall include the other. The words “include”,
“includes”, or “including” shall be deemed to be followed by the words “without limitation”, and
the phrase “relating to” means “with regard to, by reason of, based on, arising out of, relating to,
or in any way connected with”. (The words “include”, “includes”, and “including”, and the phrase
“relating to” are not capitalized herein.) This Agreement incorporates all attachments hereto to
the same extent as if fully set forth herein. All references to “Sections” are references to sections
of this Agreement unless otherwise specified. The inclusion of any defined term from the Plan
into this Settlement Agreement does not, and shall not be construed to, impose any obligation on
LMI or Interstate that is not set forth herein.

       a.      Abuse

        The term “Abuse” means (i) any actual or alleged sexual conduct, misconduct, abuse, or
molestation, including actual or alleged “sexual abuse” as that phrase is defined in Minnesota
Statutes Section 541.073(1); (ii) indecent assault or battery, rape, lascivious behavior, undue
familiarity, pedophilia, ephebophilia, or sexually-related physical, psychological, or emotional
harm; (iii) contacts or interactions of a sexual nature; or (iv) assault, battery, corporal punishment,
or other act of physical, psychological, or emotional abuse, humiliation, intimidation or sexual
misconduct.

       b.      Action

        The term “Action” means any lawsuit, proceeding, or other action in a court, or any
arbitration.




                                                  3
                                                                                           DM3\7939915.1
                                                                                       Bodman_17918802_2
 Case 18-33707        Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17               Desc Main
                                 Document     Page 15 of 108



       c.      Affiliates

       The term “Affiliates” means all past, present, and future Persons that control, are controlled
by, or are under control with, another Person, including parents, subsidiaries, merged Persons,
holding Persons, and acquired Persons, or any predecessor to such Person.

       d.      Agents

       The term “Agents” means all past and present employees, officers, directors, agents,
shareholders, principals, teachers, staff, members, boards, administrators, priests, deacons,
brothers, sisters, nuns, other clergy, Persons bound by monastic vows, volunteers, attorneys, claims
handling administrators, and representatives of a Person, in their capacities as such.

       e.      Approval Order

        The term “Approval Order” means an order entered by the Court, upon a hearing following
Bankruptcy Notice, containing all of the following provisions but no provision that is contrary to
or inconsistent with the following provisions. The wording of the Approval Order submitted to
the Court for entry shall be mutually acceptable to DoW and LMI/Interstate and the entered order
shall be substantially in the form submitted. The Approval Order shall contain provisions:

        (i)    approving this Agreement in its entirety, pursuant to Bankruptcy Code §§ 363(b),
(f), and (m) and, if applicable, 105(a), and Bankruptcy Rules 6004 and 9019;

       (ii)     authorizing the sale of the LMI Insurance Policies to the London Market Insurers,
and the Interstate Insurance Policies to Interstate, free and clear of all Interests of all Persons,
including all Interests, if any, arising under Minn. Stat. Chapter 60A, to be effective as of the date
the Trust receives the Settlement Amount;

     (iii)     issuing the Bar Order, to be effective as of the date the Trust receives the Settlement
Amount;

       (iv)   authorizing and directing the Parties to perform their respective obligations under
this Agreement;

        (v)    ordering that, as of the date the Trust receives the Settlement Amount, all Claims
against, and Interests in and to, the Subject Insurance Policies be fully extinguished without
reservation;

       (vi)    ordering that, as of the date the Trust receives the Settlement Amount, all Barred
Claims and other Interests that any Person, including CMS, might have in, or against, the Subject
Insurance Policies attach to the proceeds of the sale of the Subject Insurance Policies;

        (vii) ordering the Trustee, upon the Trustee’s appointment under the Plan, to perform
the obligations, if any, imposed upon the Trustee by this Agreement; and




                                                  4
                                                                                          DM3\7939915.1
                                                                                      Bodman_17918802_2
 Case 18-33707         Doc 339   Filed 08/17/21 Entered 08/17/21 13:48:17              Desc Main
                                 Document     Page 16 of 108



      (viii) providing that the effectiveness of the Approval Order is contingent upon it
becoming a Final Order, the entry of the Confirmation Order, and the Confirmation Order
becoming a Final Order.

      Subject to the Court’s approval, the Approval Order shall be submitted to the Court as a
document to be entered separately from the Settlement Approval Findings and Conclusions.

          f.     Bankruptcy Case

       The term “Bankruptcy Case” means the bankruptcy case filed by DoW, entitled In re
Diocese of Winona-Rochester, Case Number 18-33707.

          g.     Bankruptcy Code

          The term “Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. § 101,
et seq.

          h.     Bankruptcy Court

          The term “Bankruptcy Court” means the Bankruptcy Court for the District of Minnesota.

          i.     Bankruptcy Notice

         The term “Bankruptcy Notice” means notice as required under Bankruptcy Rules 2002,
6004(a), and (c), and applicable local rules, sent to (i) all holders of Claims against the DoW
Entities, including Tort Claims, and their attorneys, if any, who are known to the DoW Entities;
(ii) the Official Committee of Unsecured Creditors; (iii) the Unknown Claims Representative; (iv)
all insurers of the DoW Entities that provide coverage for or are alleged to provide coverage for
Tort Claims; (v) the Secretary of the Department of Health and Human Services (“Secretary”);
(vi) CMS; (vii) the United States Attorney for the District of Minnesota; (viii) all Persons who, in
the opinion of any Party, might reasonably be expected to be affected by the sale; and (ix) all other
Persons as directed by the Bankruptcy Court. Notice, paid fifty percent (50%) by DoW, and 50%
by LMI/Interstate, shall also be given by (a) publication in the national editions of the USA Today
– National Edition; National Catholic Reporter; and the National Catholic Register (National
Catholic Publication); and (b) local publication in the (i) Minneapolis Star Tribune; (ii) St. Paul
Pioneer Press; (iii) The Minnesota Daily; (iv) Post-Bulletin (Rochester); (v) Winona Daily News;
(vi) The Free Press (Mankato); (vii) Independent (Marshall); (viii) Waseca County News; (ix)
Owatonna Peoples Press; (x) Albert Lea Tribune; (xi) Worthington Globe; (xii) Spring Valley
News / Bluff Country Newspaper Group; (xiii) Argus Leader (Sioux Falls); (xiv) La Crosse
Tribune; (xv) Austin Daily Herald; (xvi) Nobles County Review; (xvii) Steele County Times;
(xviii) Faribault County Register; (xix) The Caledonia Argus; (xx) Fairmont Sentinel; (xxi) Fulda
Free Press; (xxii) Jackson County Pilot; (xxiii) Houston County News; (xxiv) Winona Post; (xxv)
Lake City Graphic; (xxvi) Wabasha County Herald; (xxvii) Plainview News; (xxviii) The St.
Charles Press; (xxix) Lewiston Journal; (xxx) Rock County Star Herald; (xxxi) Maple River
Messenger (Mapleton area); (xxxii) Tri-County Record (Bluff Country News – Rushford area);
(xxxiii) St. James Plaindealer; (xxxiv) Stewartville Star; (xxxv) Wells Mirror; (xxxvi) Cottonwood
County Citizen (Windom); and (xxxvii) Pipestone County Star.

                                                 5
                                                                                         DM3\7939915.1
                                                                                     Bodman_17918802_2
 Case 18-33707       Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17            Desc Main
                                Document     Page 17 of 108



       j.      Bankruptcy Orders

       The term “Bankruptcy Orders” means the Approval Order and the Confirmation Order.

       k.      Bankruptcy Rules

      The term “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as such
may be amended from time to time.

       l.      Bar Order

        The term “Bar Order” means those provisions within the Approval Order, effective as of
the date the Trust receives the Settlement Amount, barring, estopping, and permanently enjoining
all Persons from asserting any Barred Claims against the LMI/Interstate Entities. The terms of the
Bar Order must be in any motion or brief seeking approval of this Agreement and entry of the
Approval Order.

       m.      Business Day

        The term “Business Day” means any day that is not a Saturday, Sunday, or legal holiday
in the State of Minnesota or the United Kingdom.

       n.      Channeling Injunction

        The term “Channeling Injunction” means an order of the Bankruptcy Court, effective as of
the date the Trust receives the Settlement Amount, channeling the Channeled Claims, which states,
verbatim:

            Channeling Injunction Preventing Prosecution of Channeled Claims
            Against Protected Parties and Settling Insurers.

            (a) In consideration of the undertakings of the Protected Parties and
                Settling Insurers under the Plan, their contributions to the Trust, and
                other consideration, and pursuant to their respective settlements with
                the Debtor and to further preserve and promote the agreements
                between and among the Protected Parties and any Settling Insurers,
                and pursuant to Section 105 of the Bankruptcy Code:

               1. any and all Channeled Claims are channeled into the Trust and
                  shall be treated, administered, determined, and resolved under the
                  procedures and protocols and in the amounts as established under
                  the Plan and the Trust Agreement as the sole and exclusive remedy
                  for all holders of Channeled Claims; and

               2. all Persons who have held or asserted, hold or assert, or may in the
                  future hold or assert any Channeled Claims are hereby
                  permanently stayed, enjoined, barred and restrained from taking
                  any action, directly or indirectly, for the purposes of asserting,

                                                6
                                                                                       DM3\7939915.1
                                                                                   Bodman_17918802_2
Case 18-33707     Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17           Desc Main
                             Document     Page 18 of 108



                enforcing, or attempting to assert or enforce any Channeled Claim
                against the Protected Parties or Settling Insurers, including:

                (i)       commencing or continuing in any manner any action or
                other proceeding of any kind with respect to any Channeled Claim
                against any of the Protected Parties or Settling Insurers or against
                the property of any of the Protected Parties or Settling Insurers;

                (ii)       enforcing, attaching, collecting, or recovering, by any
                manner or means, from any of the Protected Parties or Settling
                Insurers, or the property of any of the Protected Parties or Settling
                Insurers, any judgment, award, decree, or order with respect to any
                Channeled Claim against any of the Protected Parties, Settling
                Insurers, or any other Person;

                (iii)      creating, perfecting, or enforcing any lien of any kind
                relating to any Channeled Claim against any of the Protected
                Parties or the Settling Insurers, or the property of the Protected
                Parties or the Settling Insurers;

                (iv)      asserting, implementing, or effectuating any Channeled
                Claim of any kind against:

                       1. any obligation due any of the Protected Parties or
                          Settling Insurers;

                       2. any of the Protected Parties or Settling Insurers; or

                       3. the property of any of the Protected Parties or Settling
                          Insurers.

                (v)        taking any act, in any manner, in any place whatsoever,
                that does not conform to, or comply with, the provisions of the Plan;
                and

                (vi)       asserting or accomplishing any setoff, right of indemnity,
                subrogation, contribution, or recoupment of any kind against an
                obligation due to any of the Protected Parties, the Settling Insurers,
                or the property of any of the Protected Parties or the Settling
                Insurers.

    Notwithstanding anything to the contrary in this Article or the Plan, Tort
    Claimants and the Trust shall be permitted to name the Diocese and any other
    Protected Party in any proceeding to resolve whether the Diocese or such other
    Protected Party has liability for a Tort Claim, and the amount of any such
    liability, for the purpose of obtaining insurance coverage from Non-Settling
    Insurers under the Non-Settling Insurer Policies, but recourse is limited to the
    proceeds of Non-Settling Insurer Policies and all other damages (including
                                            7
                                                                                  DM3\7939915.1
                                                                              Bodman_17918802_2
 Case 18-33707         Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17                Desc Main
                                   Document     Page 19 of 108



        extra-contractual damages), awards, judgments in excess of policy limits,
        penalties, punitive damages and attorney's fees and costs that may be
        recoverable against any Non-Settling Insurers because of their conduct
        concerning insurance coverage for, or defense or settlement of, any Tort Claim,
        and any such judgments or awards will be turned over to the Trust for
        handling in accordance with Sections 6.14(i) and (j).

        The Channeling Injunction is an integral part of the Plan and is essential to
        the Plan’s consummation and implementation. It is intended that the
        channeling of the Channeled Claims as provided in this Section 13.3 shall inure
        to the benefit of the Protected Parties and Settling Insurers. In a successful
        action to enforce the injunctive provisions of this Section in response to a
        willful violation thereof, the moving party may seek an award of costs
        (including reasonable attorneys’ fees) against the non-moving party, and such
        other legal or equitable remedies as are just and proper, after notice and a
        hearing.

        The Channeling Injunction and Supplemental Insurer Injunction will not be for the
        benefit of Non-Settling Insurers, including the Insolvent Subscribing Insurers.
        Nothing herein will be construed to authorize a violation of any stay that is
        applicable in light of the pending insolvency proceedings with respect to such
        Insolvent Subscribing Insurers.

        o.      Claim

        The term “Claim” means (a) a claim as that term is defined in § 101(5) of the Bankruptcy
Code; or (b) any claim, interest, Action, assertion of right, complaint, cross-complaint,
counterclaim, liabilities, obligations, rights, request, allegation, mediation, litigation, direct action,
administrative proceeding, cause of action, lien, encumbrances, indemnity, equitable indemnity,
right of subrogation, equitable subrogation, defense, injunctive relief, controversy, contribution,
exoneration, covenant, agreement, promise, act, omission, trespass, variance, damages, judgment,
compensation, set-off, reimbursement, restitution, cost, expense, loss, exposure, execution,
attorneys’ fee, obligation, order, affirmative defense, writ, demand, inquiry, request, directive,
obligation, Proof of Claim in a bankruptcy proceeding or submitted to a trust established pursuant
to the Bankruptcy Code, government claim or Action, settlement, and/or any liability whatsoever,
whether past, present or (to the extent it arises prior to the Effective Date) future, known or
unknown, asserted or unasserted, foreseen or unforeseen, fixed or contingent, matured or
unmatured, liquidated or unliquidated, direct, indirect or otherwise consequential, whether in law,
equity, admiralty or otherwise, whether currently known or unknown, whether compromised,
settled or reduced to a consent judgment, that may exist now or hereinafter for property damages,
compensatory damages (such as loss of consortium, wrongful death, survivorship, proximate,
consequential, general and special damages), punitive damages, bodily injury, personal injury,
public and private claims, or any other right to relief whether sounding in tort, contract, extra-
contractual or bad faith, statute, strict liability, equity, nuisance, trespass, statutory violation,
wrongful entry or eviction or other eviction or other invasion of the right of private occupancy,
and any amounts paid in respect of any judgment, order, decree, settlement, contract, or otherwise.
A Person who holds a Claim is a “Claimant”. The term “Claim” includes all of the following:

                                                    8
                                                                                             DM3\7939915.1
                                                                                         Bodman_17918802_2
Case 18-33707    Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17           Desc Main
                             Document     Page 20 of 108



    (i)     Abuse-Related Contribution Claims

             The term “Abuse-Related Contribution Claims” means all Claims, most commonly
    expressed in terms of contribution, indemnity, equitable indemnity, subrogation, equitable
    subrogation, or reimbursement, or any other indirect or derivative recovery, by an Insurer
    against any LMI/Interstate Entity for the payment of money where such Insurer contends
    that it has paid more than its equitable or proportionate share of a Tort Claim against a
    Protected Party.

    (ii)    Barred Claims

           The term “Barred Claims” means all Claims enjoined by the Bar Order, which shall
    include all Tort, Direct Action, and Released Claims.

    (iii)   Channeled Claims

            The term “Channeled Claims” means all (a) Tort, Direct Action, and Indirect
    Claims, except for any portion of such Claims that is a Non-Settling Insurer Policy Claim;
    (b) Abuse-Related Contribution Claims; (c) Medicare Claims; and (d) Extra-Contractual
    Claims relating to the Claims listed in subsections (a) – (c) of this sentence; provided,
    however, that the following are not Channeled Claims: (i) a Claim against an individual
    who committed the Abuse from which a Tort Claim arises; (ii) a Claim against any
    religious order, diocese or archdiocese (other than a DoW Entity); (iii) Unimpaired
    Unknown Abuse Claims; and (iv) Unimpaired Unknown Contingent Claims.

    (iv)    Contribution Claims

          The term “Contribution Claims” means Abuse-Related Contribution Claims and
    Non-Abuse Related Contribution Claims. “Contribution Claims” do not include
    LMI/Interstate Insurer Claims.

    (v)     Coverage Claims

           The term “Coverage Claims” means all Claims against LMI/Interstate (or any of
    them) under or relating to the Subject Insurance Policies or the rights and obligations
    thereunder, or the breach thereof, including Claims seeking insurance coverage.

    (vi)    Direct Action Claims

            The term “Direct Action Claims” means the same as “Tort Claims”, except that
    they are asserted against any LMI/Interstate Entity, instead of any Protected Party or the
    Trust, for the recovery of insurance proceeds.

    (vii)   Enjoined Claims

            The term “Enjoined Claim” means all Claims enjoined by the Supplemental
    Settling Insurer Injunction, which shall include all Barred Claims, Non-Abuse Related
    Contribution Claims, Extra-Contractual Claims by any Person other than a Channeled

                                            9
                                                                                   DM3\7939915.1
                                                                               Bodman_17918802_2
Case 18-33707     Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17              Desc Main
                              Document     Page 21 of 108



    Claimant, Medicare Claims, Unimpaired Unknown Abuse Claims, and Unimpaired
    Unknown Contingent Claims.

    (viii) Extra-Contractual Claims

            The term “Extra-Contractual Claims” means all Claims against LMI/Interstate (or
    any of them) in their capacity as Insurers, seeking any type of relief other than coverage or
    benefits under the Subject Insurance Policies. “Extra-Contractual Claims” include Claims
    for compensatory, exemplary, or punitive damages, or attorneys’ fees, interest, costs, or
    any other type of relief, alleging: bad faith; failure to provide insurance coverage under any
    Subject Insurance Policy; failure or refusal to compromise and settle any Claim alleged to
    be insured under any Subject Insurance Policy; failure to act in good faith; violation of any
    covenant or duty of good faith and fair dealing; violation of any state insurance codes, state
    surplus lines statutes or similar codes or statutes; violation of any unfair claims practices
    act or similar statute, regulation or code; any type of misconduct or any other act or
    omission of any type. The term “Extra-Contractual Claims” also includes all Claims
    relating to LMI/Interstate’s (a) handling of any request for insurance coverage for any
    Claim, in LMI/Interstate’s capacity as Insurers; (b) conduct relating to the negotiation of
    this Agreement; and (c) conduct relating to the settlement of any Coverage Claim.

    (ix)    Indirect Claims

            The term “Indirect Claims” means Claims against a Protected Party or a Settling
    Insurer, asserted by any other Person that is not an Insurer, for contribution, indemnity,
    equitable indemnity, subrogation, equitable subrogation, or reimbursement, or any other
    indirect or derivative recovery, on account of, or with respect to, any Protected Party’s
    actual or alleged liability, for any Claim relating to Abuse that is not a Tort Claim.

    (x)     LMI/Interstate Insurer Claims

            The term “LMI/Interstate Insurer Claims” means any and all Claims for
    contribution, indemnity, equitable indemnity, subrogation, equitable subrogation, or
    reimbursement, or any other indirect or derivative recovery that LMI/Interstate might have
    arising from the payment of the Settlement Amount.

    (xi)    Medicare Claims

           The term “Medicare Claims” means any and all Claims by CMS against the Trust,
    any Settling Insurer, or any Protected Party, under MMSEA and under MSP, that relate to
    any payments in respect of any Tort Claims, including Claims for reimbursement of
    payments made to Tort Claimants who recover or receive any distribution from the Trust
    and Claims by CMS relating to reporting obligations.

    (xii)   Non-Abuse Related Contribution Claims

           The term “Non-Abuse Related Contribution Claims” means all Claims, most
    commonly expressed in terms of contribution, indemnity, equitable indemnity,
    subrogation, equitable subrogation, or reimbursement, or any other indirect or derivative
                                             10
                                                                                      DM3\7939915.1
                                                                                  Bodman_17918802_2
Case 18-33707     Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17             Desc Main
                             Document     Page 22 of 108



    recovery, by an Insurer against any LMI/Interstate Entity, for the payment of money where
    such Insurer contends that it has paid more than its equitable or proportionate share of any
    Claim against a Protected Party, which is not a Tort Claim.

    (xiii) Non-Settling Insurer Policy Claims

           The term “Non-Settling Insurer Policy Claim” means any Claim for which
    insurance coverage is provided or allegedly provided by a Non-Settling Insurer Policy.

    (xiv)   Released Claims

           The term “Released Claims” means Coverage Claims and Extra-Contractual
    Claims.

    (xv)    Tort Claims

            (A)     The term “Tort Claims” means all Claims relating to, in whole or in part,
    directly or indirectly, Abuse committed by any Person before the Plan Effective Date for
    which a Protected Party is allegedly responsible, including any such Claim asserted against
    any Protected Party in connection with the Bankruptcy Case. The term “Tort Claims” does
    not include Contribution Claims, Medicare Claims, or Unimpaired Unknown Abuse
    Claims.

            (B) The term “Impaired Unknown Tort Claim” means any Tort Claim that arose
    prior to July 1, 2002, which was neither filed, nor deemed filed, by the Claims Filing
    Deadline, and is held by an individual (1) who, at the time of the Claims Filing Deadline,
    was under a disability recognized by Minn. Stat. § 541.15, subds. 1, 2 and 3, or other
    applicable law suspending the running of the limitation period, if any, other than Minn.
    Stat. § 541.15, subd. 4; (2) who was barred by the statute of limitations as of the Claims
    Filing Deadline but is no longer barred by the applicable statute of limitations for any
    reason including the enactment of legislation; or (3) whom the Unknown Claims
    Representative identifies as having a Tort Claim as of July 1, 2002, and who was under a
    disability preventing such individual from filing a Claim in the Bankruptcy Case before
    and on the Claims Filing Deadline.

            (C) The term “Unimpaired Unknown Abuse Claims” means any Claims against
    any of the Protected Parties alleging Abuse that occurred prior to the Plan Effective Date
    but after June 30, 2002, which Claims were neither filed, nor deemed filed, by the Claims
    Filing Deadline.

    (xvi)   Unimpaired Unknown Contingent Claims

            The term “Unimpaired Unknown Contingent Claims” means any (i) Claims for
    contribution, indemnity or reimbursement arising out of DoW’s liability to pay or defend
    any Unimpaired Unknown Abuse Claim and (ii) Claims of any Insurer or other Person who
    is subrogated to the Claims identified in the immediately preceding Clause (i).



                                            11
                                                                                    DM3\7939915.1
                                                                                Bodman_17918802_2
 Case 18-33707      Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17           Desc Main
                                Document     Page 23 of 108



       p.     Claims Filing Deadline

       The term “Claims Filing Deadline” means April 8, 2019, pursuant to the Bankruptcy
Court’s order, ECF No. 51.

       q.     CMS

        The term “CMS” means the Centers for Medicare and Medicaid Services of the United
States Department of Health and Human Services, located at 7500 Security Boulevard, Baltimore,
MD 21244-1850 and/or any Agent or successor Person charged with responsibility for monitoring,
assessing, or receiving reports made under MMSEA for reimbursement of Medicare Claims.

       r.     Committee

       The term “Committee” means the Official Committee of Unsecured Creditors appointed
by the Bankruptcy Court in the Bankruptcy Case.

       s.     Confirmation Findings and Conclusions

       The term “Confirmation Findings and Conclusions” means the findings of fact and
conclusions of law required under §§ 1129(a), and, to the extent applicable, 105(a) and 1129(b),
of the Bankruptcy Code, which are to be entered concurrently with, but separately from, the
Confirmation Order, as necessary to confirm the Plan and dismiss with prejudice the Insurance
Coverage Action as against LMI/Interstate, including the following:

              (i)    This Agreement is the fruit of long-term negotiations amongst the Parties,
       which began in May 2019, following the Bankruptcy Court’s entry of the order approving
       the Mediation Stipulation;

              (ii)   The LMI Plan Payment and Interstate Plan Payment provide good and
       valuable consideration to DoW’s bankruptcy estate, and enable distributions from the
       Trust;

              (iii) Approval of this Agreement is therefore necessary to the Plan because it
       provides significant funding for the Plan;

             (iv)    DoW’s interests in the Subject Insurance Policies are property of DoW’s
       bankruptcy estate and are therefore subject to the in rem jurisdiction of the Court;

              (v)    The Tort Claims are within the jurisdiction of the Court because they seek
       property of DoW’s bankruptcy estate;

               (vi)    Because it would be impractical to divide the Subject Insurance Policies
       amongst DoW and the other DoW Entities, it was necessary for DoW to obtain the
       participation of the other DoW Entities in this Agreement;

              (vii) The DoW Entities, other than DoW, would not release their Interests in the
       Subject Insurance Policies unless they obtained the benefits of the Channeling Injunction,

                                              12
                                                                                      DM3\7939915.1
                                                                                  Bodman_17918802_2
 Case 18-33707       Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17            Desc Main
                                 Document     Page 24 of 108



       because to do so would have left them exposed to Tort Claims, whether or not such Claims
       be valid, and whether or not coverage exists under the Subject Insurance Policies for such
       Claims;

               (viii) Therefore, the Channeling Injunction is necessary to the Agreement;

               (ix)   The Channeling Injunction is narrowly tailored because it requires only
       Channeled Claims against the Protected Parties and the Settling Insurers to be brought
       against the Trust;

              (x)    The Coverage Claims are within the jurisdiction of the Bankruptcy Court
       because such claims could enhance the estate;

               (xi)   LMI/Interstate required that they obtain the benefits of the Supplemental
       Settling Insurer Injunction, as a condition of entering into the Agreement and contributing
       the LMI Plan Payment and Interstate Plan Payment;

             (xii) Therefore, the Supplemental Settling Insurer Injunction is necessary to this
       Agreement and the Plan;

               (xiii) The Supplemental Settling Insurer Injunction is narrowly tailored because
       it only enjoins the Enjoined Claims against the Settling Insurers;

               (xiv) LMI/Interstate are repurchasing the Subject Insurance Policies, pursuant to
       this Agreement. LMI/Interstate are not purchasing any other assets of the DoW Entities
       and are not a continuation of the DoW Entities, nor engaging in a continuation of the DoW
       Entities’ businesses. LMI/Interstate shall not have any responsibility or liability with
       respect to any of the DoW Entities’ other assets; and

               (xv) LMI/Interstate are not, and shall not be deemed to be, successors to the
       DoW Entities, or any of them, by reason of any theory of law or equity or as a result of the
       consummation of the transactions contemplated in this Agreement, the Plan, or otherwise.
       LMI/Interstate shall not assume, or be deemed to have assumed, any liabilities or other
       obligations of the DoW Entities.

      Subject to the Court’s approval, the Confirmation Order shall be submitted to the Court as
a document to be entered separately from the Confirmation Findings and Conclusions.

       t.      Confirmation Order

        The term “Confirmation Order” means an order entered by the Court after a confirmation
hearing upon Bankruptcy Notice confirming the Plan, in a form and substance as required by this
Agreement, which order has not been stayed. The wording of the Confirmation Order submitted
to the Court for entry shall be mutually acceptable to DoW and LMI/Interstate, and the entered
order shall be substantially in the form submitted. The Confirmation Order shall contain all of the
following provisions but no provision that is contrary to or inconsistent with this Agreement:

               (i)    confirming the Plan;

                                                13
                                                                                       DM3\7939915.1
                                                                                   Bodman_17918802_2
 Case 18-33707       Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17               Desc Main
                                 Document     Page 25 of 108



               (ii)     specifically, and individually, ordering all Persons, as set forth in the Plan,
       to act or refrain from acting as specified in the Plan;

              (iii) incorporating, as of the date the Trust receives the Settlement Amount, the
       terms and provisions of the Bar Order as though fully set forth therein;

               (iv)    issuing the Channeling Injunction and the Supplemental Settling Insurer
       Injunction, to be effective as of the date the Trust receives the Settlement Amount;

               (v)     ordering all Tort Claimants who have pending state court actions against
       any DoW Entity, to dismiss such pending actions, except to the extent their pending state
       court actions allege any Non-Settling Insurer Policy Claims, such order to be effective as
       of the date the Trust receives the Settlement Amount;

               (vi)    ordering that the Reduction Clause set forth in Section 8 be applied to all
       Coverage Claims and Direct Action Claims against the Non-Settling Insurers, such order
       to be effective as of the date the Trust receives the Settlement Amount; and

              (vii) discharging DoW from all Claims other than Non-Settling Insurer Policy
       Claims, Unimpaired Unknown Abuse Claims and Unimpaired Unknown Contingent
       Claims.

      Subject to the Court’s approval, the Confirmation Order shall be submitted to the Court as
a document to be entered separately from the Confirmation Findings and Conclusions.

       u.     Court

       The term “Court” means the Bankruptcy Court, or the District Court, as applicable.

       v.     CVA

        The term “CVA” means the Minnesota Child Victims Act, Min. Stat. 541.073, which went
into effect on May 25, 2013, and provided for a three-year window for all Actions pending on, or
commenced between, May 25, 2013, and May 25, 2016, during which the statute of limitations for
Tort Claims was suspended.

       w.     Dissolved Entities

        The term “Dissolved Entities” means, collectively (i) Calvary Cemetery of Mankato; (ii)
Church of Sacred Heart of Brewster, Minnesota; (iii) Sacred Heart Cemetery of Owatonna,
Minnesota; (iv) School Sisters De Notre Dame, Incorporated/School Sisters of Notre Dame at
Mankato, Minnesota, Inc./School Sisters of Notre Dame at Mankato, Minnesota, Inc./School
Sisters of Notre Dame, Incorporated; (v) St. Mary’s of Caledonia School Endowment Fund, Inc.;
(vi) St. Peter & Paul Church of Mazeppa, Minnesota; (vii) The Church of St. Bernard of
Stewartville, Minnesota; (viii) The Church of St. Joseph of Lakefield, Minnesota; (ix) The Church
of St. Joseph of Theilman, Minnesota; (x) The Church of St. Mary of Lake City, Minnesota; (xi)
The Church of St. Patrick of Brownsville, Minnesota; and (xii) any other Persons potentially or
allegedly insured by Interstate or the London Market Insurers, which have been involuntarily

                                                 14
                                                                                           DM3\7939915.1
                                                                                       Bodman_17918802_2
 Case 18-33707           Doc 339   Filed 08/17/21 Entered 08/17/21 13:48:17               Desc Main
                                   Document     Page 26 of 108



dissolved by the Minnesota Secretary of State prior to entry of the Approval Order, but remain in
operation.

        x.       District Court

      The term “District Court” means the United States District Court for the District of
Minnesota.

        y.       DoW

        The term “DoW” means the Diocese of Winona-Rochester, which is the diocesan
corporation formed pursuant to Minnesota Statutes Section 315.16, and which is the public juridic
person of the Roman Catholic Diocese of Winona-Rochester, as now constituted or as it may have
been constituted. The term “DoW” also applies anywhere the term “Reorganized Debtor” is used,
and “Reorganized Debtor” applies anywhere the term “DoW” is used, as is necessary to effectuate
the terms of the Agreement. Furthermore, in the event of any Action naming any Affiliate or
Agent of the Diocese of Winona-Rochester, which Person also qualifies as a Protected Party under
the Plan of Reorganization, such Action shall be considered an Action against DoW, the insurance
coverage for which is released pursuant to Section 4 hereof.

        z.       DoW Entity Insurer Policy

        The term “DoW Entity Insurer Policy” means any known or unknown contract, binder,
certificate, or policy of insurance, in effect on or before the Plan Effective Date, , and that actually,
allegedly, or potentially, insures any DoW Entity, or any of their predecessors in interest,
successors, or assigns, with respect to any Tort Claim.

        aa.      DoW Entities

        The term “DoW Entities” means, in their capacity as such:

                 (i)     DoW;

                 (ii)    the DoW Parishes;

               (iii) all Persons that are listed on Attachment E, including Catholic schools and
        cemeteries located in the Diocese;

                  (iv)   Each of the Affiliates of the Persons identified in the foregoing subsections
        (i)-(iii);

               (v)      Each of the successors and assigns of the Persons identified in the foregoing
        subsections (i)-(iv); and,

                (vi)   Solely to the extent of and in their capacity as such, each of the Agents of
        the Persons identified in the foregoing subsections (i)-(v).



                                                   15
                                                                                             DM3\7939915.1
                                                                                         Bodman_17918802_2
 Case 18-33707       Doc 339      Filed 08/17/21 Entered 08/17/21 13:48:17              Desc Main
                                  Document     Page 27 of 108



        Notwithstanding the foregoing, an individual who perpetrated an act of Abuse that forms
the basis for a Tort Claim is not a DoW Entity with respect to that Tort Claim. No religious order,
archdiocese or diocese, other than DoW, is a DoW Entity.

       bb.     DoW Parishes

       The term “DoW Parishes” means all past and present parishes of or in DoW, in their
capacity as such.

       cc.     Effective Date

       The term “Effective Date” means the day following the date on which all of the following
have occurred: the (i) Dissolved Entities have been reinstated by the Minnesota Secretary of State
and remain reinstated; (ii) Parties have executed this Agreement; (iii) Court has issued the
Approval Order and the Settlement Approval Findings and Conclusions, and the Approval Order
has become a Final Order; and (iv) Court has issued the Confirmation Order and the Confirmation
Findings and Conclusions, and the Confirmation Order has become a Final Order.

       dd.     Entities’ Release

       The term “Entities’ Release” means the following:

               (i)     The remising, release, covenant not to sue, and permanent discharge by the
       Protected Parties, and any subsequently appointed trustee or representative acting for any
       Protected Party, without further action by any Person, from and against all Released Claims
       that the Protected Parties ever had, now have, or hereafter may have, from the beginning
       of time to the Effective Date, of: (1) the Interstate Entities; and (2) the respective heirs,
       executors, administrators, successors, assigns and reinsurers (as such) of any of the Persons
       identified in clause (1) hereof in their capacity as such; and

               (ii)    The remising, release, covenant not to sue, and permanent discharge by the
       Protected Parties, and any subsequently appointed trustee or representative acting for any
       Protected Party, without further action by any Person, from and against all Released Claims
       that the Protected Parties ever had, now have, or hereafter may have, from the beginning
       of time to the Effective Date, of: (1) each paying London Market Insurer and its London
       Market Insurer Entities; (2) the respective heirs, executors, administrators, successors,
       assigns and reinsurers (as such) of any of the Persons identified in clause (1) hereof in their
       capacity as such.

       ee.     Equitas Entities

        The term “Equitas Entities” means Equitas Limited, Equitas Reinsurance Limited, Equitas
Holdings Limited, Equitas Policyholders Trustee Limited, and any other Person from time to time
in the Equitas group.




                                                 16
                                                                                          DM3\7939915.1
                                                                                      Bodman_17918802_2
 Case 18-33707        Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17              Desc Main
                                 Document     Page 28 of 108



       ff.     Final Order

        The term “Final Order” means an order as to which the time to appeal, petition for
certiorari, petition for review, or move for reargument or rehearing has expired and as to which
no appeal, petition for certiorari, or other proceedings for reargument or rehearing shall then be
pending or as to which any right to appeal, petition for certiorari, review, reargue, or rehear shall
have been waived in writing in form and substance satisfactory to DoW and LMI/Interstate, and
their counsel or, in the event that an appeal, writ of certiorari, petition for review, or reargument
or rehearing thereof has been sought, such order shall have been affirmed by the highest court to
which such order was appealed, or certiorari or review shall have been denied, and the time to
take any further appeal, petition for certiorari, petition for review, or move for reargument or
rehearing shall have expired; provided, however, that the possibility that a motion under Rule 59
or Rule 60 of the Federal Rules of Civil Procedure or any analogous rule under the Bankruptcy
Rules may be filed with respect to such order shall not cause such order not to be a “Final Order”.
For the avoidance of doubt, if the Plan is substantially consummated as defined in § 1101(2) of the
Bankruptcy Code (“Substantial Consummation”), and any appeal of the Confirmation Order
becomes equitably moot due to Substantial Consummation, the Confirmation Order shall be
considered a Final Order as of the date that the order determining such appeal to be moot has
become a Final Order.

       gg.     Insolvent Subscribing Insurers

       The term “Insolvent Subscribing Insurers” means those insurers listed on Attachment C;
provided, however, notwithstanding anything to the contrary contained herein,

       (a) no Insolvent Subscribing Insurer is an “Affiliate”;

       (b) the Entities’ Release shall not extend to the Insolvent Subscribing Insurers;

     (c) no Insolvent Subscribing Insurer is a London Market Insurers Entity, London Market
Company, Lloyd’s Underwriter, or Underwriter Third Party Beneficiary; and

       (d) the LMI Insurance Policies shall not include any portion subscribed by an Insolvent
Subscribing Insurer.

       hh.     Insurance Coverage Action

        The term “Insurance Coverage Action” means the case entitled Diocese of Winona-
Rochester v. U.S. Fire Insurance Co., et al., filed in the Minnesota District Court, Third Judicial
District, which was removed to the District Court, and referred to the Bankruptcy Court on
December 3, 2018, as Adversary Proceeding Number 18-03094.

       ii.     Insurer

       The term “Insurer” means a Person (including all of its Affiliates, successors, and assigns)
that has, or is alleged to have, issued, subscribed any interest in, assumed any liability for, or
underwritten any risk in, a DoW Entity Insurer Policy.


                                                 17
                                                                                         DM3\7939915.1
                                                                                     Bodman_17918802_2
 Case 18-33707         Doc 339       Filed 08/17/21 Entered 08/17/21 13:48:17        Desc Main
                                     Document     Page 29 of 108



       jj.     Interests

        The term “Interests” means all Claims and other rights of any nature, whether at law or in
equity, including “interests” as that term is used in 11 U.S.C. 363.

       kk.     Interstate

       The term “Interstate” means Interstate Fire & Casualty Company.

       ll.     Interstate Buy-Back Payment

        The term “Interstate Buy-Back Payment” means the payment by Interstate to the Trust of
a sum equal to fifty percent (50%) of the Interstate Settlement Amount, for the buy-back of all
Interstate Insurance Policies.

       mm.     Interstate Entities

       The term “Interstate Entities” means:

               (i)     Interstate;

            (ii)   each of Interstate’s Affiliates (including Fireman’s Fund Indemnity
       Company and National Surety Insurance Company);

               (iii)   each of the foregoing Persons’ Agents, in their capacities as such; and

               (iv)   each of the foregoing Persons’ respective Affiliates, successors, assignors,
       and assigns, whether known or unknown, and all Persons acting on behalf of, by, through,
       or in concert with them, in their capacities as such.

       nn.     Interstate Insurance Policies

         The term “Interstate Insurance Policies” means all insurance policies listed in
Attachment A-2 hereto. Notwithstanding the above, if an Interstate Insurance Policy that is not
listed in Attachment A-2 was not issued to a DoW Entity, but provides coverage to a DoW Entity,
then it is an Interstate Insurance Policy to the extent it insures such DoW Entity, but not to the
extent it insures any other Person.

       oo.     Interstate Plan Payment

        The term “Interstate Plan Payment” means the payment by Interstate to the Trust of a sum
equal to fifty percent (50%) of the Interstate Settlement Amount, for the entry of the Channeling
Injunction and the Supplemental Settling Insurer Injunction.

       pp.     Interstate Settlement Amount

      The term “Interstate Settlement Amount” means the net sum of Three Million, Two
Hundred and Fifty Thousand United States Dollars ($3,250,000), which comprises the Interstate

                                                 18
                                                                                        DM3\7939915.1
                                                                                    Bodman_17918802_2
 Case 18-33707        Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17              Desc Main
                                 Document     Page 30 of 108



Buy-Back Payment and the Interstate Plan Payment. Interstate shall pay the Interstate Settlement
Amount pursuant to the terms of Section 2.

       qq.     Lloyd’s Underwriters

       The term “Lloyd’s Underwriters” means:

               (i)     All underwriters, members, or Names at Lloyds, London (including former
        underwriters, members, or Names) who through their participation in syndicates
        (including those identified on Attachment B) severally subscribed, each in his or her own
        proportionate share, one or more of the LMI Insurance Policies. Lloyd’s Underwriters
        shall also include all underwriters, members, or Names at Lloyd’s, London (including
        former underwriters, members, and Names), whether or not they participated in the
        syndicates identified in Attachment B, who, through their participation in syndicates
        (including those identified on Attachment B) severally subscribed any of the LMI
        Insurance Policies in favor of any DoW Entity: (a) the existence of which has not presently
        been established; or (b) the existence of which has been established but as to which
        identities of Names, members, or syndicates are not presently known. Further, it is
        expressly understood that “Lloyd’s Underwriters” are “Lloyd’s Underwriters” only with
        respect to policies subscribed by them, and obtained through a London broker;

              (ii)    All of the Agents of the Persons set forth in Section 1.qq.(i), and their
        respective predecessors and successors, if any, solely in such capacity;

               (iii) All the respective heirs, executors, successors (including Equitas Insurance
        Limited (“EIL”) to the extent EIL is a successor to any of the Persons identified in Section
        1.qq.(i) with respect to the subject matter of this Agreement), assigns (including any
        administrator, receiver, trustee, personal representative, or equivalent appointee/s under
        relevant insolvency law), reinsurers, and retrocessionaires (as such) of any of the Persons
        identified in Section 1.qq.(i), if any, solely in their capacity as such; and

              (iv)     For the avoidance of doubt, the Underwriter Third-Party Beneficiaries, who
        receive certain specified benefits under this Agreement, are not Lloyd’s Underwriters for
        the purpose of this definition.

       rr.     LMI/Interstate Entities

        The term “LMI/Interstate Entities” means, collectively, the London Market Insurers
Entities and the Interstate Entities.

       ss.     LMI Buy-Back Payment

       The term “LMI Buy-Back Payment” means the payment by the London Market Insurers to
the Trust of a net sum equal to fifty percent (50%) of their respective, several, allocated shares of
the LMI Settlement Amount, as set forth on Attachment D, for the buy-back of all of the LMI
Insurance Policies.



                                                 19
                                                                                         DM3\7939915.1
                                                                                     Bodman_17918802_2
 Case 18-33707       Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17             Desc Main
                                 Document     Page 31 of 108



       tt.     LMI Insurance Policies

        The term “LMI Insurance Policies” means (i) all insurance policies listed in Attachment A-
1 hereto; and (ii) all known and unknown insurance policies to the extent severally subscribed by
one or more of the London Market Insurers in their capacity as London Market Insurers, which
were in effect prior to July 1, 2021, and providing insurance with respect to any Tort Claim;
provided, however, if an LMI Insurance Policy that is not listed in Attachment A-1 was not
subscribed on behalf of the DoW but provides coverage to the DoW or a DoW Parish and any
other Person, then it is an LMI Insurance Policy to the extent it insures the DoW or a DoW Parish,
but not to the extent it insures any other Person.

       The LMI Insurance Policies do not include: (i) a Cyber Liability policy subscribed in favor
of Catholic Mutual and effected through NAS Insurance Services with Certain Underwriters at
Lloyds, London under Master Policy No. 510641; or (ii) a Malicious Attack Liability Coverage
and Crisis Response policy subscribed in favor of Catholic Mutual and effected through Aon with
Certain Underwriters at Lloyds, London under Master Policy No. CMCTR2003035.

       uu.     LMI Plan Payment

       The term “LMI Plan Payment” means the payment by the London Market Insurers to the
Trust of a net sum equal to fifty percent (50%) of their respective, several allocated shares of the
LMI Settlement Amount, as set forth on Attachment D, for the entry of the Channeling Injunction
and the Supplemental Settling Insurer Injunction.

       vv.     LMI Settlement Amount

        The term “LMI Settlement Amount” means the net sum of Three Million, Two Hundred
and Fifty Thousand United States Dollars ($3,250,000), which comprises the LMI Buy-Back
Payment and the LMI Plan Payment. Each London Market Insurer shall pay its several, respective,
allocated share of the LMI Settlement Amount pursuant to the terms of Section 2. Each London
Market Insurer’s respective, several, allocated share of the LMI Settlement Amount is set forth on
Attachment D.

       ww.     London Market Companies

        The term “London Market Companies” means the companies doing business in the London
Insurance Market, which severally subscribed, each in its own proportionate share, one or more of
the LMI Insurance Policies (such insurers are identified in Attachment B to this Agreement).
“London Market Companies” shall also include those companies doing business in the London
Insurance Market that subscribed any LMI Insurance Policies (a) the existence of which has not
presently been established but which provided insurance to any DoW Entity; or (b) the existence
of which has been established but the identity of such company as a subscribing insurer is not
presently known. As used herein, “London Market Companies” shall mean, in their capacity as
such, the named corporate entity and all predecessors, successors, Affiliates, pool companies as
such, and subsidiaries.



                                                20
                                                                                        DM3\7939915.1
                                                                                    Bodman_17918802_2
 Case 18-33707         Doc 339   Filed 08/17/21 Entered 08/17/21 13:48:17            Desc Main
                                 Document     Page 32 of 108



       xx.     London Market Insurers

     The term “London Market Insurers” means Lloyd’s Underwriters and the London Market
Companies.

       yy.     London Market Insurers Entities

        The term “London Market Insurers Entities” means, with respect to each London Market
Insurer:

               (i)     such London Market Insurer;

               (ii)    each of such London Market Insurer’s Affiliates;

               (iii)   each of the foregoing Persons’ Agents, in their capacities as such; and

               (iv)   each of the foregoing Persons’ respective predecessors, successors,
       assignors, and assigns, whether known or unknown, and all Persons acting on behalf of,
       by, through, or in concert with them, in their capacities as such.

       zz.     Mediation

      The term “Mediation” means the mediation by the Mediation Parties, as ordered by the
Bankruptcy Court, on May 21, 2019.

       aaa.    Mediation Parties

       The term “Mediation Parties” means, collectively; (a) DoW; (b) the Committee; (c) all
counsel for the Tort Claimants; (d) the defendants in the Insurance Coverage Action; (e) The
National Catholic Risk Retention Group; (f) any other DoW Entity, which, with the consent of the
mediator, chose to participate in the mediation; and (g) any other DoW Entity, which by order of
the Bankruptcy Court was required to participate in the Mediation.

       bbb.    Mediation Stipulation

       The term “Mediation Stipulation” means the stipulation filed to appoint the Mediator by
(i) DoW; (ii) the Committee; (iii) counsel for certain Tort Claimants, including Jeff Anderson and
Associates, P.A., the Noaker Law Firm LLC, and Bradshaw & Bryant PLLC; (iv) The National
Catholic Risk Retention Group; and (v) each of the defendants in the Insurance Coverage Action.

       ccc.    Medicare

        The term “Medicare” means Title XVIII of the Social Security Act, 42 U.S.C. § 1395, et
seq., enacted July 1, 1966, including all subsequent amendments thereto.

       ddd.    Medicare Beneficiary

       The term “Medicare Beneficiary” means any individual who has received or is eligible to
receive benefits under Medicare and is the holder of a Channeled Claim.
                                                21
                                                                                        DM3\7939915.1
                                                                                    Bodman_17918802_2
 Case 18-33707        Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17              Desc Main
                                 Document     Page 33 of 108



       eee.    MSP or Medicare Secondary Payor Act

       The term “Medicare Secondary Payor Act” or “MSP” means 42 U.S.C. § 1395y et seq, or
any other similar statute or regulation, and any related rules, regulations or guidance issued in
connection therewith or amendments thereto.

       fff.    MMSEA

        The term “MMSEA” means § 111 of the Medicare, Medicaid, and SCHIP Extension Act
of 2007 (P.L.110-173), which imposes reporting obligations on those Persons with payment
obligations under the MSP.

       ggg.    Non-Settling Insurer

       The term “Non-Settling Insurer” means any Insurer (other than Catholic Mutual Relief
Society of America) that is not a Settling Insurer by the Plan Effective Date.

       hhh.    Non-Settling Insurer Policy

        The term Non-Settling Insurer Policy means a DoW Entity Insurer Policy, which a Non-
Settling Insurer issued, subscribed any interest in, or has underwritten any risk in.

       iii.    Other Allegedly Insured Entity

       The term “Other Allegedly Insured Entity” means any Person that is not a DoW Entity, but
was insured under a Subject Insurance Policy; provided, however, that a Person is an “Other
Allegedly Insured Entity” only to the extent that it is insured under a Subject Insurance Policy.

       jjj.    Person

         The term “Person” means any individual or entity, including any corporation, limited
liability company, partnership, general partnership, limited partnership, limited liability
partnership, limited liability limited partnership, proprietorship, association, joint stock company,
joint venture, estate, trust, trustee, personal executor or personal representative, unincorporated
association, or other entity, including any federal, international, foreign, state, or local
governmental or quasi-governmental entity, body, or political subdivision or any agency or
instrumentality thereof, and any other individual or entity within the definitions of (i) “person” in
Section 101(41) of the Bankruptcy Code or (ii) “entity” in Section 101(15) of the Bankruptcy
Code.

       kkk.    Petition Date

       The term “Petition Date” means November 30, 2018.

       lll.    Plan

       The term “Plan” means a plan of reorganization proposed by DoW, which (a) contains all
of the following provisions, but no provision that is contrary to or inconsistent with this

                                                 22
                                                                                         DM3\7939915.1
                                                                                     Bodman_17918802_2
 Case 18-33707        Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17               Desc Main
                                 Document     Page 34 of 108



Agreement; (b) allows all of the acts and transactions under, and envisioned by, this Agreement to
occur with binding legal effect; (c) does not materially and adversely affect the rights, duties, or
interests of the Protected Parties or the LMI/Interstate Entities under this Agreement; (d) shall have
wording mutually acceptable to DoW and LMI/Interstate; (e) includes all papers, exhibits,
attachments, appendices, or other documents filed with or in support of the Plan and necessary for
its implementation, and any documents relating to the establishment and operation of the Trust;
and (f) shall include the following provisions:

              (i)     prohibiting DoW from continuing to pursue the Insurance Coverage Action
        as against LMI/Interstate, requiring DoW and LMI/Interstate to effect dismissal with
        prejudice of their Claims against each other in the Insurance Coverage Action within
        twenty (20) days after the Trust’s receipt of the Settlement Amount, with each side to bear
        its own fees and costs, and prohibiting any DoW Entity from asserting any Coverage
        Claims against LMI/Interstate;

             (ii)    specifying that, as of the date the Trust receives the Settlement Amount, the
        Channeling Injunction and the Supplemental Settling Insurer Injunction shall be effective;

              (iii) establishing the Trust, appointing the Trustee, and binding both of them to
        perform those requirements imposed upon them by this Agreement;

              (iv)   describing the role of the UCR and seeking the continued appointment of
        the UCR to continue in his or her duties;

            (v)      specifying that, effective as of the date the Trust receives the Settlement
        Amount, the Confirmation Order shall channel all Channeled Claims to the Trust;

             (vi)  denominating, as of the date the Trust receives the Settlement Amount, each
        London Market Insurer, and Interstate, as Settling Insurers;

               (vii) requiring, as of the date the Trust receives the Settlement Amount, each Tort
        Claimant receiving a payment from the Trust to sign a Perringer release of all Claims
        against LMI/Interstate and of all Claims against the Protected Parties that are not Non-
        Settling Insurer Policy Claims;

               (viii) containing the following provisions verbatim:

                       (1)    It is the position of DoW that none of DoW Entities, the Trust, or
               the Settling Insurers will have any reporting obligations in respect of their
               contributions to the Trust, or in respect of any payments, settlements, resolutions,
               awards, or other Claim liquidations by the Trust, under the reporting provisions of
               MSP or MMSEA. Prior to making any payments to any claimants, the Trust shall
               seek a statement or ruling from the United States Department of Health and Human
               Services (“HHS”) that none of the Trust, DoW Entities, or Settling Insurers has any
               reporting obligations under MMSEA with respect to payments to the Trust by the
               DoW Entities or Settling Insurers or payments by the Trust to Claimants. Unless
               and until there is definitive regulatory, legislative, or judicial authority (as
               embodied in a final non-appealable decision from the United States Court of
                                                 23
                                                                                          DM3\7939915.1
                                                                                      Bodman_17918802_2
Case 18-33707   Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17               Desc Main
                            Document     Page 35 of 108



          Appeals for the Eighth Circuit or the United States Supreme Court), or a letter from
          the Secretary of confirming that none of the DoW Entities or the Settling Insurers
          has any reporting obligations under MMSEA with respect to any settlements,
          payments, or other awards made by the Trust or with respect to the contributions
          the DoW Entities and the Settling Insurers have made or will make to the Trust, the
          Trust shall, at its sole expense, in connection with the implementation of the Plan,
          act as a reporting agent for the DoW Entities and Settling Insurers, and shall timely
          submit all reports that would be required to be made by any DoW Entity or Settling
          Insurer under MMSEA on account of any Claims settled, resolved, paid, or
          otherwise liquidated by the Trust or with respect to contributions to the Trust,
          including reports that would be required if the payments to the Trust by a DoW
          Entity or Settling Insurer were determined to be made pursuant to “applicable
          plans” for purposes of MMSEA, or any DoW Entity or Settling Insurer were
          otherwise found to have MMSEA reporting requirements. The Trust, in its role as
          reporting agent for the DoW Entities and Settling Insurers, shall follow all
          applicable guidance published by CMS to determine whether or not, and, if so, how,
          to report to CMS pursuant to MMSEA.

                  (2)      If the Trust is required to act as a reporting agent for any DoW Entity
          or Settling Insurer pursuant to Section 1.lll.(x)(1), the Trust shall provide a written
          certification to each DoW Entity and Settling Insurer within ten (10) Business Days
          following the end of each calendar quarter, confirming that all reports to CMS
          required by Section 1.lll.(x)(1) have been submitted in a timely fashion, and
          identifying (a) any reports that were rejected or otherwise identified as
          noncompliant by CMS, along with the basis for such rejection or noncompliance;
          and (b) any payments to Medicare Beneficiaries that the Trust did not report to
          CMS.

                  (3)    With respect to any reports rejected or otherwise identified as
          noncompliant by CMS, the Trust shall, upon request by any DoW Entity or Settling
          Insurer, promptly provide copies of the original reports submitted to CMS, as well
          as any response received from CMS with respect to such reports; provided,
          however, that the Trust may redact from such copies the Redacted Information.
          With respect to any such reports, the Trust shall undertake to remedy any issues of
          noncompliance identified by CMS, resubmit such reports to CMS, and, upon
          request by any DoW Entity or Settling Insurer, provide each DoW Entity and
          Settling Insurer copies of such resubmissions; provided, however, that the Trust
          may redact the Redacted Information. If the Trust is unable to remedy its
          noncompliance, the provisions of Section 1.lll.(x)(7) shall apply.

                  (4)     If the Trust is required to act as a reporting agent for a DoW Entity
          or Settling Insurer pursuant to the provisions of Section 1.lll.(x)(1), with respect to
          each Channeled Claim of a Medicare Beneficiary paid by the Trust and not
          disclosed to CMS, the Trust shall, upon request by any DoW Entity or Settling
          Insurer, promptly provide the Redacted Information and any other information that
          may be necessary in the reasonable judgment of any DoW Entity or Settling Insurer
          to satisfy their obligations, if any, under MMSEA, as well as the basis for the
                                            24
                                                                                      DM3\7939915.1
                                                                                  Bodman_17918802_2
Case 18-33707   Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17                Desc Main
                            Document     Page 36 of 108



          Trust’s failure to report the payment. In the event any DoW Entity or Settling
          Insurer informs the Trust that it disagrees with the Trust’s decision not to report a
          Claim paid by the Trust, the Trust shall promptly report the payment to CMS. All
          documentation relied upon by the Trust in making a determination that a payment
          did not have to be reported to CMS shall be maintained for a minimum of six (6)
          years following such determination.

                  (5)      If the Trust is required to act as a reporting agent for any DoW
          Entity, or Settling Insurer pursuant to the provisions of Section 1.lll.(x)(1), the Trust
          shall make the reports and provide the certifications required by Sections 1.lll.(x)(1)
          and (2) until such time as such DoW Entity or Settling Insurer determines, in its
          reasonable judgment, that it has no further legal obligation under MMSEA or
          otherwise to report any settlements, resolutions, payments, or liquidation
          determinations made by the Trust or contributions to the Trust. Furthermore,
          following any permitted cessation of reporting, or if reporting has not previously
          commenced due to the satisfaction of one or more of the conditions set forth in
          Section 1.lll.(x)(1), and if any DoW Entity or Settling Insurer reasonably
          determines, based on subsequent legislative, administrative, regulatory, or judicial
          developments, that reporting is required, then the Trust shall promptly perform its
          obligations under Sections 1.lll.(x)(1) and (2).

                  (6)     Section 1.lll.(x)(1) is intended to be purely prophylactic in nature,
          and does not imply, and shall not constitute an admission, that the DoW Entities
          and/or Settling Insurers have made payments pursuant to “applicable plans” within
          the meaning of MMSEA, or that they have any legal obligation to report any actions
          undertaken by the Trust or contributions to the Trust under MMSEA or any other
          statute or regulation.

                   (7)     If CMS concludes that reporting done by the Trust in accordance
          with Section 1.lll.(x)(1) is or may be deficient in any way, and has not been
          corrected to the satisfaction of CMS in a timely manner, or if CMS communicates
          to the Trust, any DoW Entity or Settling Insurer a concern with respect to the
          sufficiency or timeliness of such reporting, or there appears to any DoW Entity or
          Settling Insurer a reasonable basis for a concern with respect to the sufficiency or
          timeliness of such reporting or non-reporting based upon the information received
          pursuant to Section 1.lll.(x)(2), (3), or (4), or other credible information, then each
          DoW Entity and Settling Insurer shall have the right to submit its own reports to
          CMS under MMSEA, and the Trust shall provide to any Entity that elects to file its
          own reports such information as the electing party may require in order to comply
          with MMSEA, including the full reports filed by the Trust pursuant to Section
          1.lll.(x)(1), without any redactions. The DoW Entities and Settling Insurers shall
          keep any information they receive from the Trust pursuant to this Section
          1.lll.(x)(2) confidential and shall not use such information for any purpose other
          than meeting obligations under MMSEA.

                 (8)     Notwithstanding any other provisions hereof, the Trust shall not be
          required to report as required by this Section 1.lll.(x) until the Person on whose

                                             25
                                                                                      DM3\7939915.1
                                                                                  Bodman_17918802_2
 Case 18-33707      Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17              Desc Main
                                Document     Page 37 of 108



              behalf the Trust is required to report shall have provided its Medicare Reporting
              Number, if one exists. Moreover, the Trust shall have no indemnification
              obligation under (11) of this Section to such Person for any penalty, interest, or
              sanction with respect to a Claim that may arise solely on account of such Person’s
              failure timely to provide its Medicare Reporting Number, if one exists, to the Trust
              in response to a timely request by the Trust for such Medicare Reporting Number.
              However, nothing relieves the Trust from its reporting obligations with respect to
              each Person who provides the Trust with its Medicare Reporting Number. The
              Trust shall indemnify each DoW Entity and Settling Insurer for any failure to report
              payments to Medicare eligible Tort Claimants on behalf of Persons who have
              supplied Medicare Reporting Numbers, if any exists.

                       (9)     Prior to remittance of funds to any Channeled Claimant or counsel
              therefor, the Trustee shall obtain in respect of any Channeled Claim a certification
              from the Claimant that said Claimant has or will provide for the payment and/or
              resolution of any obligations owing or potentially owing under MSP relating to
              such Channeled Claim. The Trust shall withhold payment from any Claimant the
              funds sufficient to assure that all obligations owing or potentially owing under MSP
              relating to such Tort Claim are paid to CMS. The Trust shall provide a quarterly
              certification of its compliance with this Section 1.lll.(x) to each DoW Entity and
              Settling Insurer, and permit reasonable audits by such Persons, no more often than
              quarterly, to confirm the Trust’s compliance with this Section 1.lll.(x). For the
              avoidance of doubt, the Trust shall be obligated to comply with the requirements of
              this Section 1.lll.(x) regardless of whether any DoW Entity or Settling Insurer elects
              to file its own reports under MMSEA pursuant to Section 1.lll.(x)(7).

                     (10) Compliance with the provisions of this Section 1. lll.(x) shall be a
              material obligation of the Trust under the Plan, in favor of the Settling Insurers
              under the Plan.

                      (11) The Trust shall defend, indemnify, and hold harmless the DoW
              Entities and Settling Insurers from any Medicare Claims reporting and payment
              obligations relating to its payment of Channeled Claims, including any obligations
              owing or potentially owing under MMSEA or MSP, and any Claims related to the
              Trust’s obligations under this Section.

                      (12) The Social Security Administration may change (or may have
              already changed) its processes and/or procedures in a manner that is inconsistent
              with the foregoing. The Trustee shall make best efforts to comply meaningfully
              with the foregoing while adhering to the Social Security Administration's most
              recent processes, procedures, and requirements.

       mmm. Plan Effective Date

      The term “Plan Effective Date” means the effective date of the Plan, as noticed on the
Bankruptcy Case docket.


                                               26
                                                                                        DM3\7939915.1
                                                                                    Bodman_17918802_2
 Case 18-33707        Doc 339   Filed 08/17/21 Entered 08/17/21 13:48:17             Desc Main
                                Document     Page 38 of 108



       nnn.    Protected Parties

       The term “Protected Parties” means any of

               (i)    the DoW Entities;

               (ii)   each of the foregoing Persons’ respective successors and assigns;

                (iii) solely to the extent of and in their capacity as such, each of the foregoing
       Persons’ respective Agents, shareholders, and clergy and other Persons bound by monastic
       vows, in their capacity as such, of the Persons identified in the foregoing subsections (i)-
       (iii); provided, however, nothing in the foregoing is intended to suggest that such Persons
       are “employees” or agents of the DoW, or subject to its control.

       An individual who perpetrated an act of abuse that forms the basis of a Tort Claim or an
Unimpaired Unknown Abuse Claim is not a Protected Party. No religious order, archdiocese, or
diocese, other than DoW, is a Protected Party.

       ooo.    Redacted Information

        The term “Redacted Information” means names, Social Security numbers other than the
last four digits, health insurance claim numbers, taxpayer identification numbers, employer
identification numbers, mailing addresses, telephone numbers, and dates of birth of the Tort
Claimants, and the names of the guardians, conservators, and/or other personal representatives, as
applicable.

       ppp.    Reorganized Debtor

       The term “Reorganized Debtor” means DoW, on and after the Plan Effective Date.

       qqq.    Resolute

       The term “Resolute” means Resolute Management Services Ltd. (formerly known as
Equitas Management Services Limited).

       rrr.    Settlement Amount

      The term “Settlement Amount” means, collectively, the Interstate Settlement Amount and
the LMI Settlement Amount.

       sss.    Settlement Amount Payment Date

         The term “Settlement Amount Payment Date” means the date sixty (60) days after the later
of (i) the dates on which the Confirmation Order and the Approval Order become Final Orders;
and (ii) the date on which LMI and Interstate receive notice from DoW or the Trustee that the Plan
Effective Date has occurred.



                                               27
                                                                                       DM3\7939915.1
                                                                                   Bodman_17918802_2
 Case 18-33707       Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17              Desc Main
                                 Document     Page 39 of 108



       ttt.   Settlement Approval Findings and Conclusions

       The term “Settlement Approval Findings and Conclusions” means the findings of fact and
conclusions of law required under 11 U.S.C. §§ 363(b), (f), and (m) and Bankruptcy Rule 9019,
entered concurrently with, but separately from the Approval Order, as necessary for the Court to
approve this Agreement, including the following:

               (i)   DoW demonstrated sound business reasons for the sale of the LMI
       Insurance Policies to the London Market Insurers and the Interstate Insurance Policies to
       Interstate;

              (ii)   The Parties mediated their disputes over the Tort Claims and the Coverage
       Claims pursuant to the order approving the Mediation Stipulation, beginning in May, 2019;

                (iii) In the Mediation, the Parties negotiated extensively, at arms-length, and in
       good faith. The London Market Insurers are purchasers in good faith of the LMI Insurance
       Policies and Interstate is a good faith purchaser of the Interstate Insurance Policies, within
       the meaning of Bankruptcy Code § 363(m), and are entitled to all of the protections of that
       statute;

               (iv)    LMI/Interstate are bona fide good faith purchasers of the Subject Insurance
       Policies, for value;

              (v)     The terms of the transactions contemplated by this Agreement, as well as
       the genesis and background of this Agreement, have been disclosed to the Court;

               (vi)   The terms and conditions of this Agreement (including the consideration to
       be realized by DoW’s bankruptcy estate) are fair and reasonable;

            (vii) The transactions contemplated by this Agreement are in the best interests of
       DoW’s bankruptcy estate, its creditors, and other stakeholders;

               (viii) The only potential holders of Interests in or against the Subject Insurance
       Policies are the DoW Entities, the Other Allegedly Insured Entities and Persons who hold
       Claims against the DoW Entities, which are allegedly covered by the Subject Insurance
       Policies;

               (ix)    The DoW Entities are Parties, and hence are deemed to have consented to
       the sale within the meaning of Bankruptcy Code § 363(f)(2);

              (x)     The Barred Claims are subject to bona fide dispute, hence the Subject
       Insurance Policies may be sold free and clear of such Claims pursuant to § 363(f)(4);

               (xi)  All holders of Coverage Claims could be compelled, in a legal or equitable
       Action, to accept a money satisfaction of such Claims, therefore the Subject Insurance
       Policies may be sold free and clear of such Claims pursuant to § 363(f)(5);



                                                28
                                                                                         DM3\7939915.1
                                                                                     Bodman_17918802_2
Case 18-33707     Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17              Desc Main
                              Document     Page 40 of 108



           (xii) The compromises and settlements embodied in the Agreement have been
    negotiated in good faith, and are reasonable, fair, and equitable;

            (xiii) In light of the: (a) probability of success in the litigation of the Insurance
    Coverage Action; (b) difficulties, if any, to be encountered in the matter of collection; (c)
    complexity of the litigation involved, and the expense, inconvenience, and delay
    necessarily attending thereto; and (d) paramount interest of the creditors and a proper
    deference to their reasonable views, this Agreement is fair and equitable and in the best
    interest of DoW’s bankruptcy estate and its creditors;

            (xiv) This Agreement is intended to be and is a compromise between the Parties
    and shall not be construed as an admission of coverage under the Subject Insurance
    Policies, an admission concerning the amount of a reasonable settlement of any Claim, an
    admission concerning the liability of or damages caused by the DoW Entities with respect
    to any Tort Claim (including the reasonableness of any such damages), nor shall this
    Agreement or any provision hereof be construed as a waiver, modification, or retraction of
    the positions of the Parties with respect to the interpretation and application of the Subject
    Insurance Policies. This Agreement does not reflect upon the Parties’ views as to rights
    and obligations with respect to matters or Persons outside the scope of this Agreement.
    This Agreement is without prejudice to positions taken by the London Market Insurers and
    Interstate with regard to other insureds, and without prejudice with regard to positions
    taken by any DoW Entity with regard to other insurers;

            (xv) The LMI Buy-Back Payment is fair, adequate, and reasonable consideration
    for (a) the sale by the DoW Entities and the buy-back by the London Market Insurers of
    the LMI Insurance Policies; and (b) the Entities’ Release;

            (xvi) The Interstate Buy-Back Payment is fair, adequate, and reasonable
    consideration for (a) the sale by the DoW Entities and the buy-back by Interstate of the
    Interstate Insurance Policies; and (b) the Entities’ Release;

            (xvii) DoW provided due and adequate notice of the (a) sale of the Subject
    Insurance Policies; (b) terms and conditions of this Agreement; and (c) hearing on the sale
    of the Subject Insurance Policies, in accordance with Bankruptcy Rules 2002 and 6004 to
    all known and unknown Claimants;

            (xviii) It would be impractical to divide the Subject Insurance Policies amongst the
    DoW Entities and the holders of Tort Claims, therefore, to realize the value of the Subject
    Insurance Policies for DoW’s bankruptcy estate and the Tort Claimants requires the sale
    of the Subject Insurance Policies;

           (xix) The sale of the Subject Insurance Policies outside the ordinary course of
    business satisfies the requirements of Bankruptcy Code § 363(b);

            (xx) The sale of the Subject Insurance Policies free and clear of the Interests of
    all Persons satisfies the requirements of Bankruptcy Code § 363(f);


                                             29
                                                                                      DM3\7939915.1
                                                                                  Bodman_17918802_2
 Case 18-33707       Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17            Desc Main
                                 Document     Page 41 of 108



               (xxi) The Claims that allegedly would be covered by the Subject Insurance
       Policies, which policies are being acquired by LMI/Interstate pursuant to this Agreement,
       are deemed to be (a) “interests” as that term is used in Bankruptcy Code § 363(f); and (b)
       “Interests” herein; and

               (xxii) The Agreement may be approved pursuant to Bankruptcy Rule 9019(a).

      Subject to the Court’s approval, the Approval Order shall be submitted to the Court as a
document to be entered separately from the Settlement Approval Findings and Conclusions.

       uuu.    Settling Insurers

       The term “Settling Insurers” means, collectively, Interstate and the London Market
Insurers.

       vvv.    Subject Insurance Policies

       The term “Subject Insurance Policies” means, collectively, the Interstate Insurance Policies
and the LMI Insurance Policies.

       www. Supplemental Settling Insurer Injunction

       The term “Supplemental Settling Insurer Injunction” means an order of the Bankruptcy
Court, effective as of the date the Trust receives the Settlement Amount, which states, verbatim:

                (a) Supplemental Injunction Preventing Prosecution of Claims Against
       Settling Insurers. Pursuant to Sections 105(a) and 363 of the Bankruptcy Code
       and in consideration of the undertakings of the Settling Insurers pursuant to
       the Insurance Settlement Agreements, including LMI’s and Interstate’s
       purchases of insurance policies or Interests in insurance policies free and clear
       of all interests pursuant to Section 363(f) of the Bankruptcy Code:

               1.     Any and all Persons who have held, now hold or who may in the
                      future hold any Interests (including all debt holders, all equity
                      holders, governmental, tax and regulatory authorities, lenders,
                      trade and other creditors, Tort Claimants, perpetrators, and all
                      others holding Interests of any kind or nature whatsoever,
                      including those Claims released or to be released pursuant to the
                      Insurance Settlement Agreements) against any of the Settling
                      Insurers, or any other Person covered or allegedly covered
                      under the Subject Insurance Policies, including (i) Claims
                      relating to the Subject Insurance Policies, including Tort
                      Claims, Direct Action Claims, Indirect Claims, and Released
                      Claims; (ii) the payment of any of the Claims identified in (i),
                      including Contribution Claims and Medicare Claims; (iii)
                      Extra-Contractual Claims; (iv) Unimpaired Unknown Abuse
                      Claims; and (v) Unimpaired Unknown Contingent Claims, are
                      hereby permanently stayed, enjoined, barred, and restrained
                                                30
                                                                                       DM3\7939915.1
                                                                                   Bodman_17918802_2
 Case 18-33707         Doc 339   Filed 08/17/21 Entered 08/17/21 13:48:17              Desc Main
                                 Document     Page 42 of 108



                       from taking any action, directly or indirectly, to assert, enforce
                       or attempt to assert or enforce any such Interest against the
                       Settling Insurers or the Subject Insurance Policies:

               2.      Commencing or continuing in any manner any action or other
                       proceeding against the Settling Insurers or the property of the
                       Settling Insurers;

               3.      Enforcing, attaching, collecting, or recovering, by any manner
                       or means, any judgment, award, decree or order against the
                       Settling Insurers or the property of the Settling Insurers;

               4.      Creating, perfecting, or enforcing any lien of any kind against
                       the Settling Insurers or the property of the Settling Insurers;

               5.      Asserting or accomplishing any setoff, right of indemnity,
                       subrogation, contribution, or recoupment of any kind against
                       any obligation due the Settling Insurers or the property of the
                       Settling Insurers; and

               6.      Taking any action, in any manner, in any place whatsoever, that
                       does not conform to, or comply with, the provisions of the Plan.

               For the avoidance of doubt, this Supplemental Settling Insurer Injunction bars the
       above-referenced actions against the Settling Insurers and the Subject Insurance Policies,
       but against no other Person or thing. The foregoing injunctive provisions are an integral
       part of this Plan and are essential to its implementation.

       xxx.    Termination Event

         The term “Termination Event” means that any one of the orders, to wit, (i), (ii), or (iii)
below in this paragraph, has been entered and either (a) it has become a Final Order or (b) DoW
has sought appellate review of such order by all available means, legal or equitable, and such
review has been denied by all applicable appellate courts, and six months has elapsed since the
final attempt to obtain review has been denied: an order that (i) is contrary to or inconsistent with
the Approval Order, or that denies approval of this Agreement; (ii) is contrary to or inconsistent
with the Confirmation Order, or that denies confirmation of the Plan; or (iii) confirms a plan of
reorganization other than the Plan.

       yyy.    Trust

         The term “Trust” means the trust to be established under the Plan, which will assume
liability for, and be established, pursuant to the Plan and, if applicable, Bankruptcy Code § 105, to




                                                 31
                                                                                         DM3\7939915.1
                                                                                     Bodman_17918802_2
 Case 18-33707       Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17              Desc Main
                                Document     Page 43 of 108



make distributions pursuant to the Plan, the Trust Agreement, and the Trust Distribution Plan
including payments to Tort Claimants.

       zzz.   Trust Agreement

       The term “Trust Agreement” means, collectively, any agreement establishing the Trust and
the requirements for its administration, and any agreement setting forth procedures for the Trust
to make distributions pursuant to the Plan and the Trust Distribution Plan including payments to
Tort Claimants.

       aaaa. Trust Distribution Plan

       The term “Trust Distribution Plan” means the Trust Distribution Plan established under the
Trust Agreement, which sets forth the procedures by which Tort Claimants are paid.

       bbbb. Trustee

        The term “Trustee” means the Person appointed to administer the Trust, in accordance with
the terms of the Plan.

       cccc. Underwriter Third-Party Beneficiaries

       The term “Underwriter Third-Party Beneficiaries” means:

              (i)     Resolute and the Equitas Entities;

               (ii)    Equitas Insurance Limited to the extent it is not a successor to the Persons
       identified in Section 1.cccc.(i) with respect to the subject matter of this Agreement;

              (iii) Any Person from time to time retained by or on behalf of Lloyd’s
       Underwriters to act as their claims handling agent and/or service provider, solely in such
       capacity;

               (iv)    The past, present and future reinsurers and retrocessionaires of the Equitas
       Entities or any of them, including National Indemnity Company and any other Person from
       time to time controlled (whether directly or indirectly), by Berkshire Hathaway, Inc., that
       provides retrocessional reinsurance to any one or more of the Equitas Entities, solely in
       such capacity;

              (v)     All past, present and future Affiliates and Agents of the Persons set forth in
       Sections 1. cccc.(i) to (iv) (inclusive), if any, solely in such capacity; and

               (vi)    The respective heirs, executors, successors and assigns (including any
       administrator, receiver, trustee, personal representative, liquidator (provisional or
       otherwise), or equivalent appointee/s under relevant insolvency law), of any of the Persons
       identified in Sections 1.cccc.(i) to (v) (inclusive) above, solely in their capacity as such.



                                                32
                                                                                        DM3\7939915.1
                                                                                    Bodman_17918802_2
 Case 18-33707        Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17              Desc Main
                                  Document     Page 44 of 108



       dddd. Unknown Claims Representative

       The term “Unknown Claims Representative” or “UCR” means the individual appointed to
represent Impaired Unknown Tort Claimants.

2.     Payment of the Settlement Amount

        a.     This Agreement is effective on the Effective Date. The occurrence of the
Settlement Amount Payment Date is a condition precedent to (i) each London Market Insurer’s
several, respective obligation to pay its share of the LMI Buy-Back Payment and the LMI Plan
Payment; and (ii) Interstate’s obligation to pay the Interstate Buy-Back Payment and the Interstate
Plan Payment.

        b.       On the Settlement Amount Payment Date, in full and final settlement of all
obligations under and relating to the Subject Insurance Policies, and in consideration of the sale of
the LMI Insurance Policies to the London Market Insurers and the Interstate Insurance Policies to
Interstate, free and clear of all Interests of any Person, and the releases provided herein, the London
Market Insurers shall pay to the Trust the LMI Settlement Amount, and Interstate shall pay to the
Trust the Interstate Settlement Amount, in accordance with the payment instructions provided by
the Trust.

        c.      The London Market Insurers will pay the LMI Settlement Amount in two separate
payments, the LMI Buy-Back Payment and the LMI Plan Payment. Interstate will pay the
Interstate Settlement Amount in two separate payments, the Interstate Buy-Back Payment and the
Interstate Plan Payment.

        d.      Upon the Trust’s receipt of each Settling Insurer’s several, respective share of the
Settlement Amount, the sale, assignment, and transfer of such share of (i) the LMI Insurance
Policies to the London Market Insurers; and (ii) the Interstate Insurance Policies to Interstate, free
and clear of all Interests of all Persons, including the Tort Claimants and the Protected Parties,
shall be effective and binding, with the intent that no Person shall retain anything whatsoever with
respect to the Subject Insurance Policies.

        e.     If, before the Settlement Amount has been paid in full, a DoW Entity other than
DoW becomes a debtor in a bankruptcy case or insolvency Action, under the Bankruptcy Code or
otherwise, and Interstate, or any London Market Insurer, has not satisfied its respective several
payment obligation, then Interstate or such London Market Insurer shall be excused from
performance under this Agreement until such time as such DoW Entity obtains, subject to the
limitations imposed by the Bankruptcy Code, and subject to the equitable powers of the court in
which such Action is pending, an order from such court approving this Agreement under
Bankruptcy Code § 363(b), (f), and (m) and Bankruptcy Rule 9019, authorizing the assumption by
such DoW Entity (or any successor thereto) of this Agreement under Bankruptcy Code § 365
(“Assumption”), or in the event the insolvency case is proceeding under other law, shall obtain a
similar order from the court overseeing the insolvency case approving this Agreement and
confirming the binding effect thereof. Each DoW Entity agrees that in the event it files a
bankruptcy or other insolvency Action, it will not present any Claim for payment under this


                                                  33
                                                                                           DM3\7939915.1
                                                                                       Bodman_17918802_2
 Case 18-33707       Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17               Desc Main
                                 Document     Page 45 of 108



Agreement to Interstate or any London Market Insurer, until the Assumption has been approved
by an order of the applicable court and such order has become a Final Order.

3.     Several Liability

        Interstate’s and each London Market Insurer’s obligations are several and not joint.
Neither Interstate, nor any London Market Insurer entitled to the benefits of this Agreement, shall
be liable for any settlement amount allocable to any other Person. Accordingly, Interstate agrees
to pay only the Interstate Settlement Amount and each identified London Market Insurer listed in
Attachment B agrees to pay only its individual, respective, allocated share of the LMI Settlement
Amount, which amount is set forth in Attachment D, as applicable. No DoW Entity shall seek to
recover from Interstate any amount in excess of the Interstate Settlement Amount, or from any
individual London Market Insurer an amount in excess of its stated, respective, allocated share of
the LMI Settlement Amount, as set forth in Attachment D. Upon receipt of payment from
Interstate and each respective London Market Insurer, the DoW Entities shall be deemed to have
released such Person, pursuant to Section 4 of this Agreement.

4.     Mutual Releases

       a.      By DoW Entities

               (i)     Upon the Trust’s receipt of each London Market Insurer’s several,
       respective, allocated share of the LMI Buy-Back Payment and the LMI Plan Payment, the
       Entities’ Release shall become immediately effective for such Person and its Affiliates
       without further action by any Person. Those London Market Insurers entitled to the
       Entities’ Release but not identified on Attachment B to this Agreement, namely, those
       London Market Insurers that subscribed an LMI Insurance Policy either not presently
       known, or known but to which the identity of the subscribers is not presently known, shall
       be entitled to all of the terms of the Entities’ Release (and to the Indemnity set forth in
       Section 5), one-hundred twenty (120) days after the Trust’s first receipt of a Buy-Back
       Payment.

               (ii)    Upon the Trust’s receipt of Interstate’s Buy-Back Payment and Interstate’s
       Plan Payment, the Entities’ Release shall become immediately effective for Interstate and
       the Interstate Entities without further action by any Person.

               (iii) It is the intention of the DoW Entities to reserve no rights or benefits
       whatsoever under or in connection with the Subject Insurance Policies and to assure
       LMI/Interstate their peace and freedom from such Interests and from all assertions of rights
       in connection with such Interests, provided, however, the Entities’ Release does not release,
       and nothing in this Agreement shall affect the right of the DoW Entities, or the Trust, as
       applicable, to assert and pursue, Claims against and to collect from (a) insurers other than
       LMI/Interstate; (b) any London Market Insurer or Interstate if it does not pay its respective,
       several share of the Settlement Amount; and (c) the Insolvent Subscribing Insurers, and no
       Claims are released with respect to such Persons.

             (iv)    The Trust’s receipt of the Interstate Buy-Back Payment and Interstate Plan
       Payment, terminates any and all rights, duties, responsibilities, and obligations of Interstate
                                                34
                                                                                          DM3\7939915.1
                                                                                      Bodman_17918802_2
Case 18-33707     Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17               Desc Main
                              Document     Page 46 of 108



    created by or in connection with the Interstate Insurance Policies, and the DoW Entities
    shall have no insurance coverage under the Interstate Insurance Policies after such date.
    The Trust’s receipt of each London Market Insurer’s several, respective, allocated share of
    the LMI Buy-Back Payment and LMI Plan Payment, terminates any and all rights, duties,
    responsibilities, and obligations of such London Market Insurer created by or in connection
    with the LMI Insurance Policies, and the DoW Entities shall have no insurance coverage
    under the LMI Insurance Policies from such London Market Insurer after such date. The
    Entities’ Release shall operate as though Interstate had never issued the Interstate Insurance
    Policies and the London Market Insurers had never subscribed the LMI Insurance Policies.

           (v)      The Entities’ Release extends to all those (a) London Market Insurers that
    subscribed any of the LMI Insurance Policies; and (b) the Underwriter Third-Party
    Beneficiaries, all of which are third-party beneficiaries of the Entities’ Release.

            (vi)    Each DoW Entity signing this Agreement, is, among other things, (i)
    releasing all Released Claims, including Claims that it does not know or suspect to exist in
    its favor, which, if known by such DoW Entity, might have materially affected its
    settlement with LMI/Interstate, and (ii) expressly waiving all rights it might have under
    any federal, state, local, or other law or statute that would in any way limit, restrict, or
    prohibit such general release.

            (vii) Each DoW Entity expressly assumes the risk that acts, omissions, matters,
    causes, or things may have occurred, which it does not know or does not suspect to exist.
    Each DoW Entity hereby waives the terms and provisions of any statute, rule or doctrine
    of common law which either: (a) narrowly construes releases purporting by their terms to
    release claims in whole or in part based upon, arising from, or related to such acts,
    omissions, matters, causes or things; or (b) which restricts or prohibits the releasing of such
    Claims.

           (viii) Nothing in the foregoing shall release Interstate or the London Market
    Insurers from their obligations under this Agreement.

    b.     By LMI/Interstate

            (i)     At the same time the Entities’ Release becomes effective, Interstate, each
    London Market Insurer so released, and any subsequently appointed trustee or
    representative acting for such London Market Insurer or Interstate shall be deemed to
    remise, release, covenant not to sue, and forever discharge the Protected Parties from and
    against all Claims relating to the Subject Insurance Policies, which Interstate and each such
    London Market Insurer ever had, now have or hereinafter may have, from the beginning of
    time to the Effective Date.

            (ii)   Each Person released under the Entities’ Release shall reserve no rights or
    benefits whatsoever under or in connection with the Subject Insurance Policies.




                                              35
                                                                                       DM3\7939915.1
                                                                                   Bodman_17918802_2
 Case 18-33707        Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17              Desc Main
                                 Document     Page 47 of 108



5.     Indemnification

        a.      This Section 5 is effective upon the Trust’s receipt of the Settlement Amount. The
Trust shall indemnify and hold harmless the LMI/Interstate Entities from and against any and all
Channeled Claims; the Reorganized Debtor shall indemnify the LMI/Interstate Entities from and
against all Enjoined Claims except for Channeled Claims. These indemnifications include Claims
made by Persons over whom the Trust and/or the Reorganized Debtor does not have control,
including the Protected Parties, former subsidiaries, predecessors in interest, sellers or purchasers
of assets, or any other Person who holds a Claim that the Trust and/or the Reorganized Debtor is
indemnifying.

        b.     LMI/Interstate shall have the right to defend, with counsel of their choice, all
Claims identified under Section 5.a. LMI/Interstate may begin the defense of any Claim upon
receipt of such a Claim. LMI/Interstate agree to notify the Trust and/or the Reorganized Debtor,
as applicable, as soon as practicable of Claims identified under Section 5.a. and of its choice of
counsel.

        c.     The Trust and/or the Reorganized Debtor, as applicable, shall reimburse all
reasonable and necessary attorneys’ fees, expenses, costs, and amounts incurred by LMI/Interstate
in defending or indemnifying Claims identified under Section 5.a. LMI/Interstate shall defend any
such Claim in good faith. The indemnity obligations set forth in Section 5.a., hereof, to indemnify
each London Market Insurer and Interstate shall not exceed the respective portion of the Settlement
Amount actually paid by each of them. In defense of any such Claim, LMI/Interstate may settle
or otherwise resolve a Claim with the prior consent of the Trust and/or the Reorganized Debtor, as
applicable, which consent shall not be unreasonably withheld.

        d.     It is the understanding of the Parties that the London Market Insurers are paying
the LMI Settlement Amount, and Interstate is paying the Interstate Settlement Amount, in respect
of the DoW Entities’ contentions regarding the London Market Insurers’ and Interstate’s insurance
coverage obligations with respect to the Claims under Minnesota law and that, as a result, no Non-
Settling Insurer should have, or claim to have, any Contribution Claim against either LMI or
Interstate. Nevertheless, and to the extent the reduction language included in paragraph 8 below
is deemed unenforceable or does not extinguish the Contribution Claim completely, then the Trust
shall indemnify and hold harmless Interstate and the London Market Insurers from and against any
and all Abuse-Related Contribution Claims, and the Reorganized DoW shall indemnify Interstate
and the London Market Insurers from and against any Non-Abuse Related Contribution Claims
asserted against Interstate or the London Market Insurers by any Non-Settling Insurer.

        e.     This indemnification and hold harmless undertaking (Sections 5.a., b., c. and d.)
also extends to the benefit of the Underwriter Third-Party Beneficiaries, in their capacity as such,
all of which are third-party beneficiaries of the terms of this indemnification and hold harmless
undertaking.

6.     Bankruptcy Obligations

       a.      DoW shall provide to LMI/Interstate an initial draft of the proposed Approval
Order, and the accompanying proposed findings of fact and conclusions of law in support of the

                                                 36
                                                                                         DM3\7939915.1
                                                                                     Bodman_17918802_2
 Case 18-33707        Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17              Desc Main
                                 Document     Page 48 of 108



Approval Order, and the proposed Bar Order ten (10) Business Days before DoW submits a motion
for approval of this Agreement to the Bankruptcy Court, so that LMI/Interstate may provide
comments and suggestions. In the event that DoW makes material revisions to any of the foregoing
documents, then, as soon as possible, DoW shall provide a copy of such material revisions to
LMI/Interstate. LMI/Interstate reserve the right to object to, inter alia, (i) any proposed approval
order or findings of fact and conclusions of law in support thereof that do not satisfy all of the
requirements of the definition of “Approval Order” set forth in Section 1.e., (ii) any proposed bar
order that does not satisfy all of the requirements of the definition of “Bar Order” set forth in
Section 1.l; and (ii) any proposed findings and conclusions that do not satisfy all of the
requirements of the definition of “Settlement Approval Findings and Conclusions” set forth in
Section 1.ttt.

        b.     DoW shall provide to LMI/Interstate an initial draft of the proposed confirmation
order and proposed findings of fact and conclusions of law in support of the Confirmation Order
ten (10) Business Days before DoW submits the foregoing to the Bankruptcy Court, so that
LMI/Interstate may provide comments and suggestions. In the event that DoW makes material
revisions to any of the foregoing documents, then, as soon as possible, DoW shall provide a copy
of such material revisions to LMI/Interstate. LMI/Interstate reserve the right to object to, inter
alia, any proposed confirmation order that does not satisfy all of the requirements of the definition
of “Confirmation Order” set forth in Section 1.t, or any proposed findings of fact and conclusions
of law that does not satisfy all the requirements of the definition of “Confirmation Findings and
Conclusions” in Section 1.s.

        c.      DoW provided to LMI/Interstate a draft of its initial proposed plan of
reorganization before DoW filed the plan with the Bankruptcy Court (“Initial Proposed Plan”),
so that LMI/Interstate could provide comments and suggestions. To the extent that the Initial
Proposed Plan does not meet the requirements set forth in the definition of “Plan” set forth in
Section 1.lll. above, DoW shall modify such Initial Proposed Plan to assure that the filed plan of
reorganization submitted to the Bankruptcy Court for confirmation comports with such definition,
and LMI/Interstate shall have the right to approve all modifications that affect their rights or
obligations in any way under this Agreement. Furthermore, in the event that DoW makes any
other material revisions to the filed plan of reorganization, then, as soon as possible, DoW shall
provide a copy of such material revisions to LMI/Interstate. In addition to their rights under
Section 9, LMI/Interstate reserve the right to object to, inter alia, any proposed plan of
reorganization that does not satisfy all of the requirements of the definition of “Plan” set forth in
Section 1.lll. (“Non-Compliant Plan”). If DoW proposes a Non-Compliant Plan, then
LMI/Interstate may contest such plan, and DoW shall not request a hearing date on confirmation
of a Non-Compliant Plan less than thirty (30) days after the date such plan is filed in the
Bankruptcy Court.

       d.      DoW will seek entry of the Confirmation Order, as set forth in Section 1.t., together
with the Confirmation Findings and Conclusions, as set forth in Section 1.s., including any
required findings and conclusions under the Bankruptcy Code.

       e.     DoW shall serve Bankruptcy Notice of the hearing(s) on confirmation of the Plan
and approval of this Agreement and the time for filing objections thereto. The proposed form of


                                                 37
                                                                                         DM3\7939915.1
                                                                                     Bodman_17918802_2
 Case 18-33707       Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17            Desc Main
                                 Document     Page 49 of 108



notice shall be submitted to LMI/Interstate for their approval no later than ten (10) days prior to
the actual service of notice, such approval not to be unreasonably withheld.

        f.      In the event that any Person attempts to prosecute a Barred Claim, before the
Effective Date, against LMI/Interstate (or any of them), then promptly following notice from
LMI/Interstate, or against any DoW Entity, then promptly following notice from such DoW Entity,
DoW shall file a motion and supporting papers to obtain an order from the Bankruptcy Court,
pursuant to Bankruptcy Code §§ 105(a) and/or 362(b), as applicable, staying such Claims until the
date that the Approval Order and Confirmation Order have each become a Final Order, or,
alternatively, this Agreement is terminated under Section 9. However, if DoW is unable to obtain
a stay of such Claim then LMI/Interstate may, to the extent feasible, and subject to the terms,
conditions and any applicable limits and retentions of the Subject Insurance Policies, defend such
Claims and either settle them or litigate them to judgment, and the applicable DoW Entities shall
fully assist and cooperate with LMI/Interstate in such defense. If after such a Claim is brought,
and if,

               (i)     the Effective Date occurs, then any payment by Interstate and/or the London
       Market Insurers to resolve such Barred Claim, including defense costs paid to an insured’s
       counsel, shall be deducted equally from the applicable Buy-Back Payment and Plan
       Payment, and Interstate and/or the London Market Insurers, as applicable, shall pay the
       balance of their respective Settlement Amounts; if the payments by Interstate and/or the
       London Market Insurers to resolve such Barred Claim equals or exceeds either the
       Interstate Settlement Amount or the LMI Settlement Amount, then Interstate and/or
       London Market Insurers, as applicable, shall automatically, and without further action by
       any Person, be relieved of any further obligations under this Agreement and entitled to all
       the benefits hereunder, including the Entities Release; or

               (ii)    the Effective Date does not occur, before this Agreement is terminated
       under Section 9, then any amounts paid by LMI/Interstate shall be credited against their
       obligations, if any exist, under the Subject Insurance Policies.

7.     Representations and Warranties

        a.      DoW represents and warrants that the notice required under the definition of
Bankruptcy Notice includes all Claimants whose names and addresses are known to DoW or are
readily ascertainable to such Claimants’ current, or most recent, counsel of record.

      b.      Each DoW Entity represents and warrants that it has the authority to execute this
Agreement as its binding and legal obligation.

        c.     Each Party represents and warrants that the Persons signing this Agreement on its
behalf are authorized to execute this Agreement.

        d.     Each individual signing this Agreement on behalf of a Party represents and warrants
that he or she has the right, power, legal capacity, and authority to enter into this Agreement on
behalf of such Party and bind such Party to perform each of the obligations specified herein.


                                                38
                                                                                       DM3\7939915.1
                                                                                   Bodman_17918802_2
 Case 18-33707      Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17              Desc Main
                               Document     Page 50 of 108



8.    Reduction Clause.

      The Plan shall include the following:

       a.     Litigation/Settlement Between an Alleged Insured or Tort Claimant and Non-
Settling Insurers

              (i)      In any Action, including the Insurance Coverage Action, involving a DoW
      Entity, the Reorganized Debtor, or the Trust (collectively, “Alleged Insured”) or a Tort
      Claimant, as applicable, and one or more Non-Settling Insurers, where a Non-Settling
      Insurer has asserted, asserts, or could assert, any Contribution Claim against an
      LMI/Interstate Entity, then, provided such LMI/Interstate Entity has paid its share of the
      Settlement Amount, any judgment or award obtained by such Alleged Insured or Tort
      Claimant against such Non-Settling Insurer shall be automatically reduced by the amount,
      if any, that such LMI/Interstate Entity would have been liable to pay such Non-Settling
      Insurer as a result of its Contribution Claim, so that the Contribution Claim is thereby
      satisfied and extinguished entirely (“Reduction Amount”). In any Action involving an
      Alleged Insured or Tort Claimant against a Non-Settling Insurer, where such an
      LMI/Interstate Entity is not a party, the Non-Settling Insurer's Contribution Claim may be
      asserted as a defense and, to the extent the Non-Settling Insurer's Contribution Claim
      against a Settling Insurer is determined to be valid by a court presiding over such action,
      the liability of the Non-Settling Insurer shall be reduced dollar for dollar by the amount so
      determined. In the event that such a reduction is not made as described above, then any
      Contribution Claim by any Non-Settling Insurer against any LMI/Interstate Entity shall be
      reduced by the Reduction Amount, as determined by the court or arbitrator(s) in which
      such Contribution Claim is filed. No LMI/Interstate Entity shall be required to answer or
      otherwise respond to the complaint in the Contribution Claim Action until such Reduction
      Amount is determined by such court or arbitrator(s).

              (ii)    If an Alleged Insured or Tort Claimant and a Non-Settling Insurer enter into
      an agreement settling one or more Claims relating to Abuse, such agreement shall include
      a provision whereby such Non-Settling Insurer releases Contribution Claims against
      LMI/Interstate so long as LMI/Interstate release LMI/Interstate Insurer Claims against such
      Non-Settling Insurer. If such settlement agreement fails to include such a release provision,
      then any settlement amount in such settlement agreement shall be deemed automatically
      reduced by the Reduction Amount. In such event, the Non-Settling Insurer shall obtain a
      finding from the applicable court or arbitrator(s) of the Reduction Amount. If (a) the
      settlement agreement was entered into without litigation or arbitration such that no judge
      or arbitrator can determine the Reduction Amount, or (b) such a reduction is not otherwise
      made as described above, then any Contribution Claim by any Non-Settling Insurer against
      any LMI/Interstate Entity shall be reduced by the Reduction Amount, as determined by the
      court or arbitrator(s) in which such Contribution Claim is filed. No LMI/Interstate Entity
      shall be required to answer or otherwise respond to the complaint in the Contribution Claim
      Action until such Reduction Amount is determined by such court or arbitrator(s).




                                               39
                                                                                       DM3\7939915.1
                                                                                   Bodman_17918802_2
Case 18-33707   Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17              Desc Main
                            Document     Page 51 of 108



    b.    Treatment of Contribution Claims That Are Not Fully Reduced

          (i)     LMI/Interstate shall not pursue any LMI/Interstate Insurer Claim against
          any Insurer (A) that asserts an Abuse-Related Contribution Claim solely against the
          Trust; (B) whose Contribution Claim is satisfied and extinguished entirely by the
          application of paragraph 8.a., supra, or (C) that does not assert a Contribution
          Claim.

          (ii)    If, in the future, a Non-Settling Insurer releases its Contribution Claims, if
          any such exist, that it may have against Interstate and/or a London Market Insurer,
          then such released Settling Insurer shall release its LMI/Interstate Insurer Claims
          against such releasing Insurer.

          (iii) The Channeling Injunction channels all Abuse-Related Contribution Claims
          to the Trust.

                 (1)     If an Insurer asserts its Abuse-Related Contribution Claim only
                 against the Trust, then LMI/Interstate shall assign any LMI/Interstate
                 Insurer Claims against such Insurer to the Trust, and the Trust shall be free
                 to assert the LMI/Interstate Insurer Claim against such other Insurer.

                 (2)    If, for some reason, a court allows an Insurer to assert its Abuse-
                 Related Contribution Claim against LMI/Interstate or any of them, and the
                 Trust fully indemnifies LMI/Interstate, then LMI/Interstate shall assign
                 their LMI/Interstate Insurer Claims to the Trust.

                 (3)     If the Trust partially, but not fully, indemnifies LMI/Interstate for
                 such Claim, then LMI/Interstate shall retain their LMI/Interstate Insurer
                 Claim and assert it against the Insurer asserting the Abuse-Related
                 Contribution Claim. Any recovery by LMI/Interstate exceeding the amount
                 necessary to satisfy the Trust's full indemnity obligation shall be turned over
                 to the Trust.

          (iv)   The Supplemental Settling Insurer Injunction enjoins all Non Abuse-
          Related Contribution Claims.

                 (1)     If, for some reason, a court allows an Insurer to assert its Non Abuse-
                 Related Contribution Claim against LMI/Interstate or any of them, and the
                 Reorganized Debtor fully indemnifies LMI/Interstate, then LMI/Interstate
                 shall assign their LMI/Interstate Insurer Claims to the Reorganized Debtor.

                 (2)    If the Reorganized Debtor partially, but not fully, indemnifies
                 LMI/Interstate for such Claim, then LMI/Interstate shall retain their
                 LMI/Interstate Insurer Claim and assert it against the Insurer asserting the
                 Non Abuse-Related Contribution Claim. Any recovery by LMI/Interstate
                 exceeding the amount necessary to satisfy the Reorganized Debtor’s full
                 indemnity obligation shall be turned over to the Reorganized Debtor.

                                           40
                                                                                    DM3\7939915.1
                                                                                Bodman_17918802_2
 Case 18-33707        Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17                Desc Main
                                  Document     Page 52 of 108



        c.      To ensure that the reduction contemplated in this Section 8 is accomplished, the
LMI/Interstate Entities shall be entitled to: (i) notice, pursuant to Section 19, within a reasonable
time of the initiation of any future Action against or future settlement negotiations with any Non-
Settling Insurer that could give rise to the possibility of a Contribution Claim against any
LMI/Interstate Entity, and periodic notices thereafter on at least an annual basis of the status of
such Action or negotiations; (ii) the opportunity to participate in the Action or settlement
negotiations without objection by any party thereto, but only to the extent necessary to accomplish
the reduction contemplated in this Section 8; (iii) the cooperation of the applicable Alleged Insured
so that the LMI/Interstate Entities can assert this Section as a defense in any Action against any of
them for any Contribution Claim; and (iv) have the court or appropriate tribunal issue such orders
as are necessary to effectuate the judgment, award, or settlement reduction in order to protect the
LMI/Interstate Entities from any Contribution Claim. The notice required above shall be given by
(A) the Alleged Insured that is a party to such Action or settlement negotiations; or (B) if no
Alleged Insured is such a party, the Non-Settling Insurer that is a party to such Action or settlement
negotiations; or (C) if no Alleged Insured or Non-Settling Insurer is a party to such Action or
settlement negotiations, the Tort Claimant bound by the Plan.

        d.      The Trust shall use its best efforts to obtain, from all Settling Insurers, agreements
similar to those contained in Section 8(b).

9.      Termination of Agreement

        a.      The Parties may terminate this Agreement in writing upon mutual assent.

        b.      Any Party may terminate this Agreement upon thirty (30) days’ notice to the other
Parties if a Termination Event occurs.

        c.      In the event of termination, this Agreement shall be void ab initio and the Parties
shall retain all of their Interests relating to the Subject Insurance Policies as if this Agreement
never existed.

         d.     If any London Market Insurers or Interstate does not pay its allocated share of the
Settlement Amount (each a “Non-Paying Insurer”), DoW, at its option, may by written notice to
the other parties to this Agreement, either terminate this Agreement in its entirety or terminate this
Agreement solely as it relates to such Non-Paying Insurer (“Partial Termination”). In the event
of a Partial Termination, (i) such Non-Paying Insurer shall not be a Settling Insurer; (ii) such Non-
Paying Insurer shall not have the benefit of the Entities’ Release, the Channeling Injunction, or the
Supplemental Settling Insurer Injunction; (iii) the Subject Insurance Policies shall not include that
portion of any insurance policies to the extent issued or subscribed by such Non-Paying Insurer;
(iv) this Agreement shall be void ab initio solely as it relates to such Non-Paying Insurer; and (v)
the Parties shall retain all of their Interests relating to that portion of any insurance policies to the
extent issued or subscribed by such Non-Paying Insurer, as if this Agreement never existed.

10.     Treatment of Perpetrators

       Nothing in this Agreement overrides the treatment in the Plan of individuals who
perpetrated an act of Abuse that forms the basis for a Tort Claim.

                                                   41
                                                                                             DM3\7939915.1
                                                                                         Bodman_17918802_2
 Case 18-33707        Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17              Desc Main
                                  Document     Page 53 of 108



11.    Reasonably Equivalent Value

       a.      This Agreement was bargained for and entered into in good faith and as the result
of arms-length negotiations;

        b.     Based on their respective independent assessments, with the assistance and advice
of counsel, of the probability of success, the complexity, the delay in obtaining relief, and the
expense of maintaining the Insurance Coverage Action, the payments received by the DoW
Entities pursuant to this Agreement constitute a fair and reasonable settlement of the Released
Claims;

        c.      The payments and other benefits received under this Agreement by the DoW
Entities constitute reasonably equivalent value for the Entities’ Release, indemnity, and other
benefits received by LMI/Interstate under this Agreement; and

      d.     This Agreement constitutes a full and final resolution of all issues in the Insurance
Coverage Action as it relates to LMI/Interstate.

12.    Confidentiality

        a.      Except as necessary to obtain approval of this Agreement in the Bankruptcy Court,
the Parties agree that all matters relating to the negotiation of this Agreement shall be confidential
and are not to be disclosed except by order of court, or written agreement of the Parties. The
Agreement itself is not confidential.

        b.     In the event a private litigant, by way of document request, interrogatory, subpoena,
or questioning at deposition or trial, attempts to compel disclosure of anything protected by this
Section from a Party, such Party shall decline to provide the requested information on the ground
that this Agreement prohibits such disclosure. In the event such private litigant seeks an order
from any court or governmental body to compel such disclosure, or in the event that a court,
government official, or governmental body (other than the Inland Revenue or Internal Revenue
Service) requests or requires disclosure of anything protected by this paragraph, the Party from
whom disclosure is sought shall immediately give written notice by facsimile, overnight mail,
email or hand-delivery to the other Parties, and shall immediately provide copies of all notice
papers, orders, requests, or other documents in order to allow each Party to take such protective
steps as may be appropriate. Notice shall be made under this paragraph to the persons identified
in Section 19.

       c.      Material protected by this Section shall be deemed to fall within the protection
afforded compromises and offers to compromise by Rule 408 of the Federal Rules of Evidence
and similar provisions of state law or state rules of court.

13.    Third-Party Beneficiaries

        The Underwriter Third-Party Beneficiaries, the Trust, and the Trustee are intended third-
party beneficiaries of this Agreement. Except as set forth in the preceding sentence, there are no
other third-party beneficiaries of this Agreement.

                                                 42
                                                                                          DM3\7939915.1
                                                                                      Bodman_17918802_2
 Case 18-33707        Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17              Desc Main
                                 Document     Page 54 of 108



14.    Co-operation

       The DoW Entities will undertake all reasonable actions to co-operate with LMI/Interstate
in connection with their respective reinsurers, including responding to reasonable requests for
information and meeting with representatives of reinsurers. Furthermore, the Parties shall use their
reasonable best efforts and cooperate as necessary or appropriate to effect the objectives of this
Agreement.

15.    Non-Prejudice and Construction of Agreement

        a.      This Agreement is intended to be and is a compromise between the Parties and
neither this Agreement nor any provision hereof shall be construed as (i) an admission of coverage
under the Subject Insurance Policies; (ii) an admission concerning the amount of a reasonable
settlement of any Claim; (iii) an admission concerning the liability of or damages caused by the
DoW Entities with respect to any Tort Claim (including the reasonableness of any such damages);
or (iv) a waiver, modification, or retraction of the positions of the Parties with respect to the
interpretation and application of the Subject Insurance Policies.

        b.       This Agreement is the product of informed negotiations and involves compromises
of the Parties’ previously stated legal positions. Accordingly, this Agreement does not reflect upon
the Parties’ views as to rights and obligations with respect to matters or Persons outside the scope
of this Agreement. This Agreement is without prejudice to positions taken by the London Market
Insurers and Interstate with regard to other insureds, and without prejudice with regard to positions
taken by any DoW Entity with regard to other insurers. Except for the express references to the
Third-Party Beneficiaries, the Parties specifically disavow any intention to create rights in third
parties under or in relation to this Agreement.

        c.     This Agreement is the jointly drafted product of arms’-length negotiations between
the Parties with the benefit of advice from counsel, and the Parties agree that it shall be so
construed. As such, no Party will assert that any ambiguity in this agreement shall be construed
against another Party.

        d.     If any provision of the Plan, the Trust Agreement, or trust distribution procedures
proposed thereunder conflicts with or is inconsistent with this Agreement in any way whatsoever,
then the provisions of this Agreement shall control Neither the Plan nor the Trust Agreement shall
be construed or interpreted to modify or affect any rights or obligations of LMI/Interstate under
this Agreement.

16.    No Modification

       No change or modification of this Agreement shall be valid unless it is made in writing and
signed by the Parties. Any change or modification of this Agreement that affects the rights of the
Tort Claimants or the Trust shall require the consent of the Official Committee of Unsecured
Creditors or the Trustee, as applicable, which consent shall not be unreasonably withheld. Any
attempted change or modification in violation of this Section shall be void ab initio.



                                                 43
                                                                                         DM3\7939915.1
                                                                                     Bodman_17918802_2
 Case 18-33707        Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17              Desc Main
                                 Document     Page 55 of 108



17.    Execution

       There will be three signed originals of this Agreement.

18.    Governing Law

       This Agreement shall be governed by and shall be construed in accordance with the laws
of Minnesota.

19.    Notices

        Unless another person is designated, in writing, for receipt of notices hereunder, notices to
the respective Parties shall be sent to the Persons listed on Attachment F.

20.    Integration

        This Agreement, including the attachments, constitutes the entire Agreement amongst
Interstate, the London Market Insurers, and the DoW Entities, with respect to the subject matter
hereof, and supersedes all discussions, agreements and understandings, both written and oral,
amongst the Parties with respect thereto. The Parties intend that this Agreement and the Plan shall
be consistent in all respects, with no conflict or discrepancies between them.

       IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives.

        The London Market Insurers identified in Attachment B have respectively designated
Clyde & Co US LLP, as their attorneys-in-fact for the limited purpose of executing this Agreement
on their behalf with express authority to do so.

                                     [Signature Pages Follow]




                                                 44
                                                                                         DM3\7939915.1
                                                                                     Bodman_17918802_2
 Case 18-33707      Doc 339   Filed 08/17/21 Entered 08/17/21 13:48:17    Desc Main
                              Document     Page 56 of 108




Signed:

Diocese of Winona-Rochester

Name Printed:

Title:

Date:                                      2021



Signed:

London Market Insurers

Name Printed:

Title:

Date:                                      2021



Signed:

London Market Insurers

Name Printed:

Title:

Date:                                      2021


[DoW Entity Signatures to be added here]




                                           45
                                                                             DM3\7939915.1
                                                                         Bodman_17918802_2
 Case 18-33707   Doc 339   Filed 08/17/21 Entered 08/17/21 13:48:17        Desc Main
                           Document     Page 57 of 108



                     SCHEDULE OF ATTACHMENTS TO

                 SETTLEMENT AGREEMENT AND RELEASE


Attachment A-1                         List of known LMI Insurance Policies

Attachment A-2                         List of known Interstate Insurance Policies

Attachment B                           List of London Market Insurers

Attachment C                           List of Insolvent Insurers
Attachment D                           List of Solvent London Market Insurers allocated
                                       shares of the Settlement Amount

Attachment E                           List of DoW Entities
Attachment F                           Notice Names and Addresses




                                       46
                                                                             DM3\7939915.1
                                                                         Bodman_17918802_2
 Case 18-33707      Doc 339   Filed 08/17/21 Entered 08/17/21 13:48:17    Desc Main
                              Document     Page 58 of 108



                                  ATTACHMENT A-1

                              Known LMI Insurance Policies

Periods                                        Policy Numbers
July 1, 1978-1979                              SL3402 / SLC5421

July 1, 1979-1980                              SL3402 / SLC5421

July 1, 1980-1981                              SL3703 / SLC5527

July 1, 1981-1982                              SL3703 / SLC5527

July 1, 1982-1983                              SL3703 / SLC5527 and SL3986 / SLC5975

July 1, 1983-1984                              ISL3087 / ICO4047 and ISL3089 / ICO4049

July 1, 1984-1985                              ISL3087 / ICO4047 and ISL3089 / ICO4049

July 1, 1985-1986                              ISL3087 / ICO4047 and ISL3089 / ICO4049

July 1, 1986-1987                              ISL3526 / ICO5357 and ISL3522 / ICO5359

July 1, 1987-1988                              ISL3822 / ICO5522

July 1, 1988-1989                              ISL4060/ ICO5633

July 1, 1989-1990                              ISL4282/ ICO5862

July 1, 1990-1991                              ISL4569 / ICO6138

July 1, 1991-1992                              ISL4907 / ICO6520

July 1, 1992-1993                              ISL5286 / ICO6964

July 1, 1993-1994                              ISL5605 / ICO7315

July 1, 1994-1995                              ISL5834 / ICO7541




                                          47
                                                                             DM3\7939915.1
                                                                         Bodman_17918802_2
 Case 18-33707      Doc 339   Filed 08/17/21 Entered 08/17/21 13:48:17    Desc Main
                              Document     Page 59 of 108



                                 ATTACHMENT A-2

                          Known Interstate Insurance Policies

Periods                                        Policy Numbers

July 1, 1978-1979                              183-152609
July 1, 1979-1980                              183-152609/1
July 1, 1980-1981                              183-152609/1
July 1, 1981-1982                              183-152609/2
July 1, 1982-1983                              183-152609/3
July 1, 1983-1984                              183-0169196
July 1, 1984-1985                              183-0169196/1
                                               XLX-139-52-38
July 1, 1985-1986                              183-0172436




                                          48
                                                                             DM3\7939915.1
                                                                         Bodman_17918802_2
 Case 18-33707       Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17    Desc Main
                                Document     Page 60 of 108



                                      ATTACHMENT B

                                List of London Market Insurers

Certain Underwriters at Lloyd’s, London

Excess Insurance Company Ltd.

Terra Nova Insurance Company Ltd.

Yasuda Fire & Marine Insurance Company (U.K.) Ltd.

Dominion Insurance Company Ltd.

Sphere Drake Insurance Company Ltd.

British National Life Insurance Society Ltd.

Assicurazioni Generali S.p.A.

St. Katherine Insurance Company PLC




                                               49
                                                                               DM3\7939915.1
                                                                           Bodman_17918802_2
Case 18-33707   Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17     Desc Main
                           Document     Page 61 of 108



                                ATTACHMENT C

        LIST OF ALL KNOWN INSOLVENT OR NON-PARTICIPATING
         SUBSCRIBERS TO THE INSURANCE POLICIES ALLEGEDLY
       SUBSCRIBED BY LONDON MARKET INSURERS AND AT ISSUE IN
                 THE DECLARATORY JUDGMENT ACTION


        1. CNA Reinsurance of London, Ltd.

        2. CNA International Reinsurance Co. Ltd.

        3. CX Reinsurance Company Ltd.

        4. Stronghold Insurance Co. Ltd.

        5. Northwestern National Insurance Company of Milwaukee Wisconsin,
           fka Bellefonte Insurance Co.

        6. Pine Top Insurance Co., Ltd.




                                           50
                                                                           DM3\7939915.1
                                                                       Bodman_17918802_2
Case 18-33707      Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17      Desc Main
                              Document     Page 62 of 108



                                   ATTACHMENT D

            Solvent London Market Insurer Shares of the Settlement Amount


London Market Insurer                                                          Amount
Certain Underwriters at Lloyd’s, London                                  $2,952,534.96
Excess Insurance Company                                                   $124,435.59
Terra Nova Insurance Company                                               $114,987.33
Sphere Drake Insurance Company                                               $23,611.03
Yasuda Fire & Marine Insurance Company (U.K.) Ltd.                          $34,427.09.
Dominion Insurance Company Ltd.                                                   $1.00
British National Life Insurance Society Ltd.                                      $1.00
Assicurazioni Generali S.p.A.                                                     $1.00
St. Katherine Insurance Company PLC                                               $1.00

Total                                                                       $3,250,000



                                                 Net to Solvent LMI      $3,250,000.00

Note: The names of the LMI insurance companies listed above are the
ones used when the insurance policies were placed.




                                            51
                                                                             DM3\7939915.1
                                                                         Bodman_17918802_2
Case 18-33707    Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17    Desc Main
                            Document     Page 63 of 108




                                 ATTACHMENT E

                             LIST OF DOW ENTITIES


                    Parishes in the Diocese of Winona-Rochester

    The Church of the Sacred Heart of Adams, Minnesota
    412 W Main St.
    Adams, MN 55909-0352

    The Church of St. Adrian of Adrian, Minnesota
    512 Maine Ave
    Adrian, MN 56110-0475

    The Church of St. Theodore of Albert Lea, Minnesota
    315 E. Clark St.
    Albert Lea, MN 56007-0604

    St. Anthony of Altura, Minnesota
    119 1st St. NE
    Altura, MN 55910

    Church of Queen of Angels of Austin, Minnesota
    1001 E Oakland Ave
    Austin, MN 55912-3896

    The Church of St. Augustine of Austin, Minnesota
    405 4th St NW
    Austin, MN 55912-3091

    The Church of St. Edward of Austin, Minnesota
    2000 West Oakland Ave
    Austin, MN 55912-1599

    The Church of St. Columbanus of Blooming Prairie, Minnesota
    114 E. Main St.
    Blooming Prairie, MN 55917-1427

    The Church of Saints Peter and Paul of Blue Earth, Minnesota
    214 S. Holland St.
    Blue Earth, MN 56013-1331

    Church of Sacred Heart of Brewster, Minnesota
    516 10th St.
    Brewster, MN 56119-0187
                                          52
                                                                           DM3\7939915.1
                                                                       Bodman_17918802_2
Case 18-33707     Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17             Desc Main
                             Document     Page 64 of 108




    Saint Patrick’s Church, of Brownsville
    604 Adams St.
    Brownsville, MN 55919-0155

    Church of Christ the King of Byron, Minnesota
    202 4th St. NW
    Byron, MN 55920-1000

    Church of St. Mary
    513 S. Pine St.
    Caledonia, MN 55921-0406

    Assumption, a/k/a Assumption Catholic Church
    207 N. May St.
    Canton, MN 55922

    The Church of St. Mary of Chatfield, Minnesota
    405 Bench St SW
    Chatfield, MN 55923

    Immaculate Conception Church
    22032 County Rd. 18
    Plainview, MN 55945

    The Church of the Immaculate Heart of Mary, of Currie, Minnesota
    510 Mill St
    Currie, MN 56123

    The Church of Holy Cross of Dakota, Minnesota
    180 Washington St
    Dakota, MN 55925

    St. John Baptiste de la Salle a/k/a Church of St. John Baptists[sic] De La Salle
    20 2nd St NE
    Dodge Center, MN 55927-0310

    The Holy Family Catholic Church a/k/a Holy Family
    2481 50th St.
    East Chain, MN 56031-3098

    Church of Our Lady of Mount Carmel of Easton, Minnesota
    27 Main St.
    Easton, MN 56025-0008


                                             53
                                                                                    DM3\7939915.1
                                                                                Bodman_17918802_2
Case 18-33707     Doc 339         Filed 08/17/21 Entered 08/17/21 13:48:17     Desc Main
                                  Document     Page 65 of 108




    The Church of St. Aloysius of Elba, Minnesota
    150 N. Main St.
    Elba, MN 55910

    The Church of Holy Redeemer a/k/a Holy Redeemer
    22 E. 2nd St.
    Eyota, MN 55934

    Saint John Vianney Catholic Church of Fairmont, Minnesota
    901 S. Prairie Ave.
    Fairmont, MN 56031-3098

    The Church of St. Gabriel of Fulda, Minnesota
    309 W Lake Ave
    Fulda, MN 56131-9402

    The Church of St. Joseph of Good Thunder, Minnesota
    130 N Ewing St
    Good Thunder, MN 56037

    Church of St. Finbarr, of the County of Mower, Minnesota
    504 1st St. SW
    Grand Meadow, MN 55936

    Church of the Nativity of the Blessed Virgin Mary of Harmony, Minnesota
    640 1st Ave. SW
    Harmony, MN 55939

    Sacred Heart Church of Hayfield, Minnesota
    150 2nd St. NE
    Hayfield, MN 55940-0027

    The Church of the Sacred Heart of Heron Lake, Minnesota
    321 9th St.
    Heron Lake, MN 56137

    St. Peter a/k/a St. Peter’s
    34 Main St.
    Hokah, MN 55941-0355

    St. Mary a/k/a St. Mary’s
    202 S. Sheridan
    Houston, MN 55943


                                              54
                                                                                  DM3\7939915.1
                                                                              Bodman_17918802_2
Case 18-33707    Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17         Desc Main
                            Document     Page 66 of 108




    The Church of St. Columba of Iona a/k/a The Church of ST. [sic] Columba of Iona,
    Minnesota
    451 McDonnell Ave.
    Iona, MN 56141

    The Church of the Good Shepherd of Jackson, Minnesota
    311 Sverdrup Ave S
    Jackson, MN 56143

    The Church of St. Ann of Janesville, Minnesota
    307 W. 2nd St.
    Janesville, MN 56048-0218

    St. Joseph a/k/a The Church of St. Joseph of Jasper, Minnesota
    415 2nd St. E.
    Jasper, MN 56144-1212

    St. John the Baptist
    10343 640th Ave.
    Johnsburg, MN 55909

    Holy Family Catholic Church
    1904 N. Mantorville Ave.
    Kasson, MN 55944-0171

    The Church of St. Agnes of Kellogg, Minnesota
    125 Belvidere Ave.
    Kellogg, MN 55945

    The Church of the Crucifixion of La Crescent a/k/a Crucifixion
    423 S 2nd St
    La Crescent, MN 55947-1326

    Saint Mary’s Church of Lake City a/k/a St. Mary’s Church of Lake City, Minnesota a/k/a
    Saint Mary’s Church of Lake CitySpec Laws 1879 Chap 232
    419 W. Lyon Ave.
    Lake City, MN 55041-1649

    Church of the Holy Family
    201 N. Hunt
    Lake Crystal, MN 56055

    Church of St. Mary of the Village of Lake Wilson
    320 Paul Ave
    Lake Wilson, MN 56151

                                           55
                                                                                DM3\7939915.1
                                                                            Bodman_17918802_2
Case 18-33707     Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17            Desc Main
                             Document     Page 67 of 108




    St. Joseph’s
    410 Broadway
    Lakefield, MN 56150

    The Church of St. Patrick of Lanesboro, Minnesota
    100 Ridgeview Lane South
    Lanesboro, MN 55949

    St. Patrick a/k/a St. Patrick Catholic Church
    436 W. Main St.
    LeRoy, MN 55951

    St. Rose of Lima Catholic Church of Lewiston, Minnesota
    180 S. Fremont St.
    Lewiston, MN 55952-0727

    The Church of St. Anthony of Lismore, Minnesota
    310 S 3rd Ave
    Lismore, MN 56155-0158

    Holy Trinity Church of Litomysl
    9946 SE 24th Ave.
    Litomysl, MN 55060

    The Church of St. Catherine of Luverne a/k/a The Church of St. Catharine [sic] of
    Luverne, Minnesota a/k/a St. Catherine
    203 E. Brown
    Luverne, MN 56156-1599

    Church of Queen of Peace of the Village of Lyle, Minnesota
    303 3rd Street
    Lyle, MN 55953

    St. Olaf Catholic Church a/k/a St. Olaf
    114 N. Locust
    Mabel, MN 55954

    The Church of Saint Mary of Madelia, Minnesota
    19 Crosby Ave NE
    Madelia, MN 56062-1702

    All Saints Parish of Madison Lake, Inc. a/k/a All Saints Parish of Madison Lake.Inc. [sic]
    605 4th St.
    Madison Lake, MN 56063-0217


                                              56
                                                                                   DM3\7939915.1
                                                                               Bodman_17918802_2
Case 18-33707    Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17           Desc Main
                            Document     Page 68 of 108



    The Church of St. Peter and St. Paul of Mankato a/k/a The Church of St. Peter and
    St.Paul [sic] of Mankato, Minnesota
    105 N. 5th St.
    Mankato, MN 56001-4442

    The Church of St. John the Baptist of Mankato
    632 S Broad St
    Mankato, MN 56001

    Church of St. Joseph the Worker
    423 W. 7th St.
    Mankato, MN 56001-2197

    St. Thomas More Catholic Newman Center Parish of Mankato, Minnesota a/k/a Newman
    Center, Diocese of Winona a/k/a St. Thomas More Catholic Newman Center of Mankato
    1502 Warren Street
    Mankato, MN 56001-4948

    The Church of St. Theresa of Mapleton, Minnesota a/k/a St. Teresa
    104 Silver St W
    Mapleton, MN 56065-0305

    Ss. Peter and Paul
    222 1st Ave. S.
    Mazeppa, MN 55956-0224

    The Church of Christ the King of Medford, Minnesota
    205 NW 2nd Ave
    Medford, MN 55049

    St. Mary
    424 Bennett Ave.
    Minneiska, MN 55910

    Church of St. Paul, of the Village of Minnesota City, Minnesota
    132 Anderson St.
    Minnesota City, MN 55959

    The Church of St. John the Baptist, of Minnesota Lake, Minnesota
    100 Park St. N.
    Minnesota Lake, MN 56068-1399

    The Church of All Saints, New Richland
    307 SW First St.
    New Richland, MN 56072-0185


                                           57
                                                                                 DM3\7939915.1
                                                                             Bodman_17918802_2
Case 18-33707    Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17        Desc Main
                            Document     Page 69 of 108



    The Church of the Sacred Heart of Owatonna, Minnesota
    810 S Cedar Ave.
    Owatonna, MN 55060-3297

    St. Joseph Church a/k/a St. Joseph
    512 S Elm St
    Owatonna, MN 55060-3399

    The Church of St. Leo of Pipestone, Minnesota
    415 S. Hiawatha Ave.
    Pipestone, MN 56164-0036

    The Church of St. Joachim of Plainview, Minnesota
    900 W Broadway
    Plainview, MN 55964-1039

    St. Columban a/k/a St. Columban’s Preston a/k/a The Church of St. Columbanus of
    Preston, Minnesota
    408 NW Preston St.
    Preston, MN 55965

    Co-Cathedral of St. John the Evangelist
    11 4th Ave SW
    Rochester, MN 55902-3098

    Holy Spirit Catholic Church a/k/a Holy Spirit
    5455 50th Ave. NW
    Rochester, MN 55901

    Pax Christi Church of Rochester, Minnesota
    4135 18th Ave NW
    Rochester, MN 55901-0460

    Church of the Resurrection of Rochester, Minnesota
    1600 11th Ave SE
    Rochester, MN 55904-5499

    The Church of St. Francis of Assisi of Rochester, Minnesota
    1114 3rd St. SE
    Rochester, MN 55904-7209

    St. Pius X Catholic Church of Rochester, Minnesota
    1315 12th Ave NW
    Rochester, MN 55901-1744



                                              58
                                                                               DM3\7939915.1
                                                                           Bodman_17918802_2
Case 18-33707    Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17          Desc Main
                             Document     Page 70 of 108



    The Church of the Holy Trinity, Rollingstone, Minnesota
    83 Main St.
    Rollingstone, MN 55969

    The Church of St. Peter of Rose Creek
    302 Maple St. SW
    Rose Creek, MN 55970

    The Church of St. Joseph of Rushford, Minnesota
    103 N. Mill St.
    Rushford, MN 55971-0577

    The Church of St. Luke of Sherburne
    303 S Lake St
    Sherburn, MN 56171

    St. Bridget
    2123 Cty Rd 16 SE
    Simpson, MN 55976

    Church of St. Ann a/k/a The Church of St. Anne, Slayton, Minnesota
    2747 29th St.
    Slayton, MN 56172-1485

    The Church of St. Ignatius of Spring Valley, Minnesota
    213 W. Franklin St.
    Spring Valley, MN 55975-1312

    St. Charles Borromeo
    1900 E 6th St.
    St. Charles, MN 55972-1426

    Church of the Immaculate Conception of St. Clair, Minnesota
    101 Church St.
    St. Clair, MN 56080-0100

    The Church of St. James of St. James a/k/a THe [sic] Church of St. James of St. James,
    Minnesota
    707 4th St. S
    St. James, MN 56081-1808

    St. Bernard’s Parish
    116 4th Ave SE
    Stewartville, MN 55976



                                            59
                                                                                  DM3\7939915.1
                                                                              Bodman_17918802_2
Case 18-33707    Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17    Desc Main
                            Document     Page 71 of 108



    St. James
    106 W Main St.
    Twin Lakes, MN 56007

    The Church of St. Matthew of Vernon Center, Minnesota
    200 Kendall St
    Vernon Center, MN 56090-0156

    St. Felix Church of Wabasha, Minnesota
    117 3rd St. W
    Wabasha, MN 55981-1201

    St. Joseph a/k/a St. Joseph Catholic Church
    225 3rd Ave N.
    Waldorf, MN 56091

    The Church of the Sacred Heart of Waseca, Minnesota
    111 4th St NW
    Waseca, MN 56093-2413

    The Church of St. Casimir of Wells, Minnesota
    320 2nd Ave. SW
    Wells, MN 56097-1399

    The Church of St. Anthony
    1153 1st Ave
    Westbrook, MN 56183

    The Church of Our Lady of Good Counsel of Wilmont Minnesota
    605 4th Ave
    Wilmont, MN 56185

    Immaculate Conception
    Hwy 43
    Wilson Township, MN 55987

    The Church of St. Francis Xavier of Windom
    548 17th St.
    Windom, MN 56101-1217

    The Church of St. Mary of Winnebago City, Minnesota
    32 1st St. NE
    Winnebago, MN 56098




                                           60
                                                                           DM3\7939915.1
                                                                       Bodman_17918802_2
Case 18-33707    Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17         Desc Main
                             Document     Page 72 of 108



    St. Stanislaus Church of Winona a/k/a The Church of St. Stanislaus of Winona,
    Minnesota a/k/a Basilica of St. Stanislaus Kostka
    625 E. 4th St.
    Winona, MN 55987

    The Cathedral of the Sacred Heart
    360 Main St.
    Winona, MN 55987

    St. Casimir
    624 W. Broadway
    Winona, MN 55987

    St. John Nepomucene
    560 E. Broadway
    Winona, MN 55987

    St. Mary’s Church of Winona, Minnesota
    1303 W Broadway
    Winona, MN 55987

    The Church of St. Martin of Woodstock, Minnesota
    101 Smith St. N.
    Woodstock, MN 56186-1075

    The Church of St. Mary of Worthington
    1215 7th Ave.
    Worthington, MN 56187-2297

                 Closed Parishes in the Diocese of Winona-Rochester

    St. Rose of Lima – Closed
    Avoca, MN 56114
    Murray County

    Our Lady of Loretto – Merged into Queen of Angels Catholic Church, Austin
    404 W. Main Street
    Brownsdale, MN 55918
    Mower County

    St. John the Baptist – Closed
    Caledonia, MN 55921
    Houston County




                                          61
                                                                                DM3\7939915.1
                                                                            Bodman_17918802_2
Case 18-33707    Doc 339      Filed 08/17/21 Entered 08/17/21 13:48:17      Desc Main
                              Document     Page 73 of 108



    St. Peter – Closed
    Caledonia, MN 55921
    Houston County

    St. Ligouri – Closed
    Carimona, MN 55965
    Fillmore, County

    St. Francis de Sales – Closed
    326 2nd St
    Claremont, MN 55924
    Dodge County

    St. John’s Catholic Church – Closed
    Danville, MN 94506
    Blue Earth County

    Mater Delorosa– Closed
    Delavan, MN 56023
    Faribault County

    Corpus Christi – Closed
    8914 NW 66th St
    Deerfield, MN 56093
    Steele County

    St. Mary Catholic Church – Closed
    Dundee, MN 56131
    Nobles County

    St. Mary – Merged into Church of St. Catherine of Luverne, Minnesota
    204 N. Broadway St. SW
    Ellsworth, MN 56129
    Nobles County

    The Church of St. Aidan – Closed
    218 5th Ave W
    Ellendale, MN 56026
    Steele County

    St. Lawrence O’Toole Catholic Church – Closed
    Fountain, MN 55935
    Fillmore, County




                                          62
                                                                               DM3\7939915.1
                                                                           Bodman_17918802_2
Case 18-33707     Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17    Desc Main
                              Document     Page 74 of 108



    St. Nicholas Catholic Church – Closed
    Freeburg, MN 55921
    Houston County

    The Church of St. Mary – Closed
    Geneva, MN
    Freeborn County

    Our Lady of Mercy – Closed
    Guckeen, MN 56013
    Faribault County

    St. Clement Catholic Church – Closed
    Hammond, MN 55991
    Wabasha County

    Ss. Peter and Paul Catholic Church – Closed
    Hart, MN 55952
    Winona County

    St. Jarlath – Closed
    Iosco, MN 56048
    Waseca County

    St. Augustine – Closed
    Jeffers, MN 56145
    Cottonwood County

    St. Patrick – Closed
    Jefferson, MN 55921
    Houston County

    St. Olaf – Closed
    Kasson, MN 55944
    Dodge County

    St. Mary – Closed
    Kenneth, MN 56147
    Rock County

    Precious Blood – Closed
    La Moille, MN 55987
    Winona County




                                            63
                                                                             DM3\7939915.1
                                                                         Bodman_17918802_2
Case 18-33707    Doc 339      Filed 08/17/21 Entered 08/17/21 13:48:17    Desc Main
                              Document     Page 75 of 108



    St. Margaret – Closed
    Mantorville, MN 55955
    Dodge County

    St. John the Baptist – Closed
    Minneota, MN 56264
    Jackson County

    St. Wenceslaus – Closed
    Moravia, MN 55060
    Steele County

    Immaculate Conception– Closed
    Oak Ridge, MN 55910
    Winona County

    St. James – Closed
    Oakwood, MN 55957
    Wabasha County

    St. Hyacinth – Closed
    Owatonna, MN 55060
    Steele County

    St. Mary – Closed
    Preble, MN 55949
    Houston County

    St. Patrick – Closed
    Ridgeway, MN 55925
    Winona County

    St. Kilian – Closed
    14034 Emerald Ave
    St. Kilian, MN 56185
    Nobles County

    St. Joseph – Closed
    Theilman, MN 55945
    Wabasha County

    St. Joseph – Closed
    Trimont, MN 56176
    Martin County



                                          64
                                                                             DM3\7939915.1
                                                                         Bodman_17918802_2
Case 18-33707    Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17    Desc Main
                             Document     Page 76 of 108



    St. Katherine – Closed
    518 E 2nd St. S.
    Truman, MN 56088
    Martin County

    St. Mary – Closed
    Waseca, MN 56093
    Waseca County

    St. Mary – Closed
    Wisner’s Grove, MN 56025
    Faribault, MN
    Faribault County

    St. Joseph – Closed
    Winona, MN 55987
    Winona County

    St. Vincent de Paul – Closed
    720 1st St
    West Concord, MN 55985
    Dodge County

    St. Thomas Pro-Cathedral – Closed
    Winona County

    St. Kilian – Closed
    Wykoff, MN 55990
    Fillmore County

                Catholic Schools in the Diocese of Winona-Rochester

    Sacred Heart School
    11 SW Fifth Street
    Adams, MN 55909

    Saint Theodore School
    323 E Clark Street
    Albert Lea, MN 56007

    Pacelli Jr/Sr High School
    311 NW Fourth Street
    Austin, MN 55912




                                         65
                                                                            DM3\7939915.1
                                                                        Bodman_17918802_2
Case 18-33707    Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17    Desc Main
                            Document     Page 77 of 108



    Pacelli Elementary School
    511 NW 4th Avenue
    Austin, MN 55912

    Saint Mary School
    308 E South Street
    Caledonia, MN 55921

    Saint John Vianney School
    911 S Prairie Avenue
    Fairmont, MN 56031

    Saint Peter School
    34 Main Street
    Hokah, MN 55941

    Crucifixion School
    420 S Second Street
    La Crescent, MN 55947

    Saint Mary School
    223 NE First Street
    Madelia, MN 56062

    Loyola High School / Loyola Primary School
    145 Good Counsel Drive
    Mankato, MN 56001

    Loyola Intermediate School
    110 North Fifth St
    Mankato, MN 56001

    Saint Mary School
    730 S Cedar Avenue
    Owatonna, MN 55060

    Noah's Ark Preschool
    415 S Hiawatha Avenue
    Pipestone, MN 56164-0036

    Holy Spirit School
    5455 NW 50th Avenue
    Rochester, MN 55901




                                        66
                                                                           DM3\7939915.1
                                                                       Bodman_17918802_2
Case 18-33707    Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17            Desc Main
                            Document     Page 78 of 108



    Lourdes High School of Rochester, Inc. a/k/a Lourdes Catholic High School
    2800 NW 19th Street
    Rochester, MN 55901

    Saint Francis of Assisi School
    318 SE 11th Avenue
    Rochester, MN 55904

    Saint John Evangelist School
    424 W Center Street
    Rochester, MN 55902

    Saint Pius X School
    1205 NW 12th Avenue
    Rochester, MN 55901

    Saint Felix School
    130 E Third Street
    Wabasha, MN 55981

    Sacred Heart Children's House
    400 NW Second Avenue
    Waseca, MN 56093

    Sacred Heart School
    308 W Elm Avenue
    Waseca, MN 56093

    Saint Casimir School
    330 Second Avenue
    Wells, MN 56097

    Cotter Jr/Sr High School
    1115 W. Broadway Street
    Winona, MN 55987

    Winona Area Catholic Schools Inc.
    1315 West Broadway
    Winona, MN 55987

    WACS Primary School
    St. Mary’s Educare
    1315 West Broadway
    Winona, MN 55987



                                          67
                                                                               DM3\7939915.1
                                                                           Bodman_17918802_2
Case 18-33707    Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17    Desc Main
                            Document     Page 79 of 108



    Saint Mary’s School
    1206 Eighth Avenue
    Worthington, MN 56187

    Mankato Area Catholic Schools, Inc.
    145 Good Counsel Dr.
    Mankato, MN 56001

    Rochester Catholic Schools
    2800 19th St NW
    Rochester, MN 55901

    Immaculate Heart of Mary Seminary, Inc.
    750 Terrace Hts.
    Winona, MN 55987

    Blessed Jose´ Sanchez Del Rio High School Seminary
    Institute of the Incarnate Word
    512 E. Mulberry St.
    Mankato, MN 56001

                   Cemeteries in the Diocese of Winona-Rochester

    Sacred Heart Cemetery
    Southern terminus of Lions Street
    Adams, MN 55909

    St Adrian Cemetery
    SW corner of Dillman Ave. and 250th St.
    Adrian, MN 56110

    St Theodore Cemetery
    Lakewood Ave
    Albert Lea, MN 56007

    Calvary Cemetery
    4th Dr. SW, between 17th and 19th Aves.
    Austin, MN 55912

    St Rose of Lima Cemetery
    925 SW 2nd St
    Avoca, MN 56114

    St Columbanus Cemetery (Main)
    707 Hwy. Ave. S.
    Blooming Prairie, MN 55917

                                          68
                                                                           DM3\7939915.1
                                                                       Bodman_17918802_2
Case 18-33707    Doc 339       Filed 08/17/21 Entered 08/17/21 13:48:17    Desc Main
                               Document     Page 80 of 108




    St Columbanus Cemetery (Rural)
    Corner of 755th St. & 115th Ave.
    Blooming Prairie, MN 55917

    Calvary Cemetery
    N. side of Riverside Rd.
    Blue Earth, MN 56013

    Sacred Heart Cemetery
    On Frontier Rd., Brewster, 1/2way between 11th St. and 210th St.
    Brewster, MN 56119

    St Patrick Cemetery
    Cork Hollow Dr., North of County Rd. 3, W. of Brownsville
    Brownsville, MN 55919

    Calvary Cemetery
    W. end of County Rd. 249, near S. Winnebago St
    Caledonia, MN 55921

    Calvary Cemetery
    12747 County Rd. 21
    Canton, MN 55922

    St Liguori Cemetery
    22620 County. Rd. 14
    Preston, MN 55965

    Calvary Cemetery
    33030 County Rd. 5
    Chatfield, MN 55923

    St. Mary Cemetery
    32769 US-52
    Chatfield, MN 55923

    St Francis de Sales Cemetery
    12872 610th Street
    Claremont, Minnesota 55924

    Ss Peter & Paul Cemetery
    22032 County Rd 18
    Kellogg, MN 55945



                                           69
                                                                              DM3\7939915.1
                                                                          Bodman_17918802_2
Case 18-33707    Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17    Desc Main
                             Document     Page 81 of 108



    Calvary Cemetery
    510 Mill. St.
    Currie, MN

    Holy Cross Cemetery
    SW of intersection of Center St. and W. Frontage Rd.
    Dakota, MN 55925

    Corpus Christi Cemetery
    Corner of 755th St. & 115th Ave.
    Blooming Prairie, MN 55917

    Calvary Cemetery
    40985 180th St.
    Delavan, Minnesota 56023

    St Mary Cemetery
    W. side of Whigam Ave., S. of 4th St.
    Dundee, MN 56131

    Holy Family Cemetery
    400-001 196th Street
    Lake Crystal, MN 56055

    Our Lady of Mount Carmel Cemetery
    NE of Cty Rd 17 and 160th St.
    Barber Twp., MN, 55328

    St Aloysius Cemetery
    Co Hwy 26 and Kieffer Dr.
    Elba, MN 55910

    St Aidan Cemetery
    SE corner of 740th Ave. and 325th St.
    Bath, MN 56042

    St Mary Cemetery
    Intersection of 325th St. and Ahlers Ave.
    Ellsworth, MN 56129

    Holy Redeemer Cemetery
    2451 110th Ave SE
    Eyota, MN 55934




                                            70
                                                                            DM3\7939915.1
                                                                        Bodman_17918802_2
Case 18-33707    Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17      Desc Main
                            Document     Page 82 of 108



    Calvary Cemetery
    1405 Albion Ave.
    Fairmont, MN 56031

    Carrolton Cemetery
    29057 County Rd. 8
    Fountain, MN 55935

    St Nicholas Cemetery
    N of old church, between Pleasant Valley Rd. and Crazy Corners Rd.
    N of Cty Rd. 249
    Freeburg, MN 55921

    St Gabriel Cemetery
    191 240th Ave.
    Fulda, MN 56131

    St Mary Cemetery
    W. end of Twp. Rd. No. T-269A
    Ellendale, MN 56026

    St Joseph (Calvary) Cemetery
    15524 555th Ave.
    Good Thunder, Minnesota 56037

    St Finbarr Cemetery
    NE Corner of 730th Ave. and 255th St.
    Grand Meadow MN 55936

    St Clement Cemetery
    557 Main St E
    Hammond, MN 55991

    Ss Peter & Paul Cemetery
    24898 Hartwood Dr.
    Rushford, MN 55971

    Sacred Heart Cemetery
    At intersection of 375th Ave (or County Rd 9) and 920th St.
    Heron Lake, MN 56137

    Mount Calvary Cemetery
    N. of Hwy 16, between 10th St. and 8th St.
    Hokah, MN 55941



                                            71
                                                                             DM3\7939915.1
                                                                         Bodman_17918802_2
Case 18-33707    Doc 339   Filed 08/17/21 Entered 08/17/21 13:48:17           Desc Main
                           Document     Page 83 of 108



    St Joseph Convent Cemetery
    NE of Hokah, N of Hwy 16 and Cty Rd 21, at N end of Pfeffer Valley Rd.
    Hokah, MN 55941

    St Mary Cemetery
    N. of County Rd. 9, 1 mile E of Hwy 76
    Houston, MN. 55943

    St Columba Cemetery
    1456 46th St.
    Iona, MN 56141

    St Jarlath Cemetery
    At intersection of CR 22 and CR 35
    Waterville, MN 56096

    St Wenceslaus Cemetery
    300 U.S. 71
    Jackson, MN 56143

    St Ann Cemetery
    37459 35th St.
    Janesville, MN 56048

    St Joseph Cemetery
    146th St., Hwy 269
    Jasper, MN 56144

    St Patrick Cemetery
    Intersection of County Rd. 8, County Rd. 11, and County Rd. 13
    Ridgeway, MN 55987

    St John Cemetery
    County road 7
    Adams, MN 55909

    St Agnes Cemetery
    63558 170th Ave.
    Kellogg, MN 55945

    Crucifixion Cemetery
    Intersection of Cty 6 & 25
    La Crescent, Minnesota 55947




                                          72
                                                                                 DM3\7939915.1
                                                                             Bodman_17918802_2
Case 18-33707    Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17    Desc Main
                            Document     Page 84 of 108



    Pine Creek Cemetery
    Intersection of Beckman Rd. and County Rd. 6
    La Crescent, MN 55947

    Precious Blood Cemetery
    23337 Lamoille Rd.
    Winona, MN 55987

    St Mary Cemetery
    W. of Hwy 63 and Cross St.
    Lake City, MN 55041

    Holy Family Cemetery
    400-001 196th Street, Lake Crystal
    Lake Crystal, MN 56055

    St Joseph Cemetery
    44605 740th St.
    Lakefield, MN 56150

    Holt Cemetery (St Patrick Cemetery)
    W. side of S. terminus of Auburn Ave
    Lanesboro, MN 55949

    St Patrick Cemetery
    SW of intersection of Cemetery Rd. N. and 115th St.
    Leroy, MN 55951

    St Rose of Lima Cemetery
    925 SW 2nd St
    Avoca, MN 56114

    St Anthony Cemetery
    NE corner of Dayton Ave., and 170th St.
    Lismore, MN

    Holy Trinity Cemetery
    9687 24th Ave. SE
    Owatonna MN 55060

    St Catherine Cemetery
    NE portion of intersection of James St. and Hwy 75
    Luverne, MN 56156




                                           73
                                                                           DM3\7939915.1
                                                                       Bodman_17918802_2
Case 18-33707    Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17    Desc Main
                            Document     Page 85 of 108



    Calvary Cemetery
    73383 345th St.
    St. James, MN 56081

    Calvary Cemetery
    62286 State Highway 60
    Madison Lake, MN 56063

    Calvary Cemetery
    200 Goodyear Avenue
    Mankato, MN 56001

    St Margaret Cemetery
    598 Cemetery Rd.
    Mantorville, MN 55955

    Calvary Cemetery
    301-020 Troendele Street
    Mapleton, MN 56065

    Ss Peter & Paul Cemetery
    1/10th of a mile N. of Oak St. NE on County Rd. 1
    Mazeppa, MN 55956

    Resurrection Cemetery
    2913 66th St. NW
    Medford, MN 55049

    St Patrick Cemetery (West Albany)
    30932 Hwy. 60
    Millville, MN 55957

    St Mary Cemetery
    56677 116th Ave.
    Altura, MN 55910

    St John the Baptist Cemetery
    44605 740th St. Minneota Township
    Minneota Township, MN

    St Paul Cemetery
    133 Homer Rd.
    Winona, MN 55987




                                          74
                                                                           DM3\7939915.1
                                                                       Bodman_17918802_2
Case 18-33707    Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17    Desc Main
                             Document     Page 86 of 108



    St John the Baptist Cemetery
    320 Cemetery Road
    Minnesota Lake (Danville Township), MN 56068

    Calvary Cemetery
    SE corner of the intersection at 240th Ave. and 136th St.
    New Richland, MN, 56072

    Immaculate Conception of St Mary Cemetery
    15163 County Rd 31
    Altura, MN 55910

    Sacred Heart Cemetery
    9687 24th Ave. SE
    Owatonna MN 55060

    Seco Cemetery (St. Wenceslaus of Moravia)
    5778 SW 32nd Ave.
    Owatonna, MN 55060

    St Leo Cemetery
    657 115th St.
    Pipestone, MN 56164

    St Joachim Cemetery
    10th St. NW
    Plainview, MN 55964

    St Mary Cemetery
    18441 455the Ave.
    Preble, MN 55954

    Calvary Cemetery
    22620 County. Rd. 14
    Preston, MN 55965

    St Patrick Cemetery
    Intersection of County Rd. 8, County Rd. 11, and County Rd. 13
    Ridgeway, MN 55987

    Calvary Cemetery
    500 11th Ave. NE
    Rochester, MN 55906




                                            75
                                                                            DM3\7939915.1
                                                                        Bodman_17918802_2
Case 18-33707   Doc 339      Filed 08/17/21 Entered 08/17/21 13:48:17    Desc Main
                             Document     Page 87 of 108



    Holy Trinity Cemetery
    83 Main St.
    Rollingstone, MN 55969

    St Peter Cemetery
    410 Maple St. SW
    Rose Creek, MN 55970

    St Joseph Cemetery
    44332 County Rd. 27
    Rushford, MN 55971

    St Luke Cemetery
    803 120th St.
    Sherburn, MN 56171

    St Bridget Cemetery
    2003 Co. Hwy 20
    Rochester, MN 55904

    St Ann Cemetery
    1597 101St St.
    Slayton, MN 56172

    St Ignatius Cemetery
    13665 County Rd. 12
    Spring Valley, MN 55975

    Calvary Cemetery
    20050 25th St. SE
    St. Charles, MN 55972

    Immaculate Conception Cemetery
    15163 County Rd 31
    Altura, MN 55910

    St Kilian Cemetery
    313 4th Ave.
    Wilmont, MN 56185

    St Bernard Cemetery
    460 10th St. NW
    Stewartville, MN 55976




                                         76
                                                                            DM3\7939915.1
                                                                        Bodman_17918802_2
Case 18-33707    Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17    Desc Main
                            Document     Page 88 of 108



    St Joseph Cemetery
    26185 627th St.
    Theilman, MN

    St James Cemetery
    E. Corner of 125th St. & 725th Ave.
    Twin Lakes, MN 56029

    St Matthew Cemetery
    52900 Firefly Rd.
    Vernon Center, MN 56090

    St Felix Cemetery
    1210 Rustic Lane E.
    Wabasha, MN 55981

    St Joseph Cemetery
    Intersection of Main St. and Hwy. 83
    Waldorf, MN 56091

    Calvary Cemetery
    N. of intersection of 336th Ave. & 128th St.
    Waseca, MN 56093

    St Mary Cemetery
    St Mary Cemetery Road
    Waseca, MN 56093

    St Casimir Cemetery
    SW corner of 1st St. NW and Half Moon Rd.
    Wells, MN 56097

    St Vincent de Paul Cemetery
    720 1st St
    West Concord, MN 55985

    Calvary Cemetery
    22412-22000 State Hwy. 266
    Wilmont, MN 56185

    Immaculate Conception Cemetery
    25124 MN-43
    Winona, MN 55987




                                           77
                                                                           DM3\7939915.1
                                                                       Bodman_17918802_2
Case 18-33707    Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17       Desc Main
                            Document     Page 89 of 108



    St Francis Xavier Cemetery
    Co. Rd. 26 at S. 1st St.
    Windom, MN 56101

    St Mary Cemetery
    At the W. terminus of 6th Ave SW
    Winnebago, MN, 56098

    St Mary Cemetery
    1333 Homer Road
    Winona, MN 55987

    St Martin Cemetery
    1091 160th Ave.
    Woodstock, MN 56186

    St Mary Cemetery
    W. Side of Read Ave, between 260th St. and E. Clary St.
    Worthington, MN 56187

    St Kilian Cemetery
    19675 County Rd. 117
    Wykoff, MN 55990

                            Miscellaneous Organizations

    Catholic Charities of the Diocese of Winona-Rochester
    a/k/a Catholic Charities of Southern Minnesota f/k/a The Lamberton Home, Winona
    111 Market Street, Suite 2
    P.O. Box 379
    Winona, MN 55987

    Vision 2020 Education Foundation
    1165 6th Street West
    Winona, MN 55987

    St. Thomas Aquinas Catholic Newman Center
    Winona State University Campus Ministry
    475 Huff St.
    Winona, MN 55987




                                          78
                                                                              DM3\7939915.1
                                                                          Bodman_17918802_2
Case 18-33707    Doc 339   Filed 08/17/21 Entered 08/17/21 13:48:17        Desc Main
                           Document     Page 90 of 108



                                ATTACHMENT F

                      NOTICE NAMES AND ADDRESSES

    DoW:


    With copies to:                    Robert J. Diehl, Jr.
                                       Bodman PLC
                                       6th Floor at Ford Field
                                       1901 St. Antoine Street
                                       Detroit, Michigan 48226
                                       (313) 259-7777
                                       rdiehl@bodmanlaw.com

                                       and

                                       Thomas R. Braun
                                       Restovich Braun & Associates
                                       117 East Center Street
                                       Rochester, MN 55904
                                       (507) 216-8652
                                       thomas@restovichlaw.com

    LONDON MARKET INSURERS

    For Resolute Management Services   Martin Futter, Esq. LLB (Hons) PGDip (LPC)
    Limited:
                                       Account Manager
                                       Resolute Management Services Ltd.
                                       London Underwriting Centre
                                       4th Floor, 8 Fenchurch Place
                                       London EC3M 4AJ
                                       England
                                       Tel: +44 (0) 207 342 2455

    For Company Leader:                Mr. Steve Dodson
                                       Head of Claims
                                       Catalina Worthing Insurance Ltd f/k/a HFPI (as
                                       Part VII transferee of Excess Insurance Company
                                       Ltd and/or London & Edinburgh Insurance
                                       Company Ltd (as successor to London &
                                       Edinburgh General Insurance Company Ltd))
                                       1 Alie St.
                                       London E1 8DE
                                       England
                                       Tel: +44 (0) 207 265 5031
                                       79
                                                                            DM3\7939915.1
                                                                        Bodman_17918802_2
Case 18-33707    Doc 339   Filed 08/17/21 Entered 08/17/21 13:48:17    Desc Main
                           Document     Page 91 of 108




    With copies to:                   Catalina J. Sugayan, Esq.
                                      Clyde & Co US LLP
                                      55 West Monroe Street
                                      Suite 3000
                                      Chicago, IL 60603
                                      Tel: 312.635.6917

                                      Russell W. Roten, Esq.
                                      Duane Morris LLP
                                      865 South Figueroa Street
                                      Suite 3100
                                      Los Angeles, CA 90017-5450
                                      Tel: 213.689.7439


    INTERSTATE FIRE AND
    CASUALTY COMPANY                  Deborah Sons
                                      Allianz Resolution Management
                                      1465 North McDowell Road, Suite 201
                                      Petaluma, CA 94954
                                      312.456.7383

    With a copy to                    Charles E. Jones, Esq.
                                      Moss & Barnett
                                      1200 South Fifth Street
                                      Minneapolis, MN 55402
                                      612.877.5259




                                       80
                                                                          DM3\7939915.1
                                                                      Bodman_17918802_2
    Case 18-33707          Doc 339      Filed 08/17/21 Entered 08/17/21 13:48:17                    Desc Main
                                        Document     Page 92 of 108



                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF MINNESOTA


    In re:                                                                 Case No. 18-33707

    Diocese of Winona-Rochester,                                           Chapter 11

                              Debtor.



          MEMORANDUM OF LAW IN SUPPORT OF JOINT MOTION UNDER
      SECTIONS 105(A) AND 363 OF THE BANKRUPTCY CODE AND BANKRUPTCY
         RULES 6004 AND 9019 FOR AN ORDER (I) APPROVING SETTLEMENT
       AGREEMENT BETWEEN THE DEBTOR, THE OTHER DOW ENTITIES AND
      THE LMI/INTERSTATE ENTITIES AND (II) AUTHORIZING THE DEBTOR TO
           SELL INSURANCE POLICIES AND GRANT RELATED RELEASES


                                           I.       INTRODUCTION
             The Diocese and UCC submit this memorandum, in support of their Motion 2 for orders

approving the Settlement Agreement and Release (the “Settlement Agreement”) between the

Diocese, the other DoW Entities named therein (the “DoW Entities”), and the following

insurers: certain Underwriters at Lloyd’s, London, and certain London Market Companies

(collectively, “London Market Insurers”) and Interstate Fire & Casualty Company (“Interstate”

and collectively with the London Market Insurers, “LMI/Interstate”). The Court should approve

the Settlement Agreement, attached to the Motion as Exhibit A, because approval of the

agreement is in the best interests of the Diocese’s estate and creditors.                      The Settlement

Agreement resolves the coverage disputes regarding Tort Claims between LMI/Interstate and

the Diocese and the other DoW Entities.

                                                  II.      FACTS

             The factual basis for this memorandum is set forth in the verified Motion.

2
    All terms not specifically defined in this memorandum shall have the meaning given them in the Motion.
                                                                                                  Bodman_17599390_3
 Case 18-33707         Doc 339      Filed 08/17/21 Entered 08/17/21 13:48:17         Desc Main
                                    Document     Page 93 of 108




                                         III.   ARGUMENT

        Section 363(b)(1) of the Bankruptcy Code provides: “The Trustee, after notice and a

hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

estate.” 11 U.S.C. § 363(b). Section 105(a) of the Bankruptcy Code provides in relevant part:

“The Court may issue any order, process, or judgment that is necessary or appropriate to carry

out the provisions of this title.” 11 U.S.C. § 105(a).

        A sale of assets of a debtor should be authorized under Section 363 of the Bankruptcy

Code if a sound business purpose exists for doing so. In re Lionel Corp., 722 F.2d 1063, 1070

(2d Cir. 1993); In re Schipper, 933 F. 2d 513, 515 (7th Cir. 1991). The business judgment rule

shields a debtor’s management from judicial second-guessing. “‘[T]he Code favors the continued

operation of a business by a debtor and a presumption of reasonableness attaches to a Debtor’s

management decisions.’” In re Farmland Indus, Inc., 294 B.R. 903, 913 (Bankr. W.D. Mo. 2003)

(quoting In re Johns-Manville Corp., 60 B.R. 612, 615–16 (Bankr. S.D.N.Y. 1986)). Once a

debtor articulates a valid business justification, “[t]he business judgment rule ‘is a presumption

that in making a business decision the directors of a corporation acted on an informed basis, in

good faith and in the honest belief that the action was in the best interests of the company.’” In

re Integrated Resources, Inc., 147 B.R. 650, 656 (S.D.N.Y. 1992) (quoting Smith v. Van Gorkom,

488 A.2d 858, 872 (Del. 1985)). As set forth in the Motion, the Diocese entered into the

Settlement Agreement after intense negotiation with LMI/Interstate over several years. The

Diocese and the UCC have determined that the Settlement Agreement is in the best interest of the

debtor, its estate, and its creditors.

        a)  SALE FREE AND CLEAR OF LIENS, INTERESTS, CLAIMS AND
        ENCUMBRANCES

                                                  2
                                                                                    Bodman_17599390_3
 Case 18-33707         Doc 339   Filed 08/17/21 Entered 08/17/21 13:48:17               Desc Main
                                 Document     Page 94 of 108



       Section 363(f) of the Bankruptcy Code provides:

        The trustee may sell property under subsection (b) or (c) of this section free and clear
        of any interest in such property of an entity other than the estate, only if –
                (1)     applicable nonbankruptcy law permits sale of such property free
                        and clear of such interest;

                (2)     such entity consents;

                (3)     such interest is a lien and the price at which such property is to be
                        sold is greater than the aggregate value of all liens on such property;

                (4)     such interest is in bona fide dispute; or

                (5)     such entity could be compelled, in a legal or equitable proceeding, to
                        accept a money satisfaction of such interest.

 11 U.S.C. § 363(f).

       Section 363(f) is drafted in the disjunctive. Thus, satisfaction of any of the enumerated

requirements will suffice to warrant a debtor’s sale of estate assets free and clear of all liens,

claims, and encumbrances. The Subject Insurance Policies here are subject to a bona fide dispute

and any claims against the Subject Insurance Policies are capable of money satisfaction. It is

therefore appropriate for the Diocese, under the Settlement Agreement, to sell the Subject

Insurance Policies free and clear of all liens, interests, claims, and encumbrances.

       b)      GOOD FAITH PURCHASER UNDER 363(m)

       Section 363(m) of the Bankruptcy Code provides:

       The reversal or modification on appeal of an authorization under subsection (b) or
       (c) of this section of a sale or lease of property does not affect the validity of a
       sale or lease under such authorization to an entity that purchased or leased such
       property in good faith, whether or not such entity knew of the pendency of the
       appeal, unless such authorization and such sale or lease were stayed pending
       appeal.

11 U.S.C. § 363(m).

       While the Bankruptcy Code does not define “good faith,” the Seventh Circuit in In the
                                            3
                                                                                       Bodman_17599390_3
 Case 18-33707       Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17             Desc Main
                                 Document     Page 95 of 108



Matter of Andy Frain Services, Inc., 798 F.2d 1113 (7th Cir. 1986) held that:

       The requirement that a purchaser act in good faith . . . speaks to the integrity of
       his conduct in the course of the sale proceedings. Typically, the misconduct that
       would destroy a purchaser’s good faith status at a judicial sale involves fraud,
       collusion between the purchaser and other bidders or the trustee, or an attempt to
       take grossly unfair advantage of other bidders.

798 F.2d at 1125 (quoting In re Rock Indus. Machinery Corp., 572 F.2d 1195, 1198 (7th Cir.

1978) (interpreting Bankruptcy Rule 805, the precursor of section 363(m))).

       The negotiation of the Settlement Agreement was conducted at arm’s length and in good

faith, with the substantial involvement of a mediator. In this case the intense, multi-lateral

negotiations among the parties ensure that the London Market Insurers and Interstate are good-

faith purchasers of the Subject Insurance Policies.

       c)      APPROVAL OF THE SETTLEMENT UNDER FED. R. BANKR. P. 9019

       Rule 9019 of the Federal Rules of Bankruptcy Procedure provides:

               On motion by the trustee and after notice and a hearing, the court
               may approve a compromise or settlement. Notice shall be given to
               creditors, the United States Trustee, the debtor and indenture
               trustees as provided in Rule 2002 and to any other entity as the
               court may direct.

Fed. R. Bankr. P. 9019(a). In bankruptcy proceedings, compromise is a favored and normal part

of the reorganization process. In re Trism, Inc., 282 B.R. 662. 666 (B.A.P. 8th Cir. 2002). “A

decision to approve or disapprove a proposed settlement under Bankruptcy Rule 9019 is within

the discretion of the bankruptcy judge.” Id. at 666 (citing In re Flight Transp. Corp. Sec. Litig.,

730 F.2d at 1135–36 (8th Cir. 1984)). Bankruptcy Rule 9019 vests a bankruptcy court with “broad

authority to approve or disapprove all compromises and settlements affecting the bankruptcy

estate.” In re Bates, 211 B.R. 338, 343 (Bankr. D. Minn. 1997). In exercising its discretion, a

court should consider the following factors:
                                                 4
                                                                                    Bodman_17599390_3
 Case 18-33707        Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17                 Desc Main
                                  Document     Page 96 of 108



        1.      The probability of success in the litigation;

        2.      The difficulties, if any, to be encountered in the matter of collection;

        3.      The complexity of the litigation involved, and the expense, inconvenience, and

                delay necessarily attending to it;

        4.      The paramount interests of the creditors and a proper deference to their reasonable

                views in the premises; and

        5.      Whether the conclusion of the litigation promotes the integrity of the judicial

                system.

See In re Flight Transp. Corp. Sec. Litig., 730 F.2d at 1135–36 (citing Drexel v. Loomis, 35 F.2d

800, 806 (8th Cir. 1929), and Protective Comm. for Indep. Stockholders of TMT Trailer Ferry,

Inc. v. Anderson, 390 U.S. 414, 424-425 (1968)); In re Bates, 211 B.R. at 343; see also In re

Farmland Indus., Inc., 289 B.R. 122 (B.A.P. 8th Cir. 2003).

        Consideration of these factors allows a court to determine whether a settlement is “fair

and equitable,” Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson,

390 U.S. at 424, and in the best interests of the estate, In re Trism, Inc., 282 B.R. at 668. A court’s

function is not to ensure that the proposed settlement is the best possible settlement obtainable.

Rather, the court must determine only whether the settlement falls below the lowest point on the

range of reasonableness. In re Hanson Indus., Inc., 88 B.R. 942, 945 (Bankr. D. Minn. 1988); see

also In re Teltronics Servs., Inc., 762 F.2d 185, 189 (2d Cir. 1985). In this instance, consideration

of these factors support the conclusion that the Settlement Agreements should be approved.

        d)      ANALYSIS

        The Diocese, UCC, the other DoW Entities, and counsel representing the vast majority of

survivors who are creditors of the Diocese have spent several years mediating monetary terms

                                                     5
                                                                                        Bodman_17599390_3
 Case 18-33707         Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17                 Desc Main
                                   Document     Page 97 of 108



and several months negotiating a written Settlement Agreement with LMI/Interstate. If the

settlement is not approved by this Court, it may take years to litigate and resolve the parties’

dispute over coverage for Tort Claims under the Subject Insurance Policies.

        In light of: (i) the significant costs such litigation would impose on the Diocese’s estate

to continue the dispute over coverage against LMI/Interstate; (ii) the considerable time it would

take to obtain a final determination of the Diocese’s rights and claims under the Subject Insurance

Policies; (iii) the risk that the Diocese may not prevail in litigation of the issues; (iv) the likelihood

that the losing party would appeal any judgment, thus delaying ultimate resolution of the disputes

potentially for years; and (v) the desire to obtain promptly the maximum value from

LMI/Interstate under the Subject Insurance Policies, the Diocese and UCC have agreed that it is

in the best interest of the estate and its creditors to reach a negotiated resolution of the dispute

with LMI/Interstate.

        1) Probability of Success in Litigation

        Given the inherent uncertainty with respect to the outcome of the coverage disputes, this

factor weighs heavily in favor of the approval of the Settlement Agreement. The parties’ dispute

involves the interpretation of multiple insurance agreements and litigation of complex legal

theories and defenses, including, in some instances, whether any insurance was issued at all. The

London Market Insurers and Interstate are well-represented parties with the motivation, the

resources, and the demonstrated willingness to litigate the multiple significant coverage issues

that arise in this complicated legal setting.

        Although the Diocese and UCC are confident of the merits of the debtor’s positions, there

can be no guarantee that they would ultimately be successful in any coverage litigation.

Moreover, litigation could continue for several years, including appeals, and could produce a

                                                    6
                                                                                           Bodman_17599390_3
 Case 18-33707        Doc 339     Filed 08/17/21 Entered 08/17/21 13:48:17              Desc Main
                                  Document     Page 98 of 108



mixed result for creditors.

       2) Likely Difficulties in Collection

        Absent settlement, it is likely that the Tort Claimants will not receive compensation, if

 any, for several years and that this chapter 11 case will persist during that time. The timely, lump

 sum payment of the settlement amounts for the benefit of the Tort Claimants weighs this factor

 in favor of approval of the Settlement Agreement.

       3) The Complexity of the Litigation Involved, and the Expense, Inconvenience,
          and Delay

       The mechanics of litigating this dispute would involve the interpretation of many

historical insurance agreements and necessitate the adjudication of complex and disputed legal

issues. The litigation would be complicated, time consuming, and expensive. In the absence of

the Settlement Agreement, the Diocese anticipates that there will be a substantial delay in

collecting insurance proceeds from LMI/Interstate.

       4) Interest of Creditors

       The Diocese, the other DoW Entities and the UCC support the Settlement Agreement.

The Settlement Agreement will provide survivors with a necessary mechanism for prompt

recovery on their claims, without the expense or delay of proceeding within the tort system.

       The Diocese has exercised its business judgment and concluded that it cannot reasonably

justify the expense, delay, and uncertainty of pursuing litigation against LMI/Interstate in light

of the terms proposed in the Settlement Agreement. The proposed settlement is well within the

range of the likely outcomes of the insurance coverage disputes and represents an appropriate

compromise and settlement. This is true especially when taking into account the costs, risks, and

potential rewards of litigation. Far from falling “below the lowest point in the range of


                                                  7
                                                                                      Bodman_17599390_3
 Case 18-33707         Doc 339      Filed 08/17/21 Entered 08/17/21 13:48:17         Desc Main
                                    Document     Page 99 of 108



reasonableness,” Pacific Gas, 304 B.R. at 417, the proposed payment of $6.5 million falls well

above the lowest reasonable return for the estate. Moreover, the Settlement Agreement results in

a known outcome for the Diocese and will provide substantial compensation for survivors. For

all of these reasons, the Settlement Agreement is fair and equitable and approval of the agreement

is in the best interest of the estate and its creditors.

                                        IV.     CONCLUSION

        The Diocese used its business judgment when it entered into the Settlement Agreement

and that agreement represents years of intense negotiations among the parties. Because the sale

of the Subject Insurance Policies is in the best interest of the estate and the settlement amount

falls within the range of reasonableness, the Court should approve the Settlement Agreement and

the sale of the Subject Insurance Policies free and clear of all liens, interests, claims, and

encumbrances. Therefore, the Diocese and UCC respectfully request that the Court grant the

Motion and enter an order (i) approving the Settlement Agreement, (ii) authorizing the Diocese

to sell the Subject Insurance Policies free and clear of all liens, claims, interests, and

encumbrances and grant related releases, (iii) waiving the stay imposed by Fed. R. Bankr. P.

6004(h), and (iv) granting such other relief as the Court may deem to be just and equitable. The

Diocese and UCC further request that the Court separately enter the Settlement Approval

Findings and Conclusions in the form attached concurrently with entry of the order approving the

Settlement Agreement.

         In accordance with Local Rule 9011-4(f), the parties authorize the filer to submit this

 memorandum with the electronic signature of any non-filing party.




                        [The remainder of the page is left intentionally blank]
                                                 8
                                                                                    Bodman_17599390_3
  Case 18-33707     Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17   Desc Main
                              Document      Page 100 of 108


                                        Respectfully submitted,

Dated: August 17, 2021                  RESTOVICH BRAUN & ASSOCIATES

                                        /e/Thomas R. Braun
                                        Thomas R. Braun (#350631)
                                        Christopher W. Coon (#390083)
                                        117 East Center Street
                                        Rochester, MN 55904
                                        (507) 216-8652
                                        thomas@restovichlaw.com
                                        christopher@restovichlaw.com

                                        and

                                        BODMAN PLC

                                        /e/Robert J. Diehl, Jr.
                                        Robert J. Diehl, Jr. (P31264)
                                        Brian R. Trumbauer (P57747)
                                        Jaimee L. Witten (P70068)
                                        6th Floor at Ford Field
                                        1901 St. Antoine Street
                                        Detroit, Michigan 48226
                                        (313) 259-7777
                                        rdiehl@bodmanlaw.com
                                        btrumbauer@bodmanlaw.com
                                        jwitten@bodmanlaw.com

                                        ATTORNEYS FOR THE DIOCESE OF
                                        WINONA-ROCHESTER




                                              9
                                                                          Bodman_17599390_3
Case 18-33707   Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17     Desc Main
                          Document      Page 101 of 108
                                     STINSON, LLP

                                    /e/Robert T. Kugler
                                    Robert T. Kugler (#194116)
                                    Edwin H. Caldie (#388930)
                                    Andrew J. Glasnovich (#398366)
                                    50 South Sixth Street, Suite 2600
                                    Minneapolis, MN 55402
                                    robert.kugler@stinson.com
                                    ed.caldie@stinson.com
                                    drew.glasnovich@stinson.com

                                    Telephone: 612-335-1500
                                    Facsimile: 612-335-1657

                                    ATTORNEYS FOR THE OFFICIAL
                                    COMMITTEE OF UNSECURED CREDITORS
                                    FOR THE DIOCESE OF WINONA-
                                    ROCHESTER




                                       10
                                                                        Bodman_17599390_3
  Case 18-33707         Doc 339  Filed 08/17/21 Entered 08/17/21 13:48:17              Desc Main
                                Document      Page 102 of 108
                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                                         Case No. 18-33707

 Diocese of Winona-Rochester,                                   Chapter 11

                          Debtor.



                SETTLEMENT APPROVAL FINDINGS AND CONCLUSIONS


          This case is before the court on the Joint Motion Under Sections 105(a) and 363 of the

Bankruptcy Code and Bankruptcy Rules 6004 and 9019 for an Order (i) Approving Settlement

Agreement Between the Debtor, the Other DoW Entities and the LMI/Interstate Entities and (ii)

Authorizing the Debtor to Sell Insurance Policies and Grant Related Releases (the “Motion”) filed

on August 17, 2021 under sections 105(a) and 363(b), (f), and (m) of the Bankruptcy Code, Federal

Rules of Bankruptcy Procedure 7052, 9014, and 9019, and Local Rules 2002-1, 9013-1, and 9013-

2 for entry of an order (1) approving the Settlement Agreement and Release attached to the Motion

as Exhibit A (the “Settlement Agreement”), (2) authorizing the debtor to sell the subject insurance

policies under the Settlement Agreement, and (3) granting such other relief as is just and proper.

          Undefined capitalized terms in these Settlement Approval Findings and Conclusions have

the meanings set forth in the Settlement Agreement. Based upon the Motion and the Settlement

Agreement, the court makes the following findings and conclusions:

          IT IS FOUND AND DETERMINED:

          1.     The debtor demonstrated sound business reasons for the sale of the LMI Insurance

Policies to the London Market Insurers and the Interstate Insurance Policies to Interstate;

          2.     The Parties mediated their disputes over the Tort Claims and the Coverage Claims

pursuant to the order approving the Mediation Stipulation, beginning in May, 2019;

                                                                                      Bodman_17599390_3
  Case 18-33707        Doc 339    Filed 08/17/21 Entered 08/17/21 13:48:17 Desc Main
                                Document        Page 103 of 108
       3.      In the Mediation, the Parties negotiated extensively, at arms-length, and in good

faith. The London Market Insurers are purchasers in good faith of the LMI Insurance Policies and

Interstate is a good faith purchaser of the Interstate Insurance Policies, within the meaning of

Bankruptcy Code § 363(m), and are entitled to all of the protections of that statute;

       4.      LMI/Interstate are bona fide good faith purchasers of the Subject Insurance

Policies, for value;

       5.      The terms of the transactions contemplated by the Settlement Agreement, as well

as the genesis and background of the Settlement Agreement, have been disclosed to the Court;

       6.      The terms and conditions of the Settlement Agreement (including the consideration

to be realized by the debtor’s bankruptcy estate) are fair and reasonable;

       7.      The transactions contemplated by the Settlement Agreement are in the best

interests of the debtor's bankruptcy estate, its creditors, and other stakeholders;

       8.      The only potential holders of Interests in or against the Subject Insurance Policies

are the DoW Entities, the Other Allegedly Insured Entities and Persons who hold Claims against

the DoW Entities, which are allegedly covered by the Subject Insurance Policies;

       9.      The DoW Entities are Parties to the Settlement Agreement, and hence are deemed

to have consented to the sale within the meaning of Bankruptcy Code § 363(f)(2);

       10.     The Barred Claims are subject to bona fide dispute, hence the Subject Insurance

Policies may be sold free and clear of such Claims pursuant to § 363(f)(4);

       11.     All holders of Coverage Claims could be compelled, in a legal or equitable Action,

to accept a money satisfaction of such Claims; therefore the Subject Insurance Policies may be

sold free and clear of such Claims pursuant to § 363(f)(5);

       12.     The compromises and settlements embodied in the Settlement Agreement have

been negotiated in good faith, and are reasonable, fair, and equitable;

                                                   2
                                                                                        Bodman_17599390_3
  Case 18-33707         Doc 339       Filed 08/17/21 Entered 08/17/21 13:48:17 Desc Main
                                     Document        Page 104 of 108
        13.     In light of the: (a) probability of success in the litigation of the Insurance Coverage

Action; (b) difficulties, if any, to be encountered in the matter of collection; (c) complexity of the

litigation involved, and the expense, inconvenience, and delay necessarily attending thereto; and

(d) paramount interest of the creditors and a proper deference to their reasonable views, the

Settlement Agreement is fair and equitable and in the best interest of the debtor’s bankruptcy

estate and its creditors;

        14.     The Settlement Agreement is intended to be and is a compromise between the Parties

and shall not be construed as an admission of coverage under the Subject Insurance Policies, an

admission concerning the amount of a reasonable settlement of any Claim, an admission concerning

the liability of or damages caused by the DoW Entities with respect to any Tort Claim (including the

reasonableness of any such damages), nor shall the Settlement Agreement or any provision thereof

be construed as a waiver, modification, or retraction of the positions of the Parties with respect to

the interpretation and application of the Subject Insurance Policies. The Settlement Agreement does

not reflect upon the Parties’ views as to rights and obligations with respect to matters or Persons

outside the scope of the Settlement Agreement. The Settlement Agreement is without prejudice to

positions taken by the London Market Insurers and Interstate with regard to other insureds, and

without prejudice with regard to positions taken by any DoW Entity with regard to other insurers,

and no other insurer may admit or seek to admit the Settlement Agreement or related approval papers

into evidence for any purpose whatsoever;

        15.     The LMI Buy-Back Payment is fair, adequate, and reasonable consideration for (a)

the sale by the DoW Entities and the buy-back by the London Market Insurers of the LMI

Insurance Policies; and (b) the Entities’ Release;

        16.     The Interstate Buy-Back Payment is fair, adequate, and reasonable consideration

for (a) the sale by the DoW Entities and the buy-back by Interstate of the Interstate Insurance

                                                     3
                                                                                         Bodman_17599390_3
  Case 18-33707       Doc 339       Filed 08/17/21 Entered 08/17/21 13:48:17          Desc Main
                                  Document       Page 105 of 108
Policies; and (b) the Entities’ Release;

         17.   The debtor provided due and adequate notice of the (a) sale of the Subject Insurance

Policies; (b) terms and conditions of the Settlement Agreement; and (c) hearing on the sale of the

Subject Insurance Policies, in accordance with Bankruptcy Rules 2002 and 6004 to all known and

unknown Claimants;

         18.   It would be impractical to divide the Subject Insurance Policies amongst the DoW

Entities and the holders of Tort Claims; therefore, to realize the value of the Subject Insurance

Policies for the debtor's bankruptcy estate and the Tort Claimants requires the sale of the Subject

Insurance Policies;

         19.   The sale of the Subject Insurance Policies outside the ordinary course of business

satisfies the requirements of Bankruptcy Code § 363(b);

         20.   The sale of the Subject Insurance Policies free and clear of the Interests of all

Persons satisfies the requirements of Bankruptcy Code § 363(f);

         21.   The Claims that allegedly would be covered by the Subject Insurance Policies,

which policies are being acquired by LMI/Interstate pursuant to the Settlement Agreement, are

deemed to be (a) “interests” as that term is used in Bankruptcy Code § 363(f); and (b) “Interests”

as used in the Settlement Agreement; and

         22.   The Settlement Agreement may be approved pursuant to Bankruptcy Rule 9019(a).



Dated:                                       ______________________________________
                                             William J. Fisher
                                             United States Bankruptcy Judge




                                                  4
                                                                                      Bodman_17599390_3
  Case 18-33707         Doc 339      Filed 08/17/21 Entered 08/17/21 13:48:17         Desc Main
                                    Document      Page 106 of 108

                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                                         Case No. 18-33707

 Diocese of Winona-Rochester,                                   Chapter 11

                          Debtor.



        ORDER APPROVING SETTLEMENT AGREEMENT WITH CERTAIN
      UNDERWRITERS AT LLOYD’S, LONDON, CERTAIN LONDON MARKET
    INSURANCE COMPANIES AND INTERSTATE FIRE & CASUALTY COMPANY

          This case is before the court on the Joint Motion Under Sections 105(a) and 363 of the

Bankruptcy Code and Bankruptcy Rules 6004 and 9019 for an Order (i) Approving Settlement

Agreement Between the Debtor, the Other DoW Entities and the LMI/Interstate Entities and (ii)

Authorizing the Debtor to Sell Insurance Policies and Grant Related Releases (the “Motion”) filed

on August 17, 2021 under sections 105(a) and 363(b), (f), and (m) of the Bankruptcy Code, Federal

Rules of Bankruptcy Procedure 7052, 9014, and 9019, and Local Rules 2002-1, 9013-1, and 9013-

2 for entry of an order (1) approving the Settlement Agreement and Release attached to the Motion

as Exhibit A (the “Settlement Agreement”), (2) authorizing the debtor to sell the subject insurance

policies under the Settlement Agreement, and (3) granting such other relief as is just and proper.

          Undefined capitalized terms in this order have the meanings set forth in the Settlement

Agreement.      Based upon the Motion and the Settlement Agreement, and the findings and

conclusions set forth in the court’s Settlement Approval Findings and Conclusions entered

concurrently with this order:

          IT IS ORDERED:

          1.      The motion is granted and the Settlement Agreement is approved in its entirety

pursuant to Bankruptcy Code §§ 363(b), (f), and (m) and, if applicable, 105(a), and Bankruptcy



                                                                                      Bodman_17599390_3
  Case 18-33707        Doc 339      Filed 08/17/21 Entered 08/17/21 13:48:17               Desc Main
                                   Document      Page 107 of 108
Rules 6004 and 9019;

       2.        Effective as of the date the Trust Receives the Settlement Amount, the sale of the

LMI Insurance Policies to the London Market Insurers, and the Interstate Insurance Policies to

Interstate, free and clear of all Interests of all Persons, including all Interests, if any, arising under

Minn. Stat. Chapter 60A, is authorized;

       3.        Effective as of the date the Trust Receives the Settlement Amount, all Persons are

barred, estopped, and permanently enjoined from asserting any Barred Claims against the

LMI/Interstate Entities;

       4.        The Parties are authorized to perform their respective obligations under the

Settlement Agreement;

       5.        Effective as of the date the Trust Receives the Settlement Amount, all Claims

against, and Interests in and to, the Subject Insurance Policies are fully extinguished without

reservation;

       6.        Effective as of the date the Trust Receives the Settlement Amount, all Barred

Claims and other Interests that any Person, including CMS, might have in, or against, the Subject

Insurance Policies attach to the proceeds of the sale of the Subject Insurance Policies;

       7.        The Trustee, upon the Trustee’s appointment under the debtor’s plan of

reorganization, is authorized to perform the obligations, if any, imposed upon the Trustee by the

Settlement Agreement;

       8.        The effectiveness of this order is contingent upon it becoming a Final Order, the

entry of the Confirmation Order, and the Confirmation Order becoming a Final Order.

       9.        The stay imposed by Fed. R. Bankr. P. 6004(h) is waived.

       10.       The court retains jurisdiction to resolve any disputes that may arise in respect of the

implementation of the Settlement Agreement, which shall be construed in accordance with




                                                    2
                                                                                           Bodman_17599390_3
  Case 18-33707     Doc 339        Filed 08/17/21 Entered 08/17/21 13:48:17   Desc Main
                                 Document       Page 108 of 108
Minnesota law, or the interpretation or enforcement of this order.


Dated:                                  ______________________________________
                                        William J. Fisher
                                        United States Bankruptcy Judge




                                            3
                                                                              Bodman_17599390_3
